Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 1 of 146


        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                  EXHIBIT A

                    CX6786-R
      Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 2 of 146
                                  Meeting
                               - 07/27/2012                                 ·

 ·1
 ·2
 ·3
 ·4
 ·5
 ·6
 ·7
 ·8
 ·9· · · · · · · · · · · · · ·7-27-12 MEETING
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                        CX6786-R-001
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 3 of 146
                                 Meeting
                              - 07/27/2012                          Page 2

 ·1· · · · · · AUDIO RECORDING:· Now attending.
 ·2· · · · · · MR. CUTLIP:· Bob Cutlip.
 ·3· · · ·(Pause)
 ·4· · · · · · AUDIO RECORDING:· Now attending.
 ·5· · · · · · MR. CUTLIP:· Hello, this is Bob Cutlip.
 ·6· · · · · · MR. SCHNECK:· We're just getting started Bob.
 ·7· · · · · · MR. CUTLIP:· Pardon?
 ·8· · · · · · MR. SCHNECK:· Yeah, we're just getting started, so --
 ·9· · · · · · MR. CUTLIP:· Oh, okay.
 10· · · · · · MR. SCHNECK:· Can you hear us okay?
 11· · · · · · MR. CUTLIP:· Very good, thank you.
 12· · · ·(Background speaking)
 13· · · · · · MR. SCHNECK:· Okay, so maybe I'll just start things
 14· ·off.
 15· · · · · · For those of you who don't know me, I'm Howard
 16· ·Schneck.· And I am director of tax dealing with the IRS.
 17· · · · · · I think maybe I'll just start with just a quick
 18· ·agenda, and then maybe we can go around the room and just
 19· ·introduce ourselves to everyone.
 20· · · · · · So the purpose of the meeting as you all know is to
 21· ·talk about the royalty.· And the service has wanted to ask
 22· ·questions of our QTL executives.· So Mariko Killion, who is
 23· ·the IRS economist, will conduct those interviews.· And then we
 24· ·want to follow up that with trying to get some agreement on
 25· ·both sides on the facts in the case.· And Lee Gilbert has


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-002
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 4 of 146
                                 Meeting
                              - 07/27/2012                          Page 3

 ·1· ·prepared a draft stipulation just listing out the facts.· And
 ·2· ·we're hoping to get feedback and comments and a true
 ·3· ·collaborative effort to work towards an overall agreement on a
 ·4· ·set of facts that we can go forward and look at the issues.
 ·5· ·So with that maybe we can just do some quick introductions.
 ·6· · · · · · MR. GILBERT:· Okay.· Lee Gilbert, currently finance
 ·7· ·director, formerly Qualcomm China controller, and then prior
 ·8· ·to that international tax director.
 ·9· · · · · · MR. REIFSCHNEIDER:· Hi.· Eric Reifschneider, general
 10· ·manager of QTL starting in April.· Before that I was outside
 11· ·counsel to Qualcomm for many years working on their licensing
 12· ·deals among other things.
 13· · · · · · MR. BLECKER:· Marv Blecker.· I've been with Qualcomm
 14· ·since 1992.· I started in the licensing area in '96 and I
 15· ·advanced to general manager, Eric's current job.· And then
 16· ·president of QTL from 2005 to 2008 when I kind of semi-
 17· ·retired.· And I come into the office now three days a week
 18· ·sort of working in support of QTL.· I call myself an inside
 19· ·consultant.
 20· · · · · · MR. REIFSCHNEIDER:· He's my mentor to make sure I run
 21· ·this job correctly.
 22· · · · · · MR. GARDNER:· Hello, I'm Steve Gardner, VP of tax.
 23· · · · · · MS. WEINBERG:· Jessica Weinberg, senior manager of
 24· ·tax in the international group.
 25· · · · · · MR. ROECKER:· Patrick Roecker, international team


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-003
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 5 of 146
                                 Meeting
                              - 07/27/2012                          Page 4

 ·1· ·manager, IRS.
 ·2· · · · · · MR. JUDICE:· Curtis Judice, international issues
 ·3· ·specialist.
 ·4· · · · · · MS. PADEN:· Pat Paden, international team manager.
 ·5· · · · · · I have a 2011 article and Patrick has a 2012.
 ·6· · · · · · MR. HOWELL:· Brent Howell, tax law specialist.
 ·7· · · · · · MS. KILLION:· Mariko Killion, economist.
 ·8· · · · · · MS. NARAYANAN:· Savi Narayanan, BB Comm (ph.).
 ·9· · · · · · MS. RISSER:· Lisa Risser, account coordinator.
 10· · · · · · And Bob's on the line.
 11· · · · · · MR. SCHNECK:· Oh, we have on the phone Bob Cutlip
 12· ·from -- chief counsel, correct?
 13· · · · · · MR. CUTLIP:· Yes, that's right.
 14· · · · · · MR. SCHNECK:· So I would just want to reemphasize to
 15· ·everyone that today's meeting is being recorded, and so I
 16· ·would just encourage everyone to speak in a loud, clear voice.
 17· ·And to the extent that it's helpful when you're talking, if
 18· ·you want to identify who you are at whatever time might be
 19· ·relevant, that might be helpful if we have to do a transcript
 20· ·afterwards.· And then I would just encourage people not to
 21· ·talk over each other, so that if we are transcribing this we
 22· ·can get a clear record of what everybody's saying.
 23· · · · · · MR. BLECKER:· Now that I know it's recorded, I
 24· ·retract the part about lots of history.· Just kidding.
 25· · · · · · MS. KILLION:· So has the recording started already?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-004
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 6 of 146
                                 Meeting
                              - 07/27/2012                          Page 5

 ·1· · · · · · MR. SCHNECK:· Yeah, I believe so, from the time that
 ·2· ·we dialed in it should be going.
 ·3· · · · · · MS. KILLION:· Oh, okay.· Oh, okay.· So this is the
 ·4· ·microphone then?
 ·5· · · · · · MR. SCHNECK:· Yes.· So there's one here right by me,
 ·6· ·one in the center, and one at the end.
 ·7· · · · · · MS. KILLION:· Okay.· Okay.
 ·8· · · · · · MR. SCHNECK:· So we can just let you begin with your
 ·9· ·questions unless there's anything in terms of just general
 10· ·background that you'd like us to provide.
 11· · · · · · MS. KILLION:· Okay.· Lisa has some intro to kind of
 12· ·organize the rules.
 13· · · · · · MS. RISSER:· Thank you.· No, I just wanted to, you
 14· ·know, Mariko had just asked that there'd be a Q&A session with
 15· ·her and the two, Marv and Eric.· And if anybody has any
 16· ·comments that they feel are relevant then you said you'd
 17· ·prefer people not to jump in, but if it's pertinent then to
 18· ·feel free to jump in, but Mariko, that was it.· It's just more
 19· ·to be -- to get an information gathering since we have you at
 20· ·the table for the time.
 21· · · · · · MS. KILLION:· Right, yeah.· Thank you.
 22· · · · · · So, yeah, this is hopefully -- I'll have some
 23· ·questions and then each, Eric and Marv, will be providing some
 24· ·answers.· And it's not meant to be like a group discussion,
 25· ·that comes later, but I would like to just hear what you have


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-005
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 7 of 146
                                 Meeting
                              - 07/27/2012                          Page 6

 ·1· ·to say from your point of view.· And it's not meant to be, you
 ·2· ·know, like you can't say, you know -- but perhaps, you know,
 ·3· ·we can encourage the interviewees to speak up before anybody
 ·4· ·else.
 ·5· · · · · · And with that, the original request of mine was to
 ·6· ·speak to someone who could tell us something about how your
 ·7· ·third-party licensing and how the royalty rates work, and how
 ·8· ·that relates to how this CDMA technology was quickly adopted
 ·9· ·in the market, now it's one of the most dominant technology
 10· ·when it comes to the cell phone network protocol.
 11· · · · · · So basically just wanted to get an idea of where that
 12· ·idea came from, and how that evolved over time.· And I
 13· ·understand the royalty right, especially with the third-party
 14· ·licensee chipmakers are now down to zero.· So that sort of
 15· ·history and background, you know, we just wanted to hear about
 16· ·that.
 17· · · · · · MR. GONELL:· Sorry I'm late.
 18· · · · · · MR. SCHNECK:· Introduce --
 19· · · · · · MS. KILLION:· Oh, yeah.· I'm Mariko, by the way, the
 20· ·economist.· I was just talking about --
 21· · · · · · MR. GONELL:· Fabian Gonell.
 22· · · · · · MS. KILLION:· Fabian, hi.
 23· · · · · · MR. GONELL:· Hi.
 24· · · · · · MR. SCHNECK:· Fabian works for Eric and he's one of
 25· ·our lead QTL attorneys, I guess.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-006
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 8 of 146
                                 Meeting
                              - 07/27/2012                          Page 7

 ·1· · · · · · MS. KILLION:· Okay.· So, I'm sorry, so you're not in
 ·2· ·the licensing --
 ·3· · · · · · MR. GONELL:· I am in the licensing team.
 ·4· · · · · · MS. KILLION:· Oh, you are --
 ·5· · · · · · MR. GONELL:· Yes.
 ·6· · · · · · MS. KILLION:· Oh, okay, so all three of you.
 ·7· · · · · · MR. GONELL:· Yes.
 ·8· · · · · · MS. KILLION:· Oh, okay.· So if that's the case I
 ·9· ·guess perhaps you could just speak yourself.· I guess
 10· ·originally we thought that we were interviewing two of you,
 11· ·but since you're in the licensing group as well, or do you
 12· ·deal with the third-party licensing?
 13· · · · · · MR. GONELL:· Yeah.
 14· · · · · · MS. KILLION:· Okay, you do.· Okay.· So you have some
 15· ·insight.
 16· · · · · · Okay.· So I'll just start out with some basic
 17· ·questions.
 18· · · · · · I got your name and job positions.· Can like perhaps
 19· ·just one-by-one give us some general job descriptions?· Start
 20· ·with Eric I guess.
 21· · · · · · MR. REIFSCHNEIDER:· Well, again, I'm the general
 22· ·manager of QTL, which means I'm responsible for all of QTL.
 23· ·So I oversee the QTL business, and the license agreements, and
 24· ·the other functions within the QTL organization, which include
 25· ·a business development team, a finance team, and an audit and


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-007
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 9 of 146
                                 Meeting
                              - 07/27/2012                          Page 8

 ·1· ·compliance team.
 ·2· · · · · · MS. KILLION:· Okay.· This is just like basic
 ·3· ·background information, but can you tell us like how many
 ·4· ·people report to you and who you report to?
 ·5· · · · · · MR. REIFSCHNEIDER:· Sure.· So I report to Derek
 ·6· ·Aberle.· Derek is group president and responsible for QTL and
 ·7· ·several other business units.· Derek has been the president of
 ·8· ·QTL and before that the general manager of QTL.· Know the
 ·9· ·history correctly.
 10· · · · · · MR. BLECKER:· And Derek has been the president of QTL
 11· ·since 2008 until now where he's also taken on the group
 12· ·president position.
 13· · · · · · MS. KILLION:· Okay.
 14· · · · · · MR. BLECKER:· and before that he was general manager
 15· ·of QTL 2005 to 20 --
 16· · · · · · MS. KILLION:· What was his last name again?· Can you
 17· ·spell his last name?
 18· · · · · · MR. REIFSCHNEIDER:· Aberle, A-B-E-R-L-E.
 19· · · · · · MS. KILLION:· Oh, okay.· Thank you.
 20· · · · · · MR. REIFSCHNEIDER:· So my direct reports are all of
 21· ·the QTL lawyers, including Fabian.· And there are -- make sure
 22· ·I count correctly -- seven QTL lawyers altogether.· And then
 23· ·also -- I'm sorry, eight, eight QTL lawyers altogether.· And
 24· ·then the leads of the other three functions I described, so
 25· ·the head of business development, the head of audit and


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-008
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 10 of 146
                                  Meeting
                               - 07/27/2012                        Page 9

 ·1· ·compliance, and -- the audit and compliance, right, and the
 ·2· ·head of finance.· I have eleven direct reports.
 ·3· · · · · · MS. KILLION:· Okay.· Okay.· And I'll just kind of
 ·4· ·repeat the same question to you Marv.
 ·5· · · · · · MR. BLECKER:· So as I said, 2008 I started working on
 ·6· ·a reduced schedule.· And I report to Derek Aberle.· And I have
 ·7· ·no one reporting to me.· I'm an internal consultant helping
 ·8· ·Eric, helping Eric on any projects that they want me to help
 ·9· ·them on, but no firm responsibility.· Anymore.· Anymore.
 10· · · · · · I used to have everything Eric talked about.
 11· · · · · · MS. KILLION:· Okay.· So Fabian?
 12· · · · · · MR. GONELL:· I'm one of the attorneys.· I negotiate
 13· ·license agreements.· I provide legal advice related to license
 14· ·agreements.· And part of my job is working on standards
 15· ·compliance.· I have two people reporting to me, including -- I
 16· ·think the only attorney who doesn't directly report to Eric,
 17· ·there are actually ten attorneys, and I report to Eric.
 18· · · · · · MS. KILLION:· Okay.· This is just, again, general
 19· ·background information.
 20· · · · · · Do you work with foreign entities?· Do you have
 21· ·counterparts overseas?
 22· · · · · · MR. REIFSCHNEIDER:· You mean within Qualcomm or --
 23· · · · · · MR. GONELL:· Yeah, Qualcomm entities?
 24· · · · · · MR. BLECKER:· We have Qualcomm counterparts in
 25· ·several countries.· There's Qualcomm Korea, Qualcomm Japan,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-009
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 11 of 146
                                Meeting
                             - 07/27/2012                         Page 10

 ·1· ·Qualcomm China.
 ·2· · · · · · MR. GONELL:· Not in the licensing business
 ·3· ·necessarily.
 ·4· · · · · · MR. BLECKER:· Right.· They assist us at times in
 ·5· ·gaining entry into companies in those countries, but they
 ·6· ·don't conduct licensing negotiations or participate in
 ·7· ·compliance and contract issues directly.· They just assist us
 ·8· ·mainly in contact and other, you know, when some of the QTL
 ·9· ·people are overseas they assist in accommodations and setting
 10· ·up meetings.
 11· · · · · · MR. GONELL:· And there's one business development
 12· ·person in China that does some license negotiations.
 13· · · · · · MR. BLECKER:· But he's actually in QTL.
 14· · · · · · MR. GONELL:· Yeah, right.· That's just one.
 15· · · · · · MR. BLECKER:· So we have one QTL in China.
 16· · · · · · MR. REIFSCHNEIDER:· A couple of QTL lawyers in
 17· ·Europe.
 18· · · · · · MR. GONELL:· Yeah, they don't really do licensing
 19· ·though.
 20· · · · · · MR. REIFSCHNEIDER:· They're not part of the
 21· ·negotiations.
 22· · · · · · MR. BLECKER:· They're primarily involved in
 23· ·standards, development activity.
 24· · · · · · MR. GONELL:· Right.
 25· · · · · · MR. BLECKER:· See it takes three of us to get


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-010
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 12 of 146
                                Meeting
                             - 07/27/2012                         Page 11

 ·1· ·everything --
 ·2· · · · · · MS. KILLION:· Okay, that's fine.
 ·3· · · · · · MR. SCHNECK:· Bob, are you able to hear everybody on
 ·4· ·the phone okay?
 ·5· · · · · · MR. CUTLIP:· Yes, I appreciate your asking, thank
 ·6· ·you.
 ·7· · · · · · MR. SCHNECK:· Okay.
 ·8· · · · · · MS. KILLION:· Okay.· So you mentioned that you have
 ·9· ·somebody in China that's also in QTL and he's actively
 10· ·involved in the licensing negotiation?
 11· · · · · · MR. BLECKER:· Yeah.
 12· · · · · · MS. KILLION:· Can you tell me how that works with you
 13· ·and this person?· Actually, does this person have a name?
 14· · · · · · MR. GONELL:· Yes.· Although I don't -- my general set
 15· ·doesn't include China so much so I don't know his name
 16· ·offhand.
 17· · · · · · MR. BLECKER:· Rob Anh.
 18· · · · · · MR. GONELL:· Robert Ana (sic), that's right.
 19· · · · · · MS. KILLION:· Robert --
 20· · · · · · MALE SPEAKER:· A-N-H.
 21· · · · · · MS. KILLION:· You probably know him --
 22· · · · · · MALE SPEAKER:· I know him.
 23· · · · · · MS. KILLION:· He just came from China.
 24· · · · · · MR. BLECKER:· So how it works is he contacts
 25· ·companies in China who are interested in making -- selling


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-011
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 13 of 146
                                Meeting
                             - 07/27/2012                         Page 12

 ·1· ·CDMA-base products or all CDMA-based products, and describes
 ·2· ·to them our licensing program and gets them interested in our
 ·3· ·licensing program.· And then the final contract negotiations
 ·4· ·he involves one of the San Diego attorneys in the system.
 ·5· · · · · · MS. KILLION:· Oh, okay.· Interface for the customers
 ·6· ·in China.
 ·7· · · · · · MR. BLECKER:· Business development.
 ·8· · · · · · MS. KILLION:· Right, okay.· Okay.· And how often do
 ·9· ·you, yourself, get in touch with this person?· Not really? If
 10· ·it's not your thing it's fine, it's just the background
 11· ·information.
 12· · · · · · MR. REIFSCHNEIDER:· Yeah, I mean, in the four months
 13· ·I've been here I've spoken to him once or twice maybe.
 14· · · · · · MS. KILLION:· Okay.
 15· · · · · · MR. BLECKER:· Yeah, he comes to San Diego
 16· ·periodically, maybe every two months or something like that
 17· ·he'll come to our staff meetings and various other meetings,
 18· ·and we'll talk.· But generally he's working through one of
 19· ·Eric's direct reports.
 20· · · · · · MR. REIFSCHNEIDER:· Yeah, his activity is supervised
 21· ·by the head of our business development group who return
 22· ·reports to me.· And his job is just to find potential
 23· ·licensees in China and get -- as Marv said get them
 24· ·interested, get them to realize they need a license, a patent
 25· ·portfolio, you know, get our development license agreement in


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-012
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 14 of 146
                                Meeting
                             - 07/27/2012                         Page 13

 ·1· ·their hands to the extent they want to negotiate it then the
 ·2· ·negotiations would be maybe involved with an interface, but
 ·3· ·the negotiations would be conducted by people here in San
 ·4· ·Diego.
 ·5· · · · · · MS. KILLION:· Okay.· Okay.· Okay.· Okay.· So then
 ·6· ·that was all great for the background information.· Now I'll
 ·7· ·just move on to the main portion of the questions.
 ·8· · · · · · Can you -- what is your licensing or royalty pricing
 ·9· ·policy for third-party licensees?· We have general idea from
 10· ·talking to Steve and Lee and Howard in the last few months,
 11· ·but can you describe yourself, you know, from your point of
 12· ·view how that works?· Perhaps, you know, starting from the
 13· ·negotiation and how the contract is drafted, how it's signed
 14· ·and how the royalty is decided, that sort of thing.
 15· · · · · · And, by the way, I --
 16· · · · · · MR. BLECKER:· I was going to start by saying, first
 17· ·of all, you need to understand that there are several
 18· ·different types of license agreements that we enter into.
 19· ·It's subscriber equipment, or subscriber unit license
 20· ·agreements, which basically cover what Eric has in his hand
 21· ·right now, that you have in front of you.· It also covers
 22· ·modules that go into -- into M2M equipment.· I should say it
 23· ·can also cover modules that go into M2M equipment, modules
 24· ·that go into other kinds of devices besides handheld phones.
 25· ·But anyway, that's our subscriber equipment license


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-013
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 15 of 146
                                Meeting
                             - 07/27/2012                         Page 14

 ·1· ·agreements.· Then we have infrastructure equipment license
 ·2· ·agreements, which cover the cell site equipment.· So they
 ·3· ·cover the base stations, channel units within the base
 ·4· ·stations.· We then have test equipment license agreements,
 ·5· ·which cover equipment used to test the networks primarily, in
 ·6· ·some cases test subscriber units.· And then the fourth
 ·7· ·category, which you're most familiar with I think, is the ASIC
 ·8· ·license, ASIC patent.· And we try and be careful to call them
 ·9· ·ASIC patent agreements because they are not license agreements
 10· ·in reality.· They do not grant the full license.· So we have
 11· ·those four categories of agreements.· And when you ask, you
 12· ·know, how do they --
 13· · · · · · MR. REIFSCHNEIDER:· Well, let me -- and across each
 14· ·category.· There are different technical standards, 3G
 15· ·standards, 4G standards, different 3G standards in different
 16· ·parts of the world and so, you know, you can think of it as a
 17· ·matrix.· And so there are, you know, ultimately many different
 18· ·types of licenses available depending on what kind of product
 19· ·the potential licensee is planning to make and sell or is
 20· ·already making and selling, depending on which technical
 21· ·standards they're implementing in those products.
 22· · · · · · You know, you asked about preparation and negotiation
 23· ·of the agreements, you also asked about the pricing.· You
 24· ·know, we have a standard form agreement for almost all of
 25· ·those categories.· I'm not sure if we have anything we


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-014
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 16 of 146
                                Meeting
                             - 07/27/2012                         Page 15

 ·1· ·consider a standard form at the ASIC level.· Right now we have
 ·2· ·a standard approach that we take, I don't know if we have a
 ·3· ·standard form, per se.· ASIC is chip set.
 ·4· · · · · · MR. BLECKER:· And that's been evolving, which is why
 ·5· ·we don't have a standard form right now.
 ·6· · · · · · MR. REIFSCHNEIDER:· Right.
 ·7· · · · · · We only collect royalties and license fees at the
 ·8· ·level of subscriber units, infrastructure equipment, and in
 ·9· ·some cases modems or modules and test equipment.· We don't
 10· ·collect license fees or royalties at -- for chip sets, and we
 11· ·haven't done so for some time now.· And the reasons for that
 12· ·include the risk under patent exhaustion law as it has evolved
 13· ·and as it currently stands, that if we attempted to license
 14· ·and collect royalties on chip sets it would undermine our
 15· ·ability to collect license fees and royalties for the products
 16· ·they go into, which are all the other things we just described
 17· ·and we don't want to take that risk.
 18· · · · · · MS. KILLION:· Right.
 19· · · · · · MR. BLECKER:· So you ask how negotiation begins and I
 20· ·can get into that.· So as Eric said with the standard form
 21· ·agreements.· Let's say somebody wants to get into this
 22· ·business, we have a standard form agreement, which includes
 23· ·the pricing, which, you know, basically the standard pricing
 24· ·is applied, you know, for many years and many, many licensees.
 25· ·And we provide that standard form agreement to the potential


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-015
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 17 of 146
                                Meeting
                             - 07/27/2012                         Page 16

 ·1· ·licensee who's interested in a license.
 ·2· · · · · · Infrequently, I'll just say fine and sign it, but
 ·3· ·usually there's a negotiation over the terms of that license.
 ·4· ·And sometimes those negotiations are months and sometimes they
 ·5· ·can be years depending on the complexity of the business model
 ·6· ·of the potential licensee, some of the value he may bring to
 ·7· ·the deal, some of the value he's looking for, getting out of
 ·8· ·the deal.· So --
 ·9· · · · · · MR. CUTLIP:· Excuse me.· Marv?
 10· · · · · · MR. BLECKER:· Yes.
 11· · · · · · MR. CUTLIP:· At the end of certain clauses like just
 12· ·before I interrupted, are you turning your head away from the
 13· ·microphone or something, because --
 14· · · · · · MR. BLECKER:· Oh.
 15· · · · · · MR. CUTLIP:· -- we're losing some of the words, and
 16· ·I'm concerned that they won't be in the recording if the
 17· ·recording's going through these same mics.
 18· · · · · · MR. BLECKER:· Okay.· I think I have a tendency to
 19· ·drop my voice at the end of a phrase, so okay.· I'll try not
 20· ·to do that.
 21· · · · · · MR. CUTLIP:· Thank you.
 22· · · · · · MR. BLECKER:· So what I was saying is that we would
 23· ·provide this standard form agreement, which includes pricing.
 24· ·It includes a whole bunch of other terms that are important,
 25· ·usually to both parties, and some potential licensees may just


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-016
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 18 of 146
                                  Meeting
                               - 07/27/2012                       Page 17

 ·1· ·sign it.· Very few of them will do that.· Some will, and the
 ·2· ·rest will enter into a negotiation over the terms of the
 ·3· ·agreement.· Some of those negotiations can be short, as little
 ·4· ·as a month or two.· Some of them have extended into years, and
 ·5· ·it's taken us years to finalize an agreement in some cases.
 ·6· · · · · · So there's no set pattern for how this thing happens
 ·7· ·other than we have a starting point, which is our form
 ·8· ·agreement, form standard agreement.
 ·9· · · · · · MS. NARAYANAN:· I have a --
 10· · · · · · MALE SPEAKER:· Do you want to answer this?
 11· · · · · · MS. NARAYANAN:· I have a question.· These standard
 12· ·agreements, these standard forms, do they -- do you revise
 13· ·them from time to time, or are they the same over some period
 14· ·of time?
 15· · · · · · MR. BLECKER:· We do revise portions of them from time
 16· ·to time.
 17· · · · · · MS. NARAYANAN:· With the pricing in the last one?
 18· · · · · · MR. GONELL:· The pricing hasn't -- the pricing in the
 19· ·forms has not been modified in many years.
 20· · · · · · MS. NARAYANAN:· Okay.· Many years meaning, like, ten
 21· ·years?· Fifteen years?
 22· · · · · · MR. BLECKER:· No, our standard pricing -- our
 23· ·standard pricing has been -- for subscriber equipment and for
 24· ·infrastructure equipment, which are the main categories that
 25· ·we're talking about where our revenue is generated, the


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-017
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 19 of 146
                                Meeting
                             - 07/27/2012                         Page 18

 ·1· ·pricing for those has been consistent since I've been in
 ·2· ·licensing, which is 1996.
 ·3· · · · · · And I want to point out also, because this relates
 ·4· ·to, sort of, a general question that Mariko was posing, how do
 ·5· ·we benefit the industry?· Our pricing hasn't -- our royalty
 ·6· ·rate, our standard royalty rate and the base that it's
 ·7· ·computed against, hasn't gone up, although the technology that
 ·8· ·we license has increased greatly over the years.· So all of
 ·9· ·our new patents that flow into the licensee do not result in
 10· ·an increase in their royalty rate, and usually our agreements
 11· ·cover all essential patents forever and nonessential patents,
 12· ·or what we call commercially necessary patents, up to some
 13· ·capture period, which is generally -- it may be the term of
 14· ·the -- the date of the agreement, but sometimes it's into the
 15· ·future.
 16· · · · · · But none of those additional patents, as they become
 17· ·available to the licensee, increase the royalty rate.· So the
 18· ·royalty rate, the licensee knows he has a fixed royalty rate
 19· ·basis to go on.· He knows what his royalties will be going
 20· ·forward.
 21· · · · · · MR. REIFSCHNEIDER:· When we use terms like essential
 22· ·patents, should we explain those?
 23· · · · · · MS. KILLION:· Sure.
 24· · · · · · MR. REIFSCHNEIDER:· Do you understand those or should
 25· ·we --


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-018
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 20 of 146
                                Meeting
                             - 07/27/2012                         Page 19

 ·1· · · · · · MS. KILLION:· No, I don't.
 ·2· · · · · · FEMALE SPEAKER:· I don't.
 ·3· · · · · · MR. REIFSCHNEIDER:· Okay.
 ·4· · · · · · MS. KILLION:· Assume we don't understand anything, or
 ·5· ·I don't understand anything, so --
 ·6· · · · · · MR. REIFSCHNEIDER:· Right.· So when we say essential
 ·7· ·patent we mean a patent that is necessary to implement a
 ·8· ·technical standard.· Remember a few minutes ago I referred to
 ·9· ·how technical standards are implemented by our licensees?
 10· ·They're the technical standards that enable the wireless
 11· ·communication, and, you know, you -- there's a need for
 12· ·industry-wide standards so that the company who's making the
 13· ·handsets, you know, using the same standards and technology
 14· ·and protocols as the company who's making the base stations,
 15· ·because they all have to literally talk to each other.· So --
 16· · · · · · And those standards are developed by groups of
 17· ·companies coming together and working together to, you know,
 18· ·agree on just what the specifications and protocols, you know,
 19· ·will be that they're all then going to use.· And, you know,
 20· ·Qualcomm is one of the companies that has participated over
 21· ·the years in the development of standards that make cell
 22· ·phones and other long-range wireless devices work.
 23· · · · · · Qualcomm has contributed its technology heavily into
 24· ·those standards, and so Qualcomm has many patents that are
 25· ·necessary to use those standards, and those are what we call


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-019
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 21 of 146
                                Meeting
                             - 07/27/2012                         Page 20

 ·1· ·essential patents.· If you're making a cell phone or the base
 ·2· ·station on the other side that uses CDMA as the wireless
 ·3· ·communication protocol, then you are necessarily practicing
 ·4· ·many of Qualcomm's patents, and those are the essential
 ·5· ·patents.
 ·6· · · · · · And when we enter into license agreements we license
 ·7· ·not only all of our existing essential patents, but also all
 ·8· ·of our future essential patents to that particular standard.
 ·9· ·We don't --
 10· · · · · · MR. BLECKER:· Because the standards are evolving and
 11· ·growing over time, so as they evolve and grow additional
 12· ·essential patents additional patents become essential patents,
 13· ·and they add additional technologies.
 14· · · · · · MR. REIFSCHNEIDER:· But we also have thousands of
 15· ·patents that are not essential to a particular technical
 16· ·standard but could still be very useful or relevant to, you
 17· ·know, other elements of the products in question:· cell phone,
 18· ·base station, etcetera.· And we license our nonessential
 19· ·patents as well.· It's generally a license of our entire
 20· ·patent portfolio, but with respect to the nonessential
 21· ·patents, we normally don't include all of our future
 22· ·nonessential patents.· We normally include some sort of date
 23· ·cutoff, which we call a capture period, that limits, from a
 24· ·time perspective, which essential -- which nonessential
 25· ·patents our licensees get a license to.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-020
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 22 of 146
                                Meeting
                             - 07/27/2012                         Page 21

 ·1· · · · · · MR. BLECKER:· Just as an example of a nonessential
 ·2· ·patent, for instance, a patent on an antenna design would be a
 ·3· ·nonessential patent, because that's not required by the
 ·4· ·standard.· You can use whatever antenna design you like.· The
 ·5· ·standard doesn't care.· That would be a nonessential patent,
 ·6· ·just as an example.
 ·7· · · · · · MS. KILLION:· And you're talking about the same
 ·8· ·license that would include all essential patents current and
 ·9· ·future, but the same license also includes a nonessential
 10· ·patent within the same license but with that kind of
 11· ·expiration date, capture period?
 12· · · · · · MR. BLECKER:· Correct.
 13· · · · · · MS. KILLION:· Okay.· So we are talking about the same
 14· ·license then?
 15· · · · · · MR. REIFSCHNEIDER:· All in one agreement.
 16· · · · · · MS. KILLION:· All in one --
 17· · · · · · MR. REIFSCHNEIDER:· Yes.
 18· · · · · · MS. KILLION:· -- one agreement with this scope.
 19· · · · · · MR. BLECKER:· And we've been talking about subscriber
 20· ·equipment licenses.
 21· · · · · · MS. KILLION:· Right, so that was the question.
 22· · · · · · MR. BLECKER:· The same thing pretty much applies for
 23· ·infrastructure equipment licenses.· And pretty much the same
 24· ·thing applies for test equipment licenses.
 25· · · · · · When it comes to the ASIC agreements, and again, I'm


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-021
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 23 of 146
                                Meeting
                             - 07/27/2012                         Page 22

 ·1· ·not going to call them licenses, and we'll discuss what kind
 ·2· ·of forms we use there, but in the case of the ASIC agreements,
 ·3· ·for quite some time we'd limited it to our essential patents
 ·4· ·only, with, you know, there's always an exception.· There's
 ·5· ·always a company where you license your entire portfolio in
 ·6· ·return for their entire portfolio.· So there are exceptions,
 ·7· ·but, in general, for quite some time we limited it to our
 ·8· ·technically necessary or essential patents.
 ·9· · · · · · More recently, we've gone to the model of more of the
 10· ·patent portfolio coverage, but again, it's not a license.
 11· ·It's a different kind of structure.· I hope that doesn't
 12· ·confuse you.
 13· · · · · · MR. GONELL:· Well, then the ASIC agreements are also
 14· ·an exception to what Marv said earlier about the royalty
 15· ·structure staying the same --
 16· · · · · · MR. BLECKER:· Yeah.
 17· · · · · · MR. GONELL:· -- from time immemorial.· The ASIC
 18· ·structure, at one point there were royalties charged.· The
 19· ·standard form for ASICS was a license, and royalties were
 20· ·charged.· That was a limited license, but royalties were
 21· ·charged, and that changed some years ago so that it is now no
 22· ·longer a license and there are no royalties charged.
 23· · · · · · MR. BLECKER:· Maybe it's worthwhile just to talk
 24· ·about the various forms of ASIC agreements we've had over the
 25· ·years.· Is that worthwhile?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-022
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 24 of 146
                                Meeting
                             - 07/27/2012                         Page 23

 ·1· · · · · · MS. KILLION:· Yes.
 ·2· · · · · · MALE SPEAKER:· Yeah, absolutely.
 ·3· · · · · · MR. BLECKER:· So initially we started out with what
 ·4· ·we called a license to make and sell but not use.
 ·5· · · · · · MR. REIFSCHNEIDER:· Oh.
 ·6· · · · · · MR. BLECKER:· And we clearly stated in there that,
 ·7· ·you know, the licensee has no right to use the patents in the
 ·8· ·chips that it's selling, and its customers have no right to
 ·9· ·use the patents in the chips that it's selling, so we said
 10· ·it's a non -- and this was all in the contract, that it's a
 11· ·nonexhaustive license and that the customer has to have a
 12· ·patent license from Qualcomm in order to use those chips that
 13· ·it's buying from the ASIC company.
 14· · · · · · MR. REIFSCHNEIDER:· Okay.
 15· · · · · · MR. BLECKER:· Did I say something wrong?
 16· · · · · · MR. REIFSCHNEIDER:· No, you didn't say anything
 17· ·wrong.
 18· · · · · · MR. BLECKER:· Okay.
 19· · · · · · MR. REIFSCHNEIDER:· I'm just wondering, this will all
 20· ·make a lot more sense if you understand the basics of patent
 21· ·exhaustion, and I'm wondering if I should take a minute to try
 22· ·to explain that.
 23· · · · · · MALE SPEAKER:· Sure.
 24· · · · · · MALE SPEAKER:· Sure.· I'd --
 25· · · · · · MS. KILLION:· Sure.· We'd like to hear that anyway,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-023
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 25 of 146
                                Meeting
                             - 07/27/2012                         Page 24

 ·1· ·so why not.· Thanks for the offer.
 ·2· · · · · · MR. REIFSCHNEIDER:· So patent exhaustion is a
 ·3· ·judicial doctrine.· It's an element of the law that emanates
 ·4· ·from case law and not from statutory law, and it goes back
 ·5· ·many decades now.· It goes back to Supreme Court decisions in
 ·6· ·the 1930s, maybe earlier.
 ·7· · · · · · And I'm going to generalize and oversimplify here,
 ·8· ·but the basic idea is, you know, if you have a patent on an
 ·9· ·invention, and you make a product that embodies that
 10· ·invention, and you sell the product to somebody, and you do
 11· ·nothing more other than sell it to them and get money in
 12· ·return, then you're not allowed afterwards to go sue the
 13· ·customer you just sold your product to and say aha, gotcha.
 14· ·You're infringing my patents, because you're using this
 15· ·product.· It embodies my patented invention.
 16· · · · · · The idea is that you were able to capture the value
 17· ·of the invention, the return on the investment you made in
 18· ·creating the invention, by selling the product and getting a
 19· ·price for the product.· And, you know, as a matter of public
 20· ·policy the Supreme Court decided, you know, we don't want
 21· ·customers constantly being surprised by buying something and
 22· ·then turning around and realizing they have to pay more in the
 23· ·form of the patent license.
 24· · · · · · So the way the doctrine evolved over the years, it
 25· ·became articulated as an authorized sale of a product that


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-024
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 26 of 146
                                Meeting
                             - 07/27/2012                         Page 25

 ·1· ·substantially embodies the invention claimed in the patent,
 ·2· ·exhausts the patent rights with respect to that particular
 ·3· ·product, all right?
 ·4· · · · · · So now there are two ways an authorized -- or at
 ·5· ·least two ways an authorized sale can occur.· One is if I own
 ·6· ·the patent, and I sell the product, it's an authorized sale.
 ·7· ·Another way is I own the patent, and I give Marv a license to
 ·8· ·sell the product, so he is authorized to sell the product.
 ·9· ·And I can collect a royalty from him, or I cannot.· That's
 10· ·between him and me.· But if I give him a license, an
 11· ·unconditional license to sell a product that contains the
 12· ·invention in my patent, and he makes that authorized sale,
 13· ·then that also exhausts my patent rights in that particular
 14· ·product, okay?· And, you know, there have been many twists and
 15· ·turns in the case law over the years in terms of the nuances
 16· ·of that, but that's the basic idea.
 17· · · · · · The, you know, the concern that we've had all along,
 18· ·and as the case law's evolved it's become clear that certain
 19· ·approaches for trying to avoid exhaustion don't really work,
 20· ·you know, things that you --
 21· · · · · · MR. BLECKER:· May not work.
 22· · · · · · MR. REIFSCHNEIDER:· May not work.
 23· · · · · · MR. BLECKER:· Well --
 24· · · · · · MR. GONELL:· No, some of them just flat out do not
 25· ·work.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-025
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 27 of 146
                                Meeting
                             - 07/27/2012                         Page 26

 ·1· · · · · · MR. REIFSCHNEIDER:· Some of them flat out do not
 ·2· ·work, we know now, but, you know, so things that ten, fifteen
 ·3· ·years ago people thought maybe would work in terms of avoiding
 ·4· ·exhaustion, you know, we now know don't work, or we think
 ·5· ·there's a very good chance they don't work, and so you try
 ·6· ·different things.· But the concern all along has been that,
 ·7· ·you know, if we license somebody to make a chip, and that chip
 ·8· ·contains the inventions in our patents, when they sell that
 ·9· ·chip to somebody who's going to put the chip in a cell phone,
 10· ·okay, the licensee's sale of that chip will exhaust our rights
 11· ·in our patents and then we won't be able to collect a royalty
 12· ·on that patent from the guy who makes the cell phone.· And
 13· ·that would be a very bad thing, because we collect a royalty
 14· ·on a cell phone that's based on the price of the cell phone,
 15· ·and that's a lot higher than the price of a chip.· So given a
 16· ·choice, you're always going to want to collect a royalty on
 17· ·the cell phone, not on the chip.· And that's, in fact, what we
 18· ·do.
 19· · · · · · MR. BLECKER:· So the way our agreements have evolved,
 20· ·let me just add to what Eric just said.· When he licenses me,
 21· ·there are several components of what I might be able to do
 22· ·using that patent.· And the law says he can license me for any
 23· ·of those components or all of those components, and those
 24· ·components are things like make, sell, import, use the product
 25· ·that embodies the patent.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-026
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 28 of 146
                                Meeting
                             - 07/27/2012                         Page 27

 ·1· · · · · · And our initial approach was that we would license
 ·2· ·ASIC suppliers to make and sell but not to use, and that we
 ·3· ·would reserve the use right for their customers and license
 ·4· ·them in a separate license agreement.· This was our way of
 ·5· ·saying okay, all of the rights have not been exhausted by this
 ·6· ·sale and that we are entitled to still collect from the ASIC
 ·7· ·supplier's customer.· That was our initial approach.
 ·8· · · · · · I don't know whether it completely doesn't work or we
 ·9· ·became concerned that it didn't work, but that's what we
 10· ·started using in 1990.· And we charged a royalty for that.· We
 11· ·charged the ASIC person a royalty, and we charged their
 12· ·customer a royalty.
 13· · · · · · MR. REIFSCHNEIDER:· And the idea was that you can't,
 14· ·through a license, pass along.· The licensee cannot pass along
 15· ·more rights than it has itself, so if it doesn't have a right
 16· ·to use, it cannot pass along a right to use.
 17· · · · · · MS. KILLION:· Right.
 18· · · · · · MR. REIFSCHNEIDER:· That was the idea.
 19· · · · · · MR. BLECKER:· And if we partition the rights, we have
 20· ·the ability to charge for each of the rights that we're
 21· ·licensing.· So if we partition them to do two different
 22· ·entities, we could charge each of those entities for its
 23· ·rights that it's getting.
 24· · · · · · MR. REIFSCHNEIDER:· The different rights that you
 25· ·have when you get a patent, and this is spelled out in the


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-027
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 29 of 146
                                Meeting
                             - 07/27/2012                         Page 28

 ·1· ·patent statutes, so these are statutory rights, but they are
 ·2· ·the rights to exclude others from making your invention, from
 ·3· ·selling a product that contains your invention, from using a
 ·4· ·product that contains your invention, and as of fifteen to
 ·5· ·twenty years ago, from importing into the United States a
 ·6· ·product that contains your invention.
 ·7· · · · · · So when Marv talks about you can split up these
 ·8· ·rights and you can license certain rights and not others,
 ·9· ·that's what he means.· You can license the right to make and
 10· ·not the right to use, and for a while that was the approach we
 11· ·took to try to get around this exhaustion problem and make
 12· ·sure that in those days when we licensed somebody to make and
 13· ·sell a chip, we weren't undermining our ability to also
 14· ·license and collect a royalty on a person making and selling
 15· ·the cell phone that contains the chip.· But we changed that
 16· ·practice.
 17· · · · · · MR. BLECKER:· Right.· So when we became concerned
 18· ·that there might be some issues with that practice, we moved
 19· ·to what we call nonexhaustive covenants not to assert.
 20· · · · · · You are better at describing what those things are
 21· ·than me, but --
 22· · · · · · MR. REIFSCHNEIDER:· Okay.· So --
 23· · · · · · MR. BLECKER:· Do you want to take it?
 24· · · · · · MR. REIFSCHNEIDER:· Yeah.· I'll take this.· So -- and
 25· ·there have been multiple steps in the evolution of our


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-028
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 30 of 146
                                Meeting
                             - 07/27/2012                         Page 29

 ·1· ·approach to this problem and, you know, it's probably still an
 ·2· ·ongoing evolution to some extent, but there was a period of
 ·3· ·time when a lot of people involved in patent licensing felt
 ·4· ·that there was a difference between granting a license versus
 ·5· ·granting a promise, a covenant not to sue for infringement, in
 ·6· ·that a license would authorize the licensee to make a sale,
 ·7· ·and therefore trigger patent exhaustion, whereas a promise not
 ·8· ·to sue for infringement wouldn't.· And so the way to get
 ·9· ·around patent exhaustion was rather than grant a license,
 10· ·grant a promise or a covenant not to sue.· And so we tried
 11· ·that.
 12· · · · · · MR. BLECKER:· And coincident with that approach,
 13· ·since we were no longer partitioning these rights, that's
 14· ·around the time when we stopped collecting royalties for ASICs
 15· ·because, again, we were not giving any rights to sell or
 16· ·licenses to the ASIC supplier.· We were just promising not to
 17· ·sue them and --
 18· · · · · · MR. GONELL:· Well, the timing's a -- the timing's a
 19· ·little fuzzy, because there were -- there were some agreements
 20· ·that were -- there was a time when we had entered into a
 21· ·covenant agreement called portfolio exchange, and at the same
 22· ·time we were still doing the other royalty --
 23· · · · · · MR. BLECKER:· Right.· When we --
 24· · · · · · MR. GONELL:· -- same thing.
 25· · · · · · MR. BLECKER:· When we switched.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-029
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 31 of 146
                                Meeting
                             - 07/27/2012                         Page 30

 ·1· · · · · · MR. GONELL:· And they eventually only covered
 ·2· ·our -- what changed over.
 ·3· · · · · · MR. BLECKER:· When we changed over completely that
 ·4· ·was around the time when we stopped asking for royalties on
 ·5· ·the ASIC agreements.· And what Fabian's referring to is we had
 ·6· ·an early agreement with a major ASIC supplier who claimed to
 ·7· ·have very strong patents and negotiated cross-rights without
 ·8· ·any royalties.· And that was at a time when we were collecting
 ·9· ·royalties from other suppliers.
 10· · · · · · MR. GONELL:· Yeah.
 11· · · · · · MR. BLECKER:· That's what you were referring to.· But
 12· ·when we generally switched over is about the time when we
 13· ·switched from a royalty to zero royalties.
 14· · · · · · MR. REIFSCHNEIDER:· And part of the thinking for
 15· ·that, as I understand it, is that -- remember patent
 16· ·exhaustion is rooted in public policy considerations, right?
 17· ·It's a judicially adopted doctrine based on public policy
 18· ·concerns, which include a notion that, and this isn't, like,
 19· ·iron clad and absolute, but remember, the idea is you
 20· ·shouldn't be able to sell your product and capture the price
 21· ·of the product and then also turn around and sue your customer
 22· ·for patent infringement and say you have to pay me more, all
 23· ·right?· So the notion of, you know, not getting multiple
 24· ·streams of revenue from, you know, the same patent, the same
 25· ·invention.· And, you know, that's not the doctrine per se, but


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-030
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 32 of 146
                                Meeting
                             - 07/27/2012                         Page 31

 ·1· ·that was some of the thinking underlying the early cases where
 ·2· ·the doctrine originated and evolved over the years.
 ·3· · · · · · And so, and there's been a, you know, a general
 ·4· ·trend, certainly over the last ten years, in the case law on
 ·5· ·patents generally, you know, to make things harder for
 ·6· ·patentees, not easier for licensors.· And --
 ·7· · · · · · MR. BLECKER:· But in particular with regards to
 ·8· ·exhaustion issues.
 ·9· · · · · · MR. REIFSCHNEIDER:· With regard to exhaustion --
 10· · · · · · MR. BLECKER:· In double --
 11· · · · · · MR. REIFSCHNEIDER:· And in several other ways too.
 12· · · · · · MR. BLECKER:· In double royalties.
 13· · · · · · MR. REIFSCHNEIDER:· Yeah.· Willful infringement and
 14· ·injunctive relief and you name it.
 15· · · · · · And so if you're worried about people claiming that
 16· ·you've exhausted your patents in various ways, you know,
 17· ·people have a powerful incentive to do that, because they'd
 18· ·like to pay you less royalties than what they're currently
 19· ·paying.· You know, you want to take as many, sort of, arrows
 20· ·away from them as you can, and, you know, if they could point
 21· ·to you and say well, look.· You're getting license fees and
 22· ·royalties, you know, from the guy who sells the chip, and then
 23· ·you're also trying to get license fees and royalties from me,
 24· ·you know, that's double dipping.· That's exactly what patent
 25· ·exhaustion law was supposed to prevent you from doing.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-031
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 33 of 146
                                  Meeting
                               - 07/27/2012                       Page 32

 ·1· · · · · · Now, I would argue, no, that's not quite right.· But,
 ·2· ·you know, the whole point is you don't want to have those
 ·3· ·arguments, especially when the general sentiment among, you
 ·4· ·know, judges out there is not really blowing in your
 ·5· ·direction.
 ·6· · · · · · MR. BLECKER:· And when ninety-five percent of the
 ·7· ·royalties come from manufacturers of these things, and I don't
 ·8· ·know what the percentage was when we were collecting
 ·9· ·royalties, but it had to be well less than one percent came
 10· ·from component suppliers.· You don't want to have that
 11· ·argument.· You don't want to fight to preserve the component
 12· ·royalty and risk ninety-five percent of your royalty section
 13· ·(sic).
 14· · · · · · MR. REIFSCHNEIDER:· So we'd gotten to the point where
 15· ·we decided you know what?· We're not even going to try to
 16· ·collect license fees and royalties from guys who make chips.
 17· ·We'd just as soon not have any agreement with them at all.· We
 18· ·will just leave them alone as long as they leave us alone, and
 19· ·we will concentrate our licensing program and our licensing
 20· ·negotiations on the guys who make the cell phones and the base
 21· ·stations and the test equipment, because that's where the real
 22· ·money is, so to speak.
 23· · · · · · Now, there are times when other chip suppliers will
 24· ·come to us and say we're worried you might sue us for patent
 25· ·infringement, and we'd like to have an agreement with you


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-032
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 34 of 146
                                Meeting
                             - 07/27/2012                         Page 33

 ·1· ·where we know that won't happen.· And for various reasons, you
 ·2· ·know, including the fact that when you participate in a
 ·3· ·standard setting process, as I explained earlier, and you
 ·4· ·contribute your technology to the standard, as part of that
 ·5· ·you often have to make commitments that you will, you know,
 ·6· ·make that technology available to people who want to make
 ·7· ·products that practice the standard.
 ·8· · · · · · And so to, you know, and, you know, we would take the
 ·9· ·position that that doesn't mean you have to grant a license,
 10· ·you know, to everybody at every step in the supply chain.
 11· ·But, you know, to tell somebody no, we're sorry, we won't
 12· ·enter any kind of agreement with you at all, and, yes, in
 13· ·theory, you know, you have to just live with this risk that we
 14· ·could sue you for patent infringement, it's not a great, you
 15· ·know, position to be in in terms of defending yourself
 16· ·against, you know, claims that you've broken those promises to
 17· ·make the technology available.
 18· · · · · · You know, we also have a big chipset business, you
 19· ·know, of our own, and we're also interested in protecting
 20· ·that, right?· Chipset suppliers have, you know, information
 21· ·that can be, you know, useful to us in terms of who they're
 22· ·selling their chips to, so we can make sure that, you know, we
 23· ·know where the chips are going, and we can get our royalty on
 24· ·the product that contains the chips.
 25· · · · · · So, you know, when pressed, although it's not our


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-033
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 35 of 146
                                Meeting
                             - 07/27/2012                         Page 34

 ·1· ·preference, you know, we have over the last -- I don't know
 ·2· ·how many years it is -- been willing to enter into agreements
 ·3· ·with other chip companies, where at first, you know, the
 ·4· ·approach was just to give them a covenant not to sue, a
 ·5· ·promise that we wouldn't sue them for infringement.· Then
 ·6· ·after a Federal Circuit decision called TransCore, we started
 ·7· ·to think well, even that doesn't work to avoid patent
 ·8· ·exhaustion.
 ·9· · · · · · MR. BLECKER:· May not work.· Just --
 10· · · · · · MR. GONELL:· May not work.
 11· · · · · · MR. REIFSCHNEIDER:· May not work.· The Federal
 12· ·Circuit didn't seem to leave a whole lot of doubt about it in
 13· ·that opinion.
 14· · · · · · MR. BLECKER:· We do still have some of those
 15· ·agreements in place.
 16· · · · · · MR. REIFSCHNEIDER:· Well, the case speaks for itself.
 17· · · · · · MR. GONELL:· Yeah, it really does.
 18· · · · · · MR. REIFSCHNEIDER:· I'm paraphrasing here, right, an
 19· ·absolute, you know, unconditional covenant not to sue.· You
 20· ·know, according to the Federal Circuit, you know, it would
 21· ·seem to trigger exhaustion.
 22· · · · · · MALE SPEAKER:· That can't be added enough.
 23· · · · · · MR. BLECKER:· It at least gave us enough concern to
 24· ·look at changing our --
 25· · · · · · MR. REIFSCHNEIDER:· Right.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-034
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 36 of 146
                                Meeting
                             - 07/27/2012                         Page 35

 ·1· · · · · · MR. BLECKER:· Our procedure.
 ·2· · · · · · MR. REIFSCHNEIDER:· Right.· So --
 ·3· · · · · · MS. KILLION:· I'm sorry.· What was that case again?
 ·4· ·Federal Circuit --
 ·5· · · · · · MR. REIFSCHNEIDER:· TransCore.
 ·6· · · · · · MS. KILLION:· TransCore.
 ·7· · · · · · MR. REIFSCHNEIDER:· T-R-A-N-S-C-O-R-E.· It came
 ·8· ·down --
 ·9· · · · · · FEMALE SPEAKER:· That's a recent decision, right?
 10· · · · · · MR. REIFSCHNEIDER:· Yeah, 2009.
 11· · · · · · FEMALE SPEAKER:· Yeah.
 12· · · · · · MR. REIFSCHNEIDER:· 2009.· And so then we shifted to,
 13· ·and this is what we currently do, an agreement where the
 14· ·promise we give to the chip company is that we will not sue
 15· ·them for patent infringement until and unless we have sued
 16· ·their customers and exhausted our remedies to collect
 17· ·royalties and damages from their customers, and only if we've
 18· ·done that and won on the merits but been unable to collect for
 19· ·some reason, like the customer's bankrupt, or judgment proof
 20· ·in some country where we can't get at their assets, or
 21· ·whatever the case may be, can we then sue the chip company?
 22· ·Which there isn't now -- don't think there's any case I'm
 23· ·aware of, at least, you know, where a court has decided
 24· ·whether that works or not in terms of triggering patent
 25· ·exhaustion, but that's what we do now.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-035
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 37 of 146
                                  Meeting
                               - 07/27/2012                       Page 36

 ·1· · · · · · And the thinking behind it is, you know, we're not
 ·2· ·licensing you.· We're not giving you an absolute promise we'll
 ·3· ·never sue you, because the Federal Circuit in TransCore would,
 ·4· ·you know, say that that's equivalent of a license.· That's
 ·5· ·also authorizing them to sell, you know.· We're just saying
 ·6· ·before we sue you, we're going to go try to get our royalty
 ·7· ·here.· And we're free to make that choice.· You know, we're
 ·8· ·free to, you know, collect our royalties on our patents at
 ·9· ·whatever step in the supply chain we want.· That's, I think,
 10· ·become clear over the many decades of case law in this area as
 11· ·well.· So if we're choosing to do it here, you know, we can
 12· ·basically promise you that yeah, we're going to go here first
 13· ·before we look at you.
 14· · · · · · So that's what we do now when we have to.
 15· · · · · · MR. BLECKER:· A little more than you wanted to know
 16· ·about patent exhaustion and ASIC licensing, but --
 17· · · · · · MS. KILLION:· It's all great to just finally --
 18· · · · · · FEMALE SPEAKER:· Yes.
 19· · · · · · MS. KILLION:· -- to hear that.· It's something that
 20· ·we heard here -- now and then, here and there, so it's very
 21· ·educational, so thank you.
 22· · · · · · But I'm kind of interested -- so how you described
 23· ·with the ASIC manufacturers.· So it's no longer a licensing
 24· ·agreement, but it's really a promise or a covenant not to sue,
 25· ·but --


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-036
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 38 of 146
                                Meeting
                             - 07/27/2012                         Page 37

 ·1· · · · · · MR. REIFSCHNEIDER:· It's currently a covenant to sue
 ·2· ·somebody else first.
 ·3· · · · · · MS. KILLION:· Right.
 ·4· · · · · · MR. BLECKER:· But only if we're unsuccessful in
 ·5· ·collecting from somebody else would we ever be able to sue.
 ·6· · · · · · MS. KILLION:· Right.· Right.· The documentation that
 ·7· ·we asked and looked at were actually, indeed, license
 ·8· ·agreements with these ASIC chip manufacturers and, of course,
 ·9· ·the way we asked was please give us a copy of license
 10· ·agreements.· So we didn't know that much about how that was
 11· ·actually not really a term that you're using.· So I'm just
 12· ·wondering about these licenses that we got a hold of, you
 13· ·know.· Are they still in effect but just referred to as
 14· ·covenant? Is that what that is?
 15· · · · · · MR. REIFSCHNEIDER:· I'm not sure which agreements
 16· ·you're --
 17· · · · · · MS. KILLION:· Okay.· So the latest one we got was --
 18· · · · · · MR. GONELL:· MediaTek?
 19· · · · · · MS. KILLION:· MediaTek, yes.
 20· · · · · · MR. GONELL:· Yeah, that's the latest one really.
 21· · · · · · MS. KILLION:· So okay.
 22· · · · · · MR. GONELL:· I believe you have everything --
 23· · · · · · MS. KILLION:· Oh, yeah.
 24· · · · · · MR. GONELL:· -- despite the way you asked.
 25· · · · · · MS. KILLION:· Okay.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-037
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 39 of 146
                                Meeting
                             - 07/27/2012                         Page 38

 ·1· · · · · · MR. BLECKER:· But I don't think, you know, that
 ·2· ·MediaTek is a license.· It's not in the form of a license.
 ·3· · · · · · MR. GONELL:· No, it's not, but I think -- I
 ·4· ·think -- were you asking us do you have all of our ASIC
 ·5· ·agreements despite that you asked for licenses?
 ·6· · · · · · MS. KILLION:· Well, no, it's kind of like what you
 ·7· ·just said.· Yeah, so MediaTek license, for example, so that is
 ·8· ·still a license agreement that the --
 ·9· · · · · · MR. GONELL:· No.
 10· · · · · · MS. KILLION:· But it's not just really considered a
 11· ·license agreement.
 12· · · · · · MR. GONELL:· It's called a patent agreement.
 13· · · · · · MS. KILLION:· Oh, okay.
 14· · · · · · MR. GONELL:· The MediaTek Agreement, it's called a
 15· ·patent agreement.
 16· · · · · · MS. KILLION:· Oh, okay.
 17· · · · · · MR. BLECKER:· I don't remember whether that's in the
 18· ·form of a covenant not to assert or whether it's a covenant to
 19· ·exhaust remedies.· Do you remember?
 20· · · · · · MR. REIFSCHNEIDER:· I think it's exhaust remedies,
 21· ·but --
 22· · · · · · MR. GONELL:· Yes.· MediaTek, I believe, is exhaust
 23· ·remedies.
 24· · · · · · MR. BLECKER:· Okay.· It's definitely not a license.
 25· ·It's one of the covenants, and these guys have better memories


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-038
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 40 of 146
                                Meeting
                             - 07/27/2012                         Page 39

 ·1· ·than I do, so they say it's a covenant to exhaust remedies,
 ·2· ·which is the last thing that Eric was talking about.
 ·3· · · · · · MS. KILLION:· Okay.· So what about the ASIC
 ·4· ·manufacturers that you have signed the license agreement in
 ·5· ·the agreement in the past?· Have they all been revised to
 ·6· ·become the covenant, or are they still the way they are?
 ·7· · · · · · MR. BLECKER:· They still are the way they are except
 ·8· ·that we've eliminated the royalty payments.
 ·9· · · · · · MS. KILLION:· Right.
 10· · · · · · MR. BLECKER:· They've been revised to eliminate the
 11· ·royalty payments.
 12· · · · · · MS. KILLION:· So all the terms of agreement stay the
 13· ·same.· It's just that that is -- it's there's no royalty
 14· ·collected.
 15· · · · · · MR. BLECKER:· Yeah.· I wouldn't say all the -- I
 16· ·wouldn't say all the terms of each of those agreements stayed
 17· ·the same.
 18· · · · · · MS. KILLION:· No.
 19· · · · · · MR. BLECKER:· There have been amendments over the
 20· ·years, but we haven't changed the basic form of the
 21· ·agreements.
 22· · · · · · MR. REIFSCHNEIDER:· If an opportunity comes along to
 23· ·renegotiate one of the those agreements and put a new
 24· ·agreement in place, you know, we would do that, and we would
 25· ·use the new approach of giving a covenant to exhaust remedies


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-039
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 41 of 146
                                Meeting
                             - 07/27/2012                         Page 40

 ·1· ·rather than give a license.· But, you know, it takes two
 ·2· ·parties to agree to something, right, and, you know, as long
 ·3· ·as there's peace, as long as there's no actual problem, no one
 ·4· ·making an exhaustion claim, no counterparty to an agreement
 ·5· ·raising an issue of some sort, then we let them be and let
 ·6· ·them, you know, expire, let the patents covered by those
 ·7· ·agreements become expired or, you know, I mean, at some point
 ·8· ·they just become --
 ·9· · · · · · MR. BLECKER:· I don't know whether, you know, how
 10· ·effective they would be, but we do have some protections in
 11· ·those agreements where if they're found to be exhaustive, or
 12· ·if the other party claims they're exhaustive, we generally
 13· ·have rights to terminate the agreements or to sit down and
 14· ·replace whatever provision is found to be exhaustive with a
 15· ·new provision that preserves the intent of the parties that
 16· ·they not be exhaustive.· So they do have some remedies within
 17· ·themselves because the intent of both parties was that they
 18· ·not be exhaustive, that their customers would be required to
 19· ·pay royalties.
 20· · · · · · MS. KILLION:· Okay.
 21· · · · · · MR. BLECKER:· The question is whether those remedies
 22· ·will hold up in court or not, but we do have contractual
 23· ·remedies for that.
 24· · · · · · MS. NARAYANAN:· Yeah, these chip manufacturers, they
 25· ·manufacture chips for different companies or only for


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-040
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 42 of 146
                                Meeting
                             - 07/27/2012                         Page 41

 ·1· ·Qualcomm?· These chip manufacture are third parties, right?
 ·2· · · · · · MR. BLECKER:· Yeah, what we're talking about is chip
 ·3· ·manufacturers who sell primarily to handset suppliers.· So
 ·4· ·they either manufacturer their own chips or they buy chips
 ·5· ·from a foundry just like Qualcomm does.
 ·6· · · · · · MS. NARAYANAN:· Um-hum.
 ·7· · · · · · MR. BLECKER:· But they don't manufacture for Qualcomm
 ·8· ·or buy chips from Qualcomm.· They're -- they're Qualcomm
 ·9· ·competitors.· They're chip competitors.
 10· · · · · · MR. REIFSCHNEIDER:· Chip competitors.· Yeah, so their
 11· ·customers would be Samsung, Nokia, Motorola.
 12· · · · · · MS. NARAYANAN:· And would this be a standard practice
 13· ·with Samsung, Nokia?· I mean, as far as you know, would they
 14· ·have the same kind of relationship with these manufacturers in
 15· ·terms of licensing patents?
 16· · · · · · MR. GONELL:· No. Generally speaking, no.
 17· · · · · · MR. BLECKER:· There might be some companies that are
 18· ·ASIC suppliers and also have a patent licensing program, but
 19· ·generally speaking it's not the case.
 20· · · · · · MR. GONELL:· So I've been -- I've been told by my
 21· ·counterparts at Nokia they do not license ASIC suppliers.
 22· ·I've been told by my counterparts at Ericsson that they do not
 23· ·license ASIC suppliers or do not have any agreements with ASIC
 24· ·suppliers at all.
 25· · · · · · MR. BLECKER:· I thought the question was the other


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-041
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 43 of 146
                                Meeting
                             - 07/27/2012                         Page 42

 ·1· ·way.
 ·2· · · · · · MS. NARAYANAN:· They do not.
 ·3· · · · · · MR. GONELL:· No.
 ·4· · · · · · MS. NARAYANAN:· Okay.
 ·5· · · · · · MR. REIFSCHNEIDER:· Ericsson and Nokia are two
 ·6· ·companies that also license their patents and collect
 ·7· ·royalties on cellphones.
 ·8· · · · · · MS. KILLION:· Oh, okay.
 ·9· · · · · · MS. NARAYANAN:· So this is something like a standard
 10· ·practice in the industry?
 11· · · · · · MR. REIFSCHNEIDER:· They're -- if you have a
 12· ·licensing program like ours -- and to some extent Nokia and
 13· ·Ericsson do -- they were also companies who participated in
 14· ·the development of wireless technology in the '90s and in
 15· ·the -- the 2000 decade, and they have large patent portfolios,
 16· ·and they also claim to have many patents that are -- that are
 17· ·essential to those technical standards, and so they
 18· ·also -- following our lead I might say -- you know, decided
 19· ·hey, we can license these patents and make money by doing it
 20· ·and we can make more money licensing this than licensing the
 21· ·chip.· So like us they licensed the cell phone, not the chip.
 22· · · · · · And -- and what Fabian was saying a minute ago is
 23· ·that his counterparts at those two companies just told him
 24· ·flat out they don't license chip suppliers.· You know, if you
 25· ·want to take an even kind of bigger view --


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-042
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 44 of 146
                                Meeting
                             - 07/27/2012                         Page 43

 ·1· · · · · · MR. BLECKER:· I know that Motorola doesn't either.
 ·2· ·So --
 ·3· · · · · · MR. REIFSCHNEIDER:· Motorola also has a licensing
 ·4· ·program, and it was also one of those companies involved in
 ·5· ·the early years in developing wireless technology.
 ·6· · · · · · You know, if you want to look at the semiconductor
 ·7· ·industry on a broader basis, not just chips that go in your
 ·8· ·cellphones, but chips that go into anything, you know, Intel,
 ·9· ·AMD, who make microprocessors for personal computers, you
 10· ·know, and so on, you know, there was -- there was a long
 11· ·period of time where -- and now I'm speaking on the basis of
 12· ·my experience and knowledge just as, you know, a lawyer in
 13· ·Silicon Valley for many years, you know, 1996 to April of this
 14· ·year, you know, working with not just Qualcomm but a variety
 15· ·of other companies too, including many companies in the
 16· ·semiconductor industry -- that, you know, their patent
 17· ·portfolios were used really for defensive purposes, you know,
 18· ·kind of like a patent detente so to speak.· You know:· I've
 19· ·got a big patent portfolio so don't sue me cause I'll sue you
 20· ·back.
 21· · · · · · And you know, and so a lot of times, you know, for
 22· ·the most part, you know, big companies leave each other alone.
 23· ·Every once in a while they would sort of memorialize that
 24· ·peace treaty, if you will, by entering into, you know, an
 25· ·agreement where they would promise not to sue each other for


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-043
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 45 of 146
                                Meeting
                             - 07/27/2012                         Page 44

 ·1· ·patent infringement on a portfolio-wide basis or something
 ·2· ·close to it.· No money would change hands, it was just, you
 ·3· ·know, documenting a peace treaty, you know
 ·4· · · · · · And so there was a -- a pretty prevalent practice in
 ·5· ·the semiconductor industry generally that chip companies
 ·6· ·wouldn't sue each other for patent infringement.· And you
 ·7· ·know, for the most part when they were being sued for patent
 ·8· ·infringement it was by what has come to be known as a
 ·9· ·nonpracticing entity or, you know, in pejorative terms, a
 10· ·troll, somebody who has patents but doesn't have any product
 11· ·and therefore isn't afraid of being countersued, you know.
 12· ·And so they had to deal with those kinds of patent
 13· ·infringement lawsuits, but they really weren't suing each
 14· ·other.
 15· · · · · · MS. KILLION:· Where'd you work in Silicon Valley
 16· ·before you came here in April?
 17· · · · · · MR. REIFSCHNEIDER:· From 1996 to 2009 I was at a law
 18· ·firm called Cooley Godward, C-O-O-L-E-Y· G-O-D-W-A-R-D, a
 19· ·large Bay-area based firm, with offices across the country,
 20· ·but --
 21· · · · · · MS. KILLION:· Okay.
 22· · · · · · MR. REIFSCHNEIDER:· -- the majority of the lawyers
 23· ·are in the San Francisco Bay area.
 24· · · · · · MR. BLECKER:· And amongst their clients was Qualcomm.
 25· · · · · · MS. KILLION:· Oh.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-044
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 46 of 146
                                Meeting
                             - 07/27/2012                         Page 45

 ·1· · · · · · MR. BLECKER:· Qualcomm.
 ·2· · · · · · MS. KILLION:· Okay.
 ·3· · · · · · MR. REIFSCHNEIDER:· Right.· And -- and then from 2009
 ·4· ·up until April of this year when I joined Qualcomm I was at a
 ·5· ·firm called Dewey & Leboeuf, the less said the better.
 ·6· · · · · · You laugh so you must know.
 ·7· · · · · · MS. KILLION:· I was just laughing, that's all.
 ·8· · · · · · Okay.· I was just curious if you worked for a large
 ·9· ·manufacturer, but I do remember you said that you worked for a
 10· ·law firm.· Excuse me, okay.
 11· · · · · · MR. REIFSCHNEIDER:· From 1995 to the summer of 1996,
 12· ·for a year and a half, I worked for Motorola.
 13· · · · · · MS. KILLION:· Oh, okay. As a corporate attorney?
 14· · · · · · MR. REIFSCHNEIDER:· I was in their contracts
 15· ·department.
 16· · · · · · MS. KILLION:· Okay.· Okay.· That's good. With this,
 17· ·what used to be a license agreement and now is a
 18· ·covenant -- covenant to exhaust remedies -- that's the general
 19· ·term, now, I guess -- does -- does this require -- like we
 20· ·were hearing before that the way this royalty scheme works, it
 21· ·may be royalty-free when it comes to dealing with the chip
 22· ·manufacturers, however, they are licensed to sell or they are
 23· ·required to sell to only certain handset manufacturers who
 24· ·would eventually pay royalty to Qualcomm.
 25· · · · · · So this covenant would include some kind of clause


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-045
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 47 of 146
                                Meeting
                             - 07/27/2012                         Page 46

 ·1· ·like that, like who their customers have to be, who they can
 ·2· ·sell to?
 ·3· · · · · · MR. REIFSCHNEIDER:· Not necessarily.· You know, the
 ·4· ·basic idea, you know, of what we do now is we say we won't sue
 ·5· ·you, Mr. Chip Supplier, for patent infringement until we have
 ·6· ·first, for whatever particular chip we're talking about, sued
 ·7· ·your customer and try to collect damages or royalties from
 ·8· ·them.
 ·9· · · · · · MS. KILLION:· Um-hum.
 10· · · · · · MR. REIFSCHNEIDER:· Now, there are two ways we could
 11· ·get -- notice I said damages or royalties, you know.· We could
 12· ·get, you know, monetary compensation, you know, from their
 13· ·customer.· You know, one way is their customer is already a
 14· ·licensee of ours, obligated under a license agreement to pay
 15· ·us royalties, and if they don't, they're in breach of contract
 16· ·and we would sue them on that basis or maybe terminate their
 17· ·agreement and make them -- for nonpayment, and make them
 18· ·unlicensed, and then sue them for infringement as well.· We'd
 19· ·have a variety of ways to go after them if they weren't paying
 20· ·us.
 21· · · · · · The other scenario is the chip supplier's customer is
 22· ·not a licensee of ours, in which case our only option would be
 23· ·to sue them for infringement.· But we would have that option;
 24· ·and that's what we -- that's what we would have to do.· If
 25· ·they -- if they refuse to take a license from us and we wanted


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-046
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 48 of 146
                                Meeting
                             - 07/27/2012                         Page 47

 ·1· ·them to pay us money for using our technology in their
 ·2· ·products we have to sue them for patent infringement.
 ·3· · · · · · MR. BLECKER:· Having said that, though --
 ·4· · · · · · MR. GONELL:· Some of our agreements have that
 ·5· ·provision.
 ·6· · · · · · MR. BLECKER:· -- a good number of our agreements do
 ·7· ·require that the ASIC supplier sell to a Qualcomm licensee,
 ·8· ·only sell to a Qualcomm licensee.
 ·9· · · · · · MS. KILLION:· Okay.· Oh, okay, right.
 10· · · · · · MR. BLECKER:· Eric is giving you the general
 11· ·description of the covenant to exhaust remedies, which may or
 12· ·may not have that restriction; but a good number of our
 13· ·agreements, our existing agreements, do have that restriction.
 14· · · · · · MS. KILLION:· Okay.
 15· · · · · · MR. GONELL:· Particularly the ones that are older.
 16· · · · · · MS. KILLION:· So as they evolve into what you call
 17· ·this covenant, that term will still be effect, or is it more
 18· ·like something that's --
 19· · · · · · MR. BLECKER:· It may or may not be.· It depends on
 20· ·how that agreement gets negotiated.· It doesn't -- as Eric
 21· ·said, it doesn't have to be, but it could -- it could remain
 22· ·in there.
 23· · · · · · MS. KILLION:· Okay.
 24· · · · · · MR. REIFSCHNEIDER:· And -- and again, part of
 25· ·the --what permeates our thinking in all of this, as I'm sure


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-047
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 49 of 146
                                Meeting
                             - 07/27/2012                         Page 48

 ·1· ·you can tell by now, is, you know, the fear of the risk of
 ·2· ·patent exhaustion, you know.· And so the more we can
 ·3· ·circumscribe, you know, whatever type of rights we're giving
 ·4· ·to another chip supplier, from that standpoint, the better off
 ·5· ·we are.· Yeah.
 ·6· · · · · · MR. BLECKER:· So if that limitation is in there, it
 ·7· ·can only help us in that if we -- if we've been seen to
 ·8· ·authorize the sale in some way, at least it's been limited to
 ·9· ·sales to our subscriber/licensees who are obligated to pay us
 10· ·royalties.
 11· · · · · · MS. KILLION:· Right.
 12· · · · · · MR. BLECKER:· So we have some contractual arguments
 13· ·that -- that we should still be able to collect a royalty.
 14· · · · · · MS. KILLION:· Right, right.
 15· · · · · · MR. REIFSCHNEIDER:· Because no court to date has
 16· ·ruled and said, you know, this approach, this covenant-to-
 17· ·exhaust-remedies approach, works and that it doesn't trigger
 18· ·patent exhaustion.
 19· · · · · · MS. KILLION:· Oh, okay.
 20· · · · · · MR. REIFSCHNEIDER:· I think it would.· I think it
 21· ·should.· And I'll be willing to make all those arguments, you
 22· ·know, if ever called upon to do so; but we can't point to a
 23· ·case and say we know for sure this works.
 24· · · · · · MR. GONELL:· Yeah.· So just to be clear, there's
 25· ·three -- there's three possibilities in the way this can work.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-048
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 50 of 146
                                  Meeting
                               - 07/27/2012                       Page 49

 ·1· ·One, it can be a covenant, but there can be --· it can just
 ·2· ·apply regardless of what the sales are -- sales are, who the
 ·3· ·sales go to.· And if it's a licensee that's one way, and if
 ·4· ·it's not a licensee the covenant still applies, we still have
 ·5· ·to go after that.· That's one possibility.
 ·6· · · · · · Another possibility is that the covenant only applies
 ·7· ·for sales to licensees.· But there's no contractual
 ·8· ·restriction on what the ASIC supplier can otherwise do.
 ·9· · · · · · A third way that is present in some agreements is
 10· ·that the ASIC supplier affirmatively agrees that they will not
 11· ·sell to non licensees.
 12· · · · · · MS. KILLION:· Okay.
 13· · · · · · MS. NARAYANAN:· What are the circumstances in which
 14· ·you'll enter into the second type of agreement where the ASIC
 15· ·supplier is able to sell to nonlicensees?
 16· · · · · · MR. GONELL:· Well they're always able to.· I mean, as
 17· ·Eric said, we prefer not to have any agreement with them at
 18· ·all, so they can sell it to who they want and we will -- we
 19· ·will address licensing with people who make handsets and so
 20· ·forth and so on.· So everyone's always able to sell to
 21· ·anything -- to anyone unless they explicitly agree not to.
 22· ·That's why I just tried to make these three possibilities
 23· ·clearer, because it's only in the third possibility, it's only
 24· ·in the third thing that I said where people are actually
 25· ·affirmatively agreeing not to sell to a set of customers or a


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-049
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 51 of 146
                                Meeting
                             - 07/27/2012                         Page 50

 ·1· ·set of potential customers.
 ·2· · · · · · MR. BLECKER:· But I think the question was why would
 ·3· ·we agree to anything other than the third possibility?
 ·4· · · · · · MS. NARAYANAN:· Yes, exactly.
 ·5· · · · · · MR. BLECKER:· Because license negotiation is a true
 ·6· ·negotiation, and you can't always get the strongest terms that
 ·7· ·you'd like to, because the other side may have good arguments
 ·8· ·and may have good value that it's bringing.· For instance,
 ·9· ·just as an example, we're giving these exhaust-remedy
 10· ·covenants, well we want to get them for our chip business
 11· ·also.· We want to get at least that for our chip business.· We
 12· ·may want to get something stronger than that for our chip
 13· ·business.· If we can negotiate to get something for our chip
 14· ·business, but we have to give up that third possibility and go
 15· ·to the second possibility, that might be worth it, right?· So
 16· ·it's a negotiation.
 17· · · · · · MS. KILLION:· So as we speak there are chip
 18· ·manufacturers -- ASIC chip manufacturers out there that are
 19· ·free to sell to anybody, licensed or otherwise, by any handset
 20· ·manufacturers.
 21· · · · · · MR. REIFSCHNEIDER:· Well, so to get an accurate, you
 22· ·know, picture of things -- and tell me if I'm wrong about
 23· ·this, but my impression is that there are more chip
 24· ·manufacturers with whom we do not have an agreement at all
 25· ·than there are those with whom we do have any kind of


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-050
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 52 of 146
                                Meeting
                             - 07/27/2012                         Page 51

 ·1· ·agreement.· And all of the ones who have no agreement with us,
 ·2· ·of course, from a contractual standpoint, can sell to anybody
 ·3· ·they want.· And we could sue them for patent infringement, but
 ·4· ·we choose not to.
 ·5· · · · · · MR. BLECKER:· Those are companies like Nvidia, for
 ·6· ·example, who we have no -- no agreement with.
 ·7· · · · · · MR. REIFSCHNEIDER:· Right.
 ·8· · · · · · MS. KILLION:· Right, um-hum.
 ·9· · · · · · MR. REIFSCHNEIDER:· Very good example. Yeah.
 10· · · · · · MR. BLECKER:· There are some companies that we do
 11· ·have agreements with whose agreements do not restrict who they
 12· ·can sell to.
 13· · · · · · MS. KILLION:· And I'm assuming when it comes to the
 14· ·majority of the handset manufacturers, Qualcomm perhaps have
 15· ·already had some kind of licensing agreement in place anyways?
 16· · · · · · MR. BLECKER:· Right.
 17· · · · · · MR. GONELL:· The handset manufacturers?
 18· · · · · · MS. KILLION:· Right.
 19· · · · · · MR. GONELL:· Yes, the vast majority.
 20· · · · · · MS. KILLION:· Yeah.
 21· · · · · · MR. BLECKER:· So we have --
 22· · · · · · MS. KILLION:· So you're pretty much --
 23· · · · · · MR. BLECKER:· -- over --
 24· · · · · · MR. GONELL:· The overwhelming majority.
 25· · · · · · MS. KILLION:· Yeah.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-051
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 53 of 146
                                Meeting
                             - 07/27/2012                         Page 52

 ·1· · · · · · MR. BLECKER:· We have over 200 license agreements
 ·2· ·with handset manufacturers including, I think it's probably
 ·3· ·over 100 now in China and 100 elsewhere.· So Japan and the
 ·4· ·U.S.· We have all of the major manufacturers, and now we're
 ·5· ·getting a lot of the little small Chinese manufacturers that
 ·6· ·pop up in China as licensees.
 ·7· · · · · · MS. NARAYANAN:· Yeah, that is going to be my
 ·8· ·question.· Maybe it's a dumb question, but how do you find out
 ·9· ·who has your chips?· Suppose it is some company in China or
 10· ·someplace else that is manufacturing with your chips and then
 11· ·selling them, how do you know that that's happening?
 12· · · · · · MR. BLECKER:· Let me correct the premise first.
 13· · · · · · MS. NARAYANAN:· Okay.
 14· · · · · · MR. BLECKER:· So if they're making a CDMA or an
 15· ·OFDMA-based handset, regardless of whose chip is in it,
 16· ·they're using Qualcomm's patent technology, and they need a
 17· ·license from us to do that.· So it doesn't matter whether
 18· ·they're using our chip or a Nvidia chip or a TI chip or an
 19· ·Intel chip.· Every one of those cases, they're using
 20· ·Qualcomm's patented technology, and as the licensing division,
 21· ·we would go tell them you're using our patented technology and
 22· ·you need a license; it's a royalty-bearing license, and here's
 23· ·our terms.· And we start the negotiation.
 24· · · · · · So the way we find out is we monitor the market.· So
 25· ·we have people here to get information from Sino MR in China


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-052
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 54 of 146
                                Meeting
                             - 07/27/2012                         Page 53

 ·1· ·as to what handsets are being sold and who's making them.· If
 ·2· ·we see some that are being sold from a manufacturer that we
 ·3· ·don't recognize or with a brand name we don't recognize we
 ·4· ·start to investigate, and we dig in, and we try to find out
 ·5· ·who that is.· And if we find out who it is then we'll send
 ·6· ·Robert Anh or somebody else to go talk to them.· It's
 ·7· ·a -- it's a painstaking process, but that's what we do.
 ·8· · · · · · MS. KILLION:· So again, but if that's the chip maker
 ·9· ·that's infringing your patented technology, you sort of decide
 10· ·to leave them alone and go after the handset manufacturers
 11· ·instead?
 12· · · · · · MR. BLECKER:· Yeah.
 13· · · · · · MS. KILLION:· Okay.· Was that the idea --
 14· · · · · · MR. BLECKER:· Now -- now, also, if they're using our
 15· ·chips, of course, it's easier for us to find them because we
 16· ·know -- most of the time we know who's buying our chips. Also
 17· ·some of these chip agreements we have require reporting of who
 18· ·they sold their chips to.· So that helps us go find people
 19· ·that are using our technology and making the handsets as well.
 20· ·But for the most part it's, like I said before, it's watching
 21· ·the marketplace and seeing what's out there.
 22· · · · · · MR. REIFSCHNEIDER:· Of course, when we sell our
 23· ·chips, we know who we're selling them to.
 24· · · · · · MR. BLECKER:· Right.
 25· · · · · · MS. KILLION:· Right.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-053
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 55 of 146
                                Meeting
                             - 07/27/2012                         Page 54

 ·1· · · · · · MR. REIFSCHNEIDER:· And in most cases we're selling
 ·2· ·them, you know, directly to --
 ·3· · · · · · MR. BLECKER:· Licensees.
 ·4· · · · · · MR. REIFSCHNEIDER:· -- a licensed --
 ·5· · · · · · MS. KILLION:· Right.· Handset --
 ·6· · · · · · MR. REIFSCHNEIDER:· We have a policy of not -- you
 ·7· ·know, we won't sell a chip to somebody who isn't a licensee,
 ·8· ·you know.· And their license agreement -- you know, we'll
 ·9· ·require them to use a chip, you know, in a -- in a subscriber
 10· ·unit that they make.· They're not licensed to turn around and
 11· ·sell the chip by itself to somebody else.
 12· · · · · · MR. BLECKER:· Well, actually it's -- the component
 13· ·supply agreement that requires them to use that chip in a
 14· ·product --
 15· · · · · · MR. REIFSCHNEIDER:· That's --
 16· · · · · · MR. BLECKER:· -- under their license agreement and
 17· ·that --it also says that they can't resell the chip as a
 18· ·standalone chip.
 19· · · · · · MR. REIFSCHNEIDER:· It's actually --
 20· · · · · · MR. BLECKER:· And it's --
 21· · · · · · MS. KILLION:· Well, going back to just a few
 22· ·sentences ago, you said chip makers licensees or that having
 23· ·this formal relationship with Qualcomm, they are required to
 24· ·report to Qualcomm who they sell to?
 25· · · · · · MR. BLECKER:· Some of the chip makers who have that


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-054
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 56 of 146
                                Meeting
                             - 07/27/2012                         Page 55

 ·1· ·relationship with us --
 ·2· · · · · · MS. KILLION:· Right.
 ·3· · · · · · MR. BLECKER:· -- have a requirement in their
 ·4· ·agreement to provide reports to Qualcomm --
 ·5· · · · · · MS. KILLION:· Right.
 ·6· · · · · · MR. BLECKER:· -- as to how many chips they sold to
 ·7· ·our customers.
 ·8· · · · · · MS. KILLION:· Okay.· But not all of them?
 ·9· · · · · · MR. BLECKER:· Not all.
 10· · · · · · MS. NARAYANAN:· What would be the percentage of
 11· ·roughly how many chip makers would you require them?
 12· · · · · · MR. BLECKER:· I don't know.
 13· · · · · · MR. REIFSCHNEIDER:· You're probably struggling to
 14· ·answer that because, again, you know, the agreements or the
 15· ·set of agreements you're talking about, it spans, you know,
 16· ·multiple years.· And at different points in time there were
 17· ·different types of agreements with different terms at the
 18· ·starting point and then negotiated differently, so.
 19· · · · · · MR. BLECKER:· I don't know, but if it's important to
 20· ·you, we could find out and check.
 21· · · · · · MS. NARAYANAN:· No, no.· My question is that why
 22· ·would you require that kind of an agreement from some but not
 23· ·the others?· I mean, what is the -- what is the rationale
 24· ·behind that?
 25· · · · · · MR. BLECKER:· Again, it's -- these agreements are


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-055
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 57 of 146
                                Meeting
                             - 07/27/2012                         Page 56

 ·1· ·highly negotiated --
 ·2· · · · · · MS. NARAYANAN:· Um-hum.
 ·3· · · · · · MR. BLECKER:· -- some, particularly some of the
 ·4· ·larger companies with greater strengths, greater intellectual
 ·5· ·property, patent portfolios, negotiate hard and refuse to do
 ·6· ·certain things that we'd like to do. We would like to get that
 ·7· ·information from every one of them so we know where these
 ·8· ·chips are going, and we can make sure that the people who are
 ·9· ·using the chips are licensees and paying the royalty to us on
 10· ·the handset.
 11· · · · · · But there are some companies that just simply refuse
 12· ·to give it to us.· So we have a choice:· do we enter into an
 13· ·agreement with them or do we just walk away?· And what we've
 14· ·done in the past with those companies is we've negotiated a
 15· ·compromise agreement, and it turned out that that particular
 16· ·provision didn't survive the negotiation.
 17· · · · · · MS. NARAYANAN:· Okay.
 18· · · · · · MR. REIFSCHNEIDER:· Remember, these companies, almost
 19· ·by definition, are competitors of our chipsets.· So you can
 20· ·understand why they wouldn't want to be telling us exactly who
 21· ·their customers are and require by a unit volume.
 22· · · · · · MR. BLECKER:· So even in those agreements where we
 23· ·have that provision, I would say, you know, frequently at
 24· ·least, there's a provision also that says that that
 25· ·information will remain with QTL and not be provided to our


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-056
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 58 of 146
                                Meeting
                             - 07/27/2012                         Page 57

 ·1· ·chip division, to QCT personnel, because they're very
 ·2· ·concerned about that because they're competitors.
 ·3· · · · · · MS. NARAYANAN:· Um-hum.
 ·4· · · · · · MR. BLECKER:· They don't even want QCT to even know
 ·5· ·who their customers are.· Right?
 ·6· · · · · · MS. KILLION:· Okay.· Are you involved with the
 ·7· ·licensing agreements with QGTP, or are you exclusively dealing
 ·8· ·with third-party licensees?
 ·9· · · · · · MR. BLECKER:· Over the years we've been involved to
 10· ·some extent with the QGT license agreement. I don't think
 11· ·we've been the primary, but we've been asked to participate
 12· ·and review the agreements and provide comments --
 13· · · · · · MALE SPEAKER:· Revised work.· Right.
 14· · · · · · MS. KILLION:· Yeah.
 15· · · · · · MR. BLECKER:· So when it was, we were asked to
 16· ·provide comment.
 17· · · · · · MR. GARDNER:· Well, the first one was 2000.· I wasn't
 18· ·even here then.· So I -- but you can tell that it had a lot of
 19· ·licensing influence, I think, in that agreement.
 20· · · · · · MR. BLECKER:· So QTL, like I say, we didn't -- I
 21· ·don't think they prepared the drafts, but they reviewed and
 22· ·commented on them over the years.· I think I commented on the
 23· ·revisions.
 24· · · · · · Lee probably knows something about it.
 25· · · · · · MR. GILBERT:· Yeah.· I think we had some discussions


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-057
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 59 of 146
                                Meeting
                             - 07/27/2012                         Page 58

 ·1· ·back around the 2000 time frame when we were setting this
 ·2· ·whole structure up.
 ·3· · · · · · MR. BLECKER:· And then in the revision also.
 ·4· · · · · · MR. GILBERT:· And then in -- in the revision.
 ·5· · · · · · MR.· BLECKER:· I don't remember the 2000 one, but I
 ·6· ·remember the revision.· We probably did talk in 2000 as well,
 ·7· ·but you also worked with Mike Hartogs --
 ·8· · · · · · MR. GILBERT:· That's right, yeah.
 ·9· · · · · · MARV BLECKER: -- who's not here anymore.
 10· · · · · · MR. GILBERT:· Right.
 11· · · · · · MR. BLECKER:· Mike Hartogs used to be our QTL
 12· ·division counsel.· He -- I think he participated in then.
 13· · · · · · MR. GILBERT:· I think Derek was even in a meeting or
 14· ·two back then, yeah.
 15· · · · · · MR. BLECKER:· So there's been involvement, you know,
 16· ·but --
 17· · · · · · MARIKO KILLION: Okay.· And the cost share agreement
 18· ·too, did you review or --
 19· · · · · · MR. BLECKER:· Not so much.· Not so much.
 20· · · · · · MS. KILLION:· -- more like just license agreements?
 21· ·Okay.· Okay, so would you be able to describe some of the
 22· ·similarities and differences between your agreements with the
 23· ·ASIC manufacturers and the one with QGT, or is that something
 24· ·out of your scope in terms of your job description?
 25· · · · · · MR. BLECKER:· I wouldn't trust my memory to do it. I


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-058
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 60 of 146
                                Meeting
                             - 07/27/2012                         Page 59

 ·1· ·mean, it's not something I've focused on, so it's hard for me
 ·2· ·to trust my memory to do that. I could certainly take a look
 ·3· ·at them and come up with the differences between them or the
 ·4· ·similarities.· I mean, in both cases we simply provide certain
 ·5· ·rights to make and sell ASICS.· In the case -- as I recall,
 ·6· ·they're pretty naked in both cases; they're simply rights
 ·7· ·under our patents to make and sell ASICS, but --
 ·8· · · · · · MS. KILLION:· I do remember the language "to make and
 ·9· ·sell."
 10· · · · · · MR. GONELL:· Yeah.
 11· · · · · · MS. KILLION:· So --
 12· · · · · · MR. REIFSCHNEIDER:· Whenever --
 13· · · · · · MR. BLECKER:· It's -- it's comparable to what we were
 14· ·talking about as our first version --
 15· · · · · · MS. KILLION:· Right.
 16· · · · · · MR. BLECKER:· -- a basic agreement where it's just
 17· ·make and sell but not to use.· The ability to use it is not
 18· ·included in the license though.
 19· · · · · · I'm sorry, you go ahead.
 20· · · · · · MR. REIFSCHNEIDER:· I was going to say whatever
 21· ·agreement there is I'm guessing it's pretty old because, you
 22· ·know, we wouldn't do an agreement where --
 23· · · · · · MR. GARDNER: Yeah, there's a huge difference in this
 24· ·agreement from the standpoint of not only is it that like
 25· ·the -- not only is it the license of the patent, but it


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-059
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 61 of 146
                                Meeting
                             - 07/27/2012                         Page 60

 ·1· ·included originally our buy-in, right.· So there's no
 ·2· ·equivalent from that standpoint in that it's both our -- both
 ·3· ·the buy-in to the existing technology, not even including
 ·4· ·patents, right, and also to the patents.
 ·5· · · · · · So there could be one that could be, say, oh, that's
 ·6· ·very similar, but there's also a whole 'nother transfer --
 ·7· · · · · · MR. BLECKER:· Yeah, I was thinking just about the
 ·8· ·license terms -
 ·9· · · · · · MR. GARDNER:· that it was hard to see the -- you
 10· ·know, which ones -- you know, here's what you pay and here's
 11· ·what's getting transferred and which one is which, right.· It
 12· ·doesn't break it into like two components.· We could break it
 13· ·into two components.
 14· · · · · · MR. REIFSCHNEIDER:· Anyway, when I say we wouldn't do
 15· ·an agreement with them now, I meant, you know, any sort of
 16· ·agreement where we're giving them any kind of license or
 17· ·covenant, you know, like to sell chips.· We're willing to
 18· ·leave third parties alone.· We're certainly going to leave our
 19· ·own subsidiary alone that way.
 20· · · · · · MS. KILLION:· Okay.· Okay, so your discussion kind of
 21· ·centered around that idea of patent exhaustion; but did you
 22· ·have in mind that that would include -- that would encourage
 23· ·the adaption of CDMA-based technologies where there's
 24· ·other --just a few years ago, there's a lot of other competing
 25· ·technologies out there.· So, for example, you take -- you take


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-060
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 62 of 146
                                  Meeting
                               - 07/27/2012                       Page 61

 ·1· ·your phone to another country and you can't use it because
 ·2· ·they use different protocol and that sort of thing.· But now
 ·3· ·it's just CDMA, it's really -- it has become dominant.· And I
 ·4· ·know it's evolving into another one, another form or another.
 ·5· ·But did you have in mind when you revised that licensing
 ·6· ·scheme and with general royalty that that would encourage a
 ·7· ·market expansion, or that was not in your --
 ·8· · · · · · MR. GONELL:· No, that was after -- that was
 ·9· ·after -- that was after the decision by the industry to go to
 10· ·CDMA first for 3G, and that meant that all 3G was essentially
 11· ·going to be CDMA at that point.· And by the time we made that
 12· ·decision, that was -- it was already clear that was the
 13· ·direction it was going, so it would not have been necessary.
 14· · · · · · MS. KILLION:· Okay.· Okay.
 15· · · · · · MR. BLECKER:· And the growth of the whole CDMA
 16· ·market, we believe, was greatly influenced by our licensing
 17· ·program for handsets.· The licensing program for handsets took
 18· ·essentially all of our -- all of our essential patents and
 19· ·essentially the rest of our patent portfolio and licensed them
 20· ·to many manufacturers.
 21· · · · · · And then if you took our technical solution along
 22· ·with that patent license, our ASIC and software, the time to
 23· ·market for a new handset, for a new entry into -- a new
 24· ·company entering the marketplace, the time to get a product to
 25· ·market, was greatly reduced from what used to be a year and a


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-061
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 63 of 146
                                Meeting
                             - 07/27/2012                         Page 62

 ·1· ·half to two years down to six months; because they had a
 ·2· ·turnkey solution in terms of the software and the chip.
 ·3· · · · · · They didn't have to do all the R&D that we had
 ·4· ·already done for them in developing all that initial
 ·5· ·technology that was embodied in our patents.· They could
 ·6· ·essentially buy that by taking the license.· And that just
 ·7· ·opened up the market.· The number of handset suppliers in the
 ·8· ·early 2000s to the mid- and late 2000s grew tremendously
 ·9· ·versus -- you talked about the old GSM technology in Europe.
 10· ·There were a handful of handset suppliers.· It grew to, I
 11· ·would say, nearly a hundred handset suppliers with the CDMA
 12· ·technologies.
 13· · · · · · So we believe that it was our licensing program for
 14· ·the handsets that really helped open that up.· I'm not saying
 15· ·it was the only thing that opened it up, but it really helped
 16· ·open up that market.
 17· · · · · · And the fact that our royalties didn't go up as we
 18· ·developed new technologies and made it available, and the
 19· ·royalty rates stayed the same, that helped to drive down the
 20· ·price because new technologies could get introduced without
 21· ·paying more royalties.· So there was, you know, a tremendous
 22· ·growth in the CDMA market, as you pointed out, but it really
 23· ·had nothing to do with chipset royalty.
 24· · · · · · Chipset, even when we were charging a royalty, that
 25· ·was so miniscule in the scheme of things, that it wouldn't


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-062
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 64 of 146
                                 Meeting
                              - 07/27/2012                        Page 63

 ·1· ·have impacted the growth.· And getting rid of it didn't in any
 ·2· ·way impact it.
 ·3· · · · · · And as Fabian said-said it was after much of the
 ·4· ·growth had already developed -- much of the market growth that
 ·5· ·had already happened.
 ·6· · · · · · MS. KILLION:· Okay.
 ·7· · · · · · MR. GARDNER:· So just one clarifier.· CDMA is still
 ·8· ·not the predominant technology, is it?· There's still
 ·9· ·more -- in terms of handset sales, GSMs or even dollar
 10· ·amounts, isn't it?
 11· · · · · · MR. REIFSCHNEIDER:· No.
 12· · · · · · MR. BLECKER:· No.
 13· · · · · · MR. GONELL:· No, I don't think so, now.
 14· · · · · · MR. GARDNER:· It's about --
 15· · · · · · MR. BLECKER:· I think it may have turned around.
 16· · · · · · MR. GONELL:· Certainly in terms of revenue -- in
 17· ·terms of revenue, CDMA has -- has surpassed GSM.
 18· · · · · · MR. BLECKER:· But if you look at the growth rate of
 19· ·the CDMA technologies --
 20· · · · · · MR. GONELL:· Yeah.
 21· · · · · · MR. BLECKER:· -- versus the growth rate of GSM in the
 22· ·same -- at the same time of development of the two
 23· ·technologies, the same -- the growth rate of the WC -- of the
 24· ·CDMA technology has just tremendously outpaced the growth rate
 25· ·of GSM


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-063
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 65 of 146
                                Meeting
                             - 07/27/2012                         Page 64

 ·1· · · · · · MR. GONELL:· You have to -- you have to think about
 ·2· ·how you -- how you count it, too, because you know -- you
 ·3· ·know, most of the vast, vast, vast majority of UMTS phones are
 ·4· ·dual mode UMTS/GSM, so -- and in fact, a lot of CDMA 2000
 ·5· ·phones are now GSM-capable as well.· So you can get into
 ·6· ·counting problems, depending on how you -- how you look at
 ·7· ·things.
 ·8· · · · · · MR. REIFSCHNEIDER:· You know, there are -- there was
 ·9· ·2G second generation cell phones back in the -- ten or fifteen
 10· ·years ago.
 11· · · · · · MALE SPEAKER:· No, 3G -- 3G was later, in 2000.
 12· · · · · · MR. REIFSCHNEIDER:· 2000, yeah.· Okay.
 13· · · · · · MR. BLECKER:· '96 was the beginning of CDMA2000
 14· ·phones, and GSM started in the early 90 s. So 2G
 15· ·phones -- digital phones started with GSM in '96 with
 16· ·CDMA2000 -- not CDMA2000, cdmaOne.
 17· · · · · · MR. REIFSCHNEIDER:· So you know, at the 2G level
 18· ·there was CDMA and there was GSM, just two different things.
 19· ·When then migration to 3G occurred, CDMA ended up being
 20· ·adopted basically into everything, right.· And that was the
 21· ·big breakthrough in '99 with that, and the settlement and deal
 22· ·with Ericsson, right.· And so --
 23· · · · · · MR. BLECKER:· It took some time for that to happen,
 24· ·but, yeah.
 25· · · · · · MR. REIFSCHNEIDER:· Right, and so -- so even the 2G


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-064
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 66 of 146
                                Meeting
                             - 07/27/2012                         Page 65

 ·1· ·technology that didn't include CDMA, when -- when it got
 ·2· ·migrated to 3G, it started using CDMA.· And then the 2G
 ·3· ·version of CDMA, of course, continued to, and so by the time
 ·4· ·you got 3G sort of fully developed and fully deployed, CDMA
 ·5· ·was pretty much everywhere, and that's been the case for quite
 ·6· ·a while.
 ·7· · · · · · MR. GONELL:· Certainly in the developed world.
 ·8· · · · · · MR. REIFSCHNEIDER:· Yeah.
 ·9· · · · · · MS. KILLION:· Right, because the developing countries
 10· ·are still using somewhat outdated technology, so --
 11· · · · · · MR. GONELL:· In some cases.· In some cases.· In some
 12· ·cases no.
 13· · · · · · MR. BLECKER:· China and India are catching up fast.
 14· · · · · · MR. REIFSCHNEIDER:· Um-hum.
 15· · · · · · MR. BLECKER:· Latin America is a little slower.
 16· · · · · · MS. KILLION:· Okay.· Okay, I wanted to ask
 17· ·something -- some additional questions about the difference
 18· ·between some language found in our -- the licensing agreement
 19· ·with QGT and cost-share agreements.· But you wouldn't be
 20· ·familiar with that much details anyway perhaps.
 21· · · · · · MR. BLECKER:· If you show us the language maybe we
 22· ·can --
 23· · · · · · MS. KILLION:· For --
 24· · · · · · MR. BLECKER:· The cost-share agreements?
 25· · · · · · MS. KILLION:· For example, the licensing agreement


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-065
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 67 of 146
                                Meeting
                             - 07/27/2012                         Page 66

 ·1· ·with QGT the way it stands, it really limits the -- the
 ·2· ·technology license to really just CDMA-based technology.· And
 ·3· ·so knowing your types -- your technology actually encompasses
 ·4· ·beyond CDMA, and you do have a lot of different kinds of
 ·5· ·technology that are involved at the component level in
 ·6· ·handsets, but the language of that, that license itself, is
 ·7· ·just -- it limits the CDMA-based technology, whereas, the
 ·8· ·cost-share agreement doesn't have that kind of limitation.
 ·9· · · · · · Are you -- were you involved in that drafting of
 10· ·these different languages.
 11· · · · · · MR. BLECKER:· We were involved in drafting the cost-
 12· ·sharing agreement.· The limitation to CDMA technology in the
 13· ·license agreement is historical.· At the time it was written
 14· ·that's all there was, it was 2000.
 15· · · · · · MS. KILLION:· Yeah. Um-hum.
 16· · · · · · MR. BLECKER:· But as Eric said, today I don't know,
 17· ·for instance, that we would do a license agreement like that
 18· ·with QGT for OFDMA chips, for example, or for any of the
 19· ·Atheros products.
 20· · · · · · MR. REIFSCHNEIDER:· We wouldn't, if I had anything to
 21· ·say about it.
 22· · · · · · MR. BLECKER:· Okay.· So I know that we would not do a
 23· ·license agreement like that.· I handed the baton over.· So I
 24· ·know that we would not do it --
 25· · · · · · MR. REIFSCHNEIDER:· So there it is.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-066
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 68 of 146
                                Meeting
                             - 07/27/2012                         Page 67

 ·1· · · · · · MS. KILLION:· But the agreement still stands, I
 ·2· ·guess.
 ·3· · · · · · MR. BLECKER:· I was trying to be nice.· But so -- so
 ·4· ·it's not surprising to me that we haven't updated it to
 ·5· ·include OFDMA or any of the Atheros products or any other
 ·6· ·chips we may have other than CDMA, because it's not our
 ·7· ·preference to do that kind of an agreement anymore.
 ·8· · · · · · MS. KILLION:· Okay.· So if it was to be written now
 ·9· ·perhaps it would be more like a patent agreement or, you know,
 10· ·some kind of promissory notes or something like that.
 11· · · · · · MR. REIFSCHNEIDER:· I'm not sure how a promissory
 12· ·note would come into to play here.
 13· · · · · · MS. KILLION:· Maybe not.
 14· · · · · · MR. GONELL:· But our preference would be not to
 15· ·do -- not to do an agreement at all. So probably we would need
 16· ·to understand the underlying purpose to really figure out how
 17· ·we would approach it.· But our preference would be not to have
 18· ·it at all.
 19· · · · · · If it had to happen, then yes, I would think it would
 20· ·be more like --
 21· · · · · · MALE SPEAKER:· An exhaust remedies --
 22· · · · · · MR. GONELL:· -- an exhaust-remedies type of
 23· ·provision.
 24· · · · · · MS. KILLION:· Right, right.
 25· · · · · · MR. GONELL:· But even that, only if it actually had


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-067
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 69 of 146
                                Meeting
                             - 07/27/2012                         Page 68

 ·1· ·to happen.· Because we --
 ·2· · · · · · MR. BLECKER:· It kind of -- you know, when you talk
 ·3· ·about rights -- patent rights to a Qualcomm subsidiary, it
 ·4· ·kind of almost doesn't make much sense to say you need an
 ·5· ·agreement, because it's unlikely that Qualcomm's going to sue
 ·6· ·its own subsidiary for use of its patent.
 ·7· · · · · · MS. KILLION:· Right.
 ·8· · · · · · MR. BLECKER:· Right?· So why put an agreement in
 ·9· ·place that could come back to hurt us?· That's the thinking as
 10· ·we're sitting at the table today.
 11· · · · · · MS. KILLION:· Right.
 12· · · · · · MR. GARDNER:· I don't know.· I think that we -- that
 13· ·we haven't told them this yet, right?· We mentioned today at
 14· ·our meeting that we're going to have new agreements with
 15· ·Mitosis, so with this new structure.· The decision has been
 16· ·made, I think -- maybe it's not final -- to terminate the
 17· ·license agreement and not -- and not replace it with a three-
 18· ·party agreement.
 19· · · · · · MS. KILLION:· Okay.· Yeah, that was my next question
 20· ·too, with the upcoming restructuring.
 21· · · · · · MR. GARDNER:· I think we've had discussions just this
 22· ·week, right, yeah, with the law firm about whether we could do
 23· ·that and --
 24· · · · · · MS. KILLION:· Yeah.· I understand this is beyond the
 25· ·scope of this exam at this point anyways, but when the time


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-068
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 70 of 146
                                 Meeting
                              - 07/27/2012                        Page 69

 ·1· ·comes and the restructuring is complete, maybe what we just
 ·2· ·heard will be part of your consideration in rewriting the
 ·3· ·licensing agreements?
 ·4· · · · · · MALE SPEAKER:· We're not having this --
 ·5· · · · · · MR. GARDNER:· We're going to terminate it -- not
 ·6· ·having to terminate it.
 ·7· · · · · · MS. KILLION:· That's what I meant, yeah.· So back
 ·8· ·to -- okay.
 ·9· · · · · · Okay, so I guess that's about it for me.
 10· · · · · · MR. HOWELL:· Was Qualcomm actually ever sued or
 11· ·threatened under this exhaustion theory, the patent exhaustion
 12· ·theory, or was it just because of the prior court case in the
 13· ·past kind of shaped your concern about --
 14· · · · · · MR. REIFSCHNEIDER:· I don't know about an actual
 15· ·lawsuit, But --
 16· · · · · · MR. GONELL:· Yeah.
 17· · · · · · MR. REIFSCHNEIDER:· -- did it come up in the Broadcom
 18· ·case?
 19· · · · · · MR. GONELL:· Yeah.· Yeah, there was -- there was an
 20· ·actual lawsuit not quite with the exact fact pattern that
 21· ·we're talking about.
 22· · · · · · MALE SPEAKER:· Broadcom actually
 23· · · · · · MR. GONELL:· That's exactly right, yeah; that's
 24· ·exactly right.
 25· · · · · · MR. REIFSCHNEIDER:· Okay.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-069
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 71 of 146
                                Meeting
                             - 07/27/2012                         Page 70

 ·1· · · · · · MR. GONELL:· And so the arguments -- arguments along
 ·2· ·these lines were made in -- by Broadcom in litigation, by
 ·3· ·Nokia in litigation against us.· All of those cases settled
 ·4· ·before anything really happened with those arguments.
 ·5· · · · · · MR. BLECKER:· There were no --· there were no court
 ·6· ·decisions.
 ·7· · · · · · MR. GONELL:· There were no -- yeah, there were no
 ·8· ·decisions.· Well that's not true; there were some German
 ·9· ·decisions that weighed in our favor. Yes, in Mannheim -- in
 10· ·Mannheim there were Nokia exhaustion decisions that went in
 11· ·our favor.· But -- but you know, they were subject to appeal,
 12· ·they were appealed.· The cases eventually settled.· So there's
 13· ·never been any final, final determination as to any of our
 14· ·agreements on the exhaustion question.
 15· · · · · · MR. REIFSCHNEIDER:· But to this day, licensees, you
 16· ·know, will make those arguments to us in the course of
 17· ·negotiating, you know, license terms or audit findings, you
 18· ·know.· Anytime there's an issue about how much money they have
 19· ·to pay us, it's one of the things they're likely to trot out
 20· ·and argue about, threaten us with,· to some extent.· It
 21· ·remains a very real issue for us.
 22· · · · · · MR. HOWELL:· Okay.· So it sounds like since you can
 23· ·only collect the royalty at one -- on one point in this line,
 24· ·how it was a business decision to opt to collect it at the
 25· ·handset level, because it was worth a lot more at the time or


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-070
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 72 of 146
                                Meeting
                             - 07/27/2012                         Page 71

 ·1· ·still is.· How --
 ·2· · · · · · MR. BLECKER:· Oh, it's more than that, it's more than
 ·3· ·that.· That's an understatement.
 ·4· · · · · · MR. HOWELL:· Okay.
 ·5· · · · · · MR. BLECKER:· Because it had the potential of
 ·6· ·threatening our entire revenue stream at the handset level.
 ·7· · · · · · MR. HOWELL:· Okay.
 ·8· · · · · · MR. BLECKER:· Right?· There was a potential that
 ·9· ·depending on how this thing all turned out and courts ruled on
 10· ·it, et cetera, et cetera, our entire handset revenue stream
 11· ·could have been threatened.
 12· · · · · · MR. HOWELL:· Okay.
 13· · · · · · MR. BLECKER:· So, you know, the ninety-five percent
 14· ·of our royalty revenues that you guys gladly take taxes on in
 15· ·the United States could have disappeared, and we could have
 16· ·been left with this chip royalty revenue.· That's the real
 17· ·threat.
 18· · · · · · MR. GONELL:· But having -- having to choose between
 19· ·one or the other then you're right, obviously the handset is
 20· ·humongously more --
 21· · · · · · MR. HOWELL:· Yeah.
 22· · · · · · MR. GONELL:· -- lucrative for a bunch of -- a bunch
 23· ·of reasons.
 24· · · · · · MR. HOWELL:· Right.· So you could come up if you
 25· ·wanted to, just charge -- charge the royalty on the chipset


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-071
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 73 of 146
                                Meeting
                             - 07/27/2012                         Page 72

 ·1· ·but you would be --
 ·2· · · · · · MR. REIFSCHNEIDER:· No. No, practically you can't.
 ·3· · · · · · MR. HOWELL:· -- completely out of the handset
 ·4· ·royalty, is that not right?
 ·5· · · · · · MR. REIFSCHNEIDER:· Oh, yeah.· Now, that's the
 ·6· ·concern.
 ·7· · · · · · MR. BLECKER:· That's the concern.
 ·8· · · · · · MR. GONELL:· Right.
 ·9· · · · · · MR. HOWELL:· But I'm just saying --
 10· · · · · · MR. REIFSCHNEIDER:· So I thought you were saying you
 11· ·could -- you know, could you charge the same amount of royalty
 12· ·that you -- that would never work.
 13· · · · · · MR. HOWELL:· No, I'm saying if you went after the
 14· ·chipset-only royalty you would have to give up the --
 15· · · · · · MR. GONELL:· As a practical matter, you're right.
 16· · · · · · MR. HOWELL:· ·-- handset royalty, how you can't do
 17· ·both.· And so it was a business --
 18· · · · · · MR. GONELL:· Right.
 19· · · · · · MR. HOWELL:· -- decision obviously to --
 20· · · · · · MR. BLECKER:· If you want to call it a decision --
 21· · · · · · MR. HOWELL:· -- to pursue -- no, no, I mean --
 22· · · · · · MR. BLECKER:· -- I mean, it's a no-brainer.
 23· · · · · · MR. HOWELL:· Yeah. Yeah. Right.
 24· · · · · · MR. GONELL:· Right· As a matter -- as a matter of
 25· ·economic theory people should be -- companies should be


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-072
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 74 of 146
                                Meeting
                             - 07/27/2012                         Page 73

 ·1· ·indifferent as to whether their chip costs 2X --
 ·2· · · · · · MR. HOWELL:· Um-hum.
 ·3· · · · · · MR. GONELL:· -- and they pay no royalty or the chip
 ·4· ·costs 1X,· and then they pay 1X -- they pay 1X as royalty as a
 ·5· ·matter of economic theory.
 ·6· · · · · · MR. HOWELL:· Yeah.
 ·7· · · · · · MR. GONELL:· But in reality, the practicality of that
 ·8· ·is not workable.
 ·9· · · · · · MR. HOWELL:· Yeah.
 10· · · · · · MR. BLECKER:· Yeah, but if I would average royalty on
 11· ·all the handsets that we collect royalties on -- I don't
 12· ·remember what it is anymore, I used to know the number -- but
 13· ·if -- if it were ten dollars, for example, you couldn't charge
 14· ·a ten-dollar royalty on a chipset that cost five dollars, or
 15· ·six dollars, or seven dollars.
 16· · · · · · MR. GONELL:· Theoretically you could --
 17· · · · · · MR. BLECKER:· You could.
 18· · · · · · MR. GONELL:· -- but as a practical matter you can't.
 19· ·As a practical matter it's hard.
 20· · · · · · MR. BLECKER:· Yeah, and it would be hard to convince
 21· ·a court that that was a fair royalty also.
 22· · · · · · MR. GONELL:· Well, I know courts look at the
 23· ·economist, and the economist will tell you the company should
 24· ·be indifferent between those things
 25· · · · · · MR. HOWELL:· Right.· No, we're your silent partner.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-073
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 75 of 146
                                  Meeting
                               - 07/27/2012                       Page 74

 ·1· ·We want for you to make a lot of money, for that to happen.
 ·2· · · · · · MR. BLECKER:· But it's on the handset is where the
 ·3· ·money is.
 ·4· · · · · · MR. HOWELL:· So on these third-party licensing
 ·5· ·agreements, there is some sort of a -- of a limitation,
 ·6· ·because you had mentioned this -- this capture period, right?
 ·7· ·And so it's the nonessential patents, I guess it was called.
 ·8· · · · · · MALE SPEAKER:· Um-hum.
 ·9· · · · · · MR. HOWELL:· And so that the -- that the third
 10· ·parties are somewhat limited, I guess, to that technology
 11· ·anyway.· Not the --
 12· · · · · · MR. BLECKER:· Yeah, they're limited in the --
 13· · · · · · MR. HOWELL:· -- the essential patterns, but the
 14· ·nonessential ones --
 15· · · · · · MR. BLECKER:· We've done that in the past with our
 16· ·old formulations.· With the new exhaust-remedies are we still
 17· ·doing that?· I don't think we are.
 18· · · · · · MR. REIFSCHNEIDER:· Well, perhaps not, especially if,
 19· ·you know, it's a mutual agreement and were getting rights to
 20· ·protect our chipset --
 21· · · · · · MR. BLECKER:· I think with the new exhaust-remedies
 22· ·we're essentially -- we're licensing patent portfolios without
 23· ·time limitations -- not licensing, I'm sorry.· We're
 24· ·covenanting to exhaust remedies --
 25· · · · · · MR. REIFSCHNEIDER:· Yes.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-074
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 76 of 146
                                Meeting
                             - 07/27/2012                         Page 75

 ·1· · · · · · MR. BLECKER:· -- with respect to patent portfolios
 ·2· ·without time limitations.
 ·3· · · · · · MR. HOWELL:· Okay.
 ·4· · · · · · MR. REIFSCHNEIDER:· Having said that, the use of
 ·5· ·capture period is, you know, a common, you know, practice as
 ·6· ·it goes to -- you know, for as long as patent licensing has
 ·7· ·been around, I think, you know.· And that -- you know,
 ·8· ·essential patents to some extent, you know, have a different
 ·9· ·set of rules around them because of the promises you make when
 10· ·you contribute technology to the standard.· But apart from
 11· ·that, you know, companies are licensing patents back and forth
 12· ·on a portfolio basis and you're always a little bit nervous
 13· ·about, you know, they don't know what -- they know what they
 14· ·have now, but they don't what they're going to have in the
 15· ·future, you know.
 16· · · · · · And, you know, so there's often a time limit, you
 17· ·know -- often a time limit when they sign the agreement or
 18· ·maybe a year out, some cases five years out, but --
 19· · · · · · MR. BLECKER:· And in particular, that's true with our
 20· ·subscriber license agreements, our infrastructure license
 21· ·agreements, our test equipment license agreements that the
 22· ·nonessential patents have a time limit.· As Eric said, some
 23· ·often have the date of the agreement and sometimes it's a
 24· ·number of years beyond the date of the agreement.
 25· · · · · · MR. REIFSCHNEIDER:· Right.· But the point is, the use


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-075
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 77 of 146
                                Meeting
                             - 07/27/2012                         Page 76

 ·1· ·of capture periods is not a practice that's, you know, unique
 ·2· ·to Qualcomm, it's not something Qualcomm, you know,
 ·3· ·originated, you know.· It's been, you know, out there, you
 ·4· ·know, for a long time for the reasons I was trying to explain
 ·5· ·and that, you know, companies get nervous about licensing
 ·6· ·stuff in the future they don't even know yet what they're
 ·7· ·going to have.
 ·8· · · · · · MR. BLECKER:· But as we go to these exhaust-remedies
 ·9· ·agreements or ASICs, I think we're going with no time limit
 10· ·which is, I think, the same as the QGT agreement, which has no
 11· ·time limit on the patents.
 12· · · · · · MR. GONELL:· As a -- as a practical matter, in
 13· ·reality, capture periods have had almost no relevant effect.
 14· ·We don't go after people for patents outside the capture
 15· ·period.· If they're paying us royalties according to an
 16· ·agreement, to their agreement, we don't say, ah-hah, but you
 17· ·don't have these five patents, so you owe us more money.· We
 18· ·just don't do that, and we haven't done that so far, that's
 19· ·not our -- that's not our practice.· There would have be
 20· ·something else going on for it -- for it to even come up.
 21· · · · · · MR. BLECKER:· And with ASIC agreements, especially
 22· ·with zero royalty, there'd be absolutely no reason for us to
 23· ·say, you know, you're using patents outside the capture
 24· ·period, we're asserting against you.· We don't want to pick a
 25· ·fight with ASIC suppliers; we don't want to get into


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-076
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 78 of 146
                                Meeting
                             - 07/27/2012                         Page 77

 ·1· ·that -- into that negotiation or that dispute.
 ·2· · · · · · MR. HOWELL:· Do these licensees have -- have access
 ·3· ·to your engineers somehow -- I'm not an engineer. I don't know
 ·4· ·anything about how these chips are, you know, designed or
 ·5· ·anything -- but any access to —
 ·6· · · · · · MR. BLECKER:· Are you talking about the ASIC
 ·7· ·agreements?
 ·8· · · · · · MR. HOWELL:· Yes.
 ·9· · · · · · MR. GONELL:· No.
 10· · · · · · MR. BLECKER:· No.· I don't think there's anything in
 11· ·an ASIC agreement that provided any kind of technical support.
 12· · · · · · MR. HOWELL:· Okay.
 13· · · · · · MR. BLECKER:· I'm just trying to go through the whole
 14· ·list and I don't think there's ever been one that provided --
 15· · · · · · MR. GONELL:· But the subscriber units licensees that
 16· ·are our chip customers have access to engineering support, but
 17· ·in connection with their purchase of our chips.
 18· · · · · · MR. BLECKER:· Yeah.
 19· · · · · · MR. GONELL:· That's a -- that's a different thing.
 20· ·That's not related to their license --
 21· · · · · · MR. BLECKER:· The early --
 22· · · · · · MR. GONELL:· -- that's the earliest ones, yes.
 23· · · · · · MR. BLECKER:· -- the early subscriber unit license
 24· ·agreements were often combined technical support and patent
 25· ·license agreements, and we also provided some


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-077
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 79 of 146
                                Meeting
                             - 07/27/2012                         Page 78

 ·1· ·documentation -- this is in the early days of CDMA -- we
 ·2· ·provided technical documentation, some reference designs for
 ·3· ·handsets.· We provided a certain number of hours of technical
 ·4· ·support, then they can buy additional technical support beyond
 ·5· ·that.
 ·6· · · · · · But there was a bright line -- and I don't remember
 ·7· ·exactly when it was -- cut-off, when we got rid of all of that
 ·8· ·out of our license agreements for handsets and just went to
 ·9· ·straight patent license agreements.
 10· · · · · · MR. GONELL:· Yeah, that was a long time ago.
 11· · · · · · MR. BLECKER:· It was a long time ago.
 12· · · · · · MR. SCHNECK:· Are you trying to -- to draw a contrast
 13· ·between what you believe is QGT having access to Qualcomm
 14· ·technical experts or anything like --
 15· · · · · · MR. HOWELL:· Right, exactly.· And so I would presume
 16· ·that QGT would -- would have access, full access, to whatever
 17· ·engineers and everything, whereas, the third parties would
 18· ·not.
 19· · · · · · MR. BLECKER:· As I -- as I recall, the QGT license
 20· ·agreement itself, I don't think provided any such technical
 21· ·support.· Now, I think they may have access under other
 22· ·agreements, cost sharing --
 23· · · · · · MALE SPEAKER:· Cost sharing.
 24· · · · · · MR. BLECKER:· -- but as I remember the license
 25· ·agreement itself, I don't think there's provisions for


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-078
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 80 of 146
                                Meeting
                             - 07/27/2012                         Page 79

 ·1· ·engineering support or -- but I could be wrong with my memory.
 ·2· · · · · · MR. HOWELL:· Okay.
 ·3· · · · · · MR. BLECKER:· You guys may know better than me.· Am I
 ·4· ·right?· I don't remember it having that kind of provision
 ·5· · · · · · MR. GILBERT:· Yeah.· Those provisions are under cost
 ·6· ·share where the parties agree to cooperate to further develop
 ·7· ·unexplored technologies.
 ·8· · · · · · MR. BLECKER:· But that's what my memory is.
 ·9· · · · · · MS. KILLION:· Anybody have any other questions?
 10· · · · · · Okay.· I think this is it for the interview.
 11· · · · · · MR. HOWELL:· We really appreciate your time.
 12· · · · · · MS. KILLION:· ·We really, really appreciate your
 13· ·time.· It's been extremely educational.
 14· · · · · · MR. HOWELL:· Very informative, thank you very much.
 15· · · · · · MS. KILLION:· Very informative.· Thank you so much.
 16· ·Thank you.
 17· · · · · · MR. SCHNECK:· Maybe we could take a five- or ten-
 18· ·minute break and then --
 19· · · · · · MS. KILLION:· Right.
 20· · · · · · MR. SCHNECK:· -- continue on with going over the
 21· ·facts and.· And Eric and Marvin and Fabian, I don't -- I don't
 22· ·know if you want to participate in that or -- or can,
 23· ·timewise, but you're obviously more than welcome to --
 24· · · · · · MR. GONELL:· I cannot, but --
 25· · · · · · MR. BLECKER:· I'd -- I'd be willing to stay.· I think


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-079
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 81 of 146
                                Meeting
                             - 07/27/2012                         Page 80

 ·1· ·I helped you get some of those facts right.
 ·2· · · · · · MR. REIFSCHNEIDER:· Yeah, yeah.· You can add a lot
 ·3· ·of --
 ·4· · · · · · MR. BLECKER:· Yeah.· I think it's fine.
 ·5· · · · · · MR. REIFSCHNEIDER:· I have some things I need to go
 ·6· ·do.
 ·7· · · · · · MR. BLECKER:· I think I'm fine.
 ·8· · · · · · MR. SCHNECK:· Are we okay to put the phone on mute
 ·9· ·for five or ten minutes and then just -- and regroup?
 10· · · · · · MS. KILLION:· Sure.
 11· · · · · · MR. SCHNECK:· Maybe not, or we can turn it --
 12· · · ·(Pause in meeting from 1:59:38 to 2:11:24)
 13· · · · · · MR. SCHNECK:· Okay.· We are back and just resuming
 14· ·the second half of our meeting, going over the draft
 15· ·stipulation of Facts.· I don't know if the best way would be
 16· ·if would lead off, if we just start going item by item if that
 17· ·works well.
 18· · · · · · MR. GARDNER:· Yeah.· Well, I think I'll lead off by
 19· ·saying it doesn't have to be this kind of format, right.· So
 20· ·we haven't had any discussion yet about like is this how we
 21· ·should actually do it, or you know, what -- what the
 22· ·methodology is.
 23· · · · · · MR. SCHNECK:· Um-hum.
 24· · · · · · MR. GARDNER:· It's just that we're trying to prevent
 25· ·having, okay, we write up and you know -- assuming that I


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-080
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 82 of 146
                                Meeting
                             - 07/27/2012                         Page 81

 ·1· ·think this was -- assuming that it goes further up, that we
 ·2· ·have some agreement on here's what the facts are, here's what
 ·3· ·we've agreed on and here's where we interpret things
 ·4· ·differently.
 ·5· · · · · · But what -- it doesn't necessarily have to be in the
 ·6· ·format here --
 ·7· · · · · · MR. SCHNECK:· Yeah.
 ·8· · · · · · MR. GARDNER:· -- so there can either be additions to
 ·9· ·the facts or clarifications.· But so I think we can kind of
 10· ·ignore that for now, but we can maybe just go through each of
 11· ·them and I think, especially use the time with Marv here, you
 12· ·know, to clarify things.
 13· · · · · · It may go a little bit to some of your question
 14· ·about, well, what's in one agreement, what's in another
 15· ·agreement, right?· And I don't even know if anybody has copies
 16· ·of the agreements with them.
 17· · · · · · MR. GILBERT:· I do, yeah.
 18· · · · · · MR. GARDNER:· But, you know, if we need to actually
 19· ·go reference them, that we can somehow do that.
 20· · · · · · MR. SCHNECK:· Just to his point, I did try to make
 21· ·that clear in my transmittal e-mail, so --
 22· · · · · · MS. RISSER:· Yeah, you did. You did. Yeah.
 23· · · · · · MR. SCHNECK:· Yeah, I just wanted that expectation.
 24· · · · · · MS. RISSER:· No. No.· You have to start somewhere.
 25· · · · · · MR. SCHNECK:· Okay.· Does that work?· We'll just go


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-081
      Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 83 of 146




·1· ·item by item, and if it generates discussion we can.· If it's
·2· ·something that's simple and we could just say yes, that's a
·3· ·no-brainer or something like that, then great.· But if we need
·4· ·to, or if needs to be revised, stricken, whatever, we agree
·5· ·to, I guess --
·6· · · · · · MS. KILLION:· I wonder, since there's so many items
·7· ·and I think we all had a chance to kind of read it over on
·8· ·this side, I wouldn't mind just jumping right to a few items
·9· ·that we had some questions about, and we can just -- yeah,
10· ·instead of going one by one --
11· · · · · · MR. SCHNECK:· Okay.
12· · · · · · MS. KILLION:· -- to cover all twenty-five items.
13· · · · · · MR. SCHNECK:· Likewise, if there's anything that
14· ·you've looked at and you are in full agreement that it doesn't
15· ·need discussion in that respect, let us know, too; or if you
16· ·have any additional facts of your own that you'd like to see
17· ·added also.
18· · · · · · MS. KILLION:· Okay.
19· · · · · · MR. HOWELL:· For number one, can we say a
20·             perpetual royalty or would you rather not?· What's
21· ·your thought process on that?
22· · · · · · MS. KILLION:· Patent royalty?
23· · · · · · MR. HOWELL:· And also I was wondering if we could
24· ·maybe -- can we be more specific as far as U.S. patents
25· ·rights, or would you rather just leave it?· Just ideas I'm




                                                                         CX6786-R-082
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 84 of 146




·1· ·throwing out there.
·2· · · · · · MALE SPEAKER:· Yeah, I don't think that says U.S.
·3· ·patents, it's just with QC U.S., which is the U.S. entity,
·4· ·right, the taxpayer --
·5· · · · · · MR. HOWELL:· Okay.
·6· · · · · · MALE SPEAKER:· -- for patent rights.
·7· · · · · · MALE SPEAKER:· So that one is the U.S. patent.
·8· · · · · · MR. HOWELL:· Okay.
·9· · · · · · MR. GARDNER:· So the word -- the world "perpetual", I
10· ·don't know if it's actually in the agreement or not in the
11· ·agreement, but I think we've often explained it as being a
12· ·perpetual royalty.
13· · · · · · MR. HOWELL:· Right, right, right.· Exactly, the
14· ·option.· I know in the actual TLA, how it says something about
15· ·after some date or something how it's going to be -- be
16· ·         or something like that.· And that's probably what
17· ·I'm --
18· · · · · · MALE SPEAKER:· That wasn't (indiscernible) exactly.
19· · · · · · MR. HOWELL:· -- we probably explained it as
20· ·perpetuals because of that language probably.
21· · · · · · MR. GARDNER:· So I -- so I think that -- I mean, I
22· ·hear your point.· I think it -- you know, you're saying the
23· ·original agreement was written that this royalty would last
24· ·forever --
25· · · · · · MR. HOWELL:· Um-hum.




                                                                      CX6786-R-083
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 85 of 146




·1· · · · · · MR. GARDNER:· -- if it were perpetual, right?
·2· · · · · · MR. HOWELL:· Right.
·3· · · · · · MR. GARDNER:· And we're now saying that it's -- that
·4· ·it's not lasting forever, and -- well, it's also not at
·5· ·       , right?· It's also --
·6· · · · · · MR. HOWELL:· That's true, too.
·7· · · · · · MR. GARDNER:· -- and it's also not on the same base
·8· ·that it used to be.· But --
·9· · · · · · MR. BLECKER:· This was -- this was trying to describe
10· ·the terms that were effective as of January 3rd, 2000.
11· · · · · · MALE SPEAKER: Exactly.
12· · · · · · MR. BLECKER:· So at that time it was a
13· ·perpetual royalty.· I think we can agree --
14· · · · · · MALE SPEAKER:· Yeah.
15· · · · · · MR. BLECKER:· -- that's what it was.
16· · · · · · MR. GARDNER:· So then the second point, because I
17· ·don't think he was making the point that -- it applies
18· ·to -- it applies for all patents, right?· It's not just U.S.
19· ·patents?
20· · · · · · MR. HOWELL:· Pretty much all patents, yeah.
21· · · · · · MR. GARDNER:· All, yeah.
22· · · · · · MR. HOWELL:· ·Okay.
23· · · · · · MS. KILLION:· Could we -- oh, you have some other
24· ·ones reviewing one and five.· You go ahead.
25· · · · · · MR. HOWELL:· Oh do I?· I'm not even sure I can --




                                                                      CX6786-R-084
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 86 of 146
                                Meeting
                             - 07/27/2012                         Page 85

 ·1· · · · · · MS. KILLION:· I don't know what it is.
 ·2· · · · · · MR. HOWELL:· Oh, okay.· On number four -- does
 ·3· ·anybody else have any comments on those?· It said something
 ·4· ·about -- it said something about Qualcomm U.S. has the right
 ·5· ·to sublicense the third-party patent rights to Qualcomm U.S.
 ·6· ·affiliates.· And also I was reading in the agreement that QGT
 ·7· ·can also sublicense with the approval of Qualcomm U.S.; is
 ·8· ·that right?
 ·9· · · · · · MR. GILBERT:· Have to let Marv comment on that, but I
 10· ·don't think QGT has the right to sublicense Qualcomm's
 11· ·patents.
 12· · · · · · MR. BLECKER:· We generally have --Qualcomm U.S. or
 13· ·Qualcomm generally has the right to sublicense the third-party
 14· ·patents to its affiliates.· That's generally in our --
 15· · · · · · MR. GILBERT:· Okay.
 16· · · · · · MR. BLECKER:· --in our cross licenses from our other
 17· ·license -- from our licensees.· But our affiliates don't have
 18· ·any further rights to sublicense.
 19· · · · · · MR. HOWELL:· Okay.· I guess I was just confused
 20· ·because in the licensing agreement, it says:· "QGT shall have
 21· ·the right to grant the sublicenses only to majority-owned
 22· ·subsidiaries of QGT with respect to any rights conferred upon
 23· ·QGT under this agreement."
 24· · · · · · MR. BLECKER:· Well, but the third-party patent rights
 25· ·wouldn't be conferred to QGT under this agreement.· It would


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-085
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 87 of 146
                                Meeting
                             - 07/27/2012                         Page 86

 ·1· ·be a sublicense from Qualcomm to QGT as its affiliate and it
 ·2· ·has nothing to do with this technology license.
 ·3· · · · · · MR. HOWELL:· Okay.
 ·4· · · · · · MR. GARDNER:· So -- and this is kind of looking
 ·5· ·forward -- in the past we didn't -- we didn't make those
 ·6· ·sublicenses.· Marv, I don't think that we -- we are as part of
 ·7· ·Mitosis, specifically sublicensing those to --
 ·8· · · · · · MR. BLECKER:· We are?
 ·9· · · · · · MR. GARDNER:· -- to first QTI and then to QTT.
 10· · · · · · MR. BLECKER:· I'm not familiar with the Mitosis
 11· ·changes.· But -- but the point here is we get these third-
 12· ·party patent rights from -- primarily from our handset
 13· ·subscriber licensees, which grant licenses to us to make and
 14· ·sell chips. We have rights to sublicense those licenses to our
 15· ·affiliates, but we don't have rights for our affiliates to
 16· ·sublicense to anybody else.
 17· · · · · · MR. HOWELL:· Okay.· Okay.· I was confused by the
 18· ·wording in that, but okay.
 19· · · · · · MR. GARDNER:· Yeah, but -- but isn't what you're
 20· ·reading the right to sublicense it to another affiliate, not
 21· ·to a -- not to a third-party.
 22· · · · · · MR. HOWELL:· Right, exactly, and that's what --
 23· · · · · · MR. GARDNER:· To another Qualcomm affiliate
 24· · · · · · MR. BLECKER:· It doesn't have the right.
 25· · · · · · MR. HOWELL:· Right.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-086
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 88 of 146




·1· · · · · · MR. BLECKER:· Qualcomm would have to do it. Qualcomm
·2· ·would have to do it.
·3· · · · · · MR. GARDNER:· And Qualcomm can't grant that right to
·4· ·QGT?
·5· · · · · · MALE SPEAKER:· Okay.
·6· · · · · · MS. KILLION:· And number 5, Qualcomm provided most
·7· ·favored royalty rate -- it simply says that this is a
·8· ·lower -- lower royalty rate provided to third-party licensees,
·9· ·then and that is made available to QGT as well?
10· · · · · · MR. BLECKER:· I think in the QGT agreement there is a
11· ·most favored provision.
12· · · · · · MS. KILLION:· Right.· Well QGT agreement, yeah.
13· · · · · · MR. BLECKER:· Is that what you're asking?· Am I not
14· ·answering --
15· · · · · · MS. KILLION:· Right, number 5.· Well, I was just
16· ·rephrasing what was written here.· And then -- and the point
17· ·that I wanted to make was that the same Article 3.5(c) also
18· ·provides exceptions, so that -- that's kind of how I read it.
19· ·So that that percentage doesn't go below                   or
20· ·whatever the percentage that was specified by that document.
21· · · · · · I think it's the top of next page you see that
22· ·exception.
23· · · · · · MR. HOWELL:· Yeah.· The above paragraph shall not
24· ·apply to --
25· · · · · · MS. KILLION:· So, again, we're just pointing out some




                                                                      CX6786-R-087
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 89 of 146




·1· ·things, you know.
·2· · · · · · MR. BLECKER:· Okay, but I don't see -- you said
·3· ·something about not going below                 .· I don't see
·4· ·where --
·5· · · · · · MS. KILLION:· It doesn't say                  , but I
·6· ·think it was outside (indiscernible) that it doesn't go lower
·7· ·than the percentage that was already specified.
·8· · · · · · MR. BLECKER:· No.· I don't see that.· Where -- it
·9· ·doesn't apply retroactively.· It doesn't entitle QGT --
10· · · · · · MS. KILLION:· Sub-item here, (a), parentheses a,
11· ·reduction in royalty rates below the rates provided in this
12· ·agreement.
13· · · · · · MR. BLECKER:· No, no, no, you've got to read the
14· ·whole provision.
15· · · · · · MS. KILLION:· Right, yeah, the whole --
16· · · · · · MR. BLECKER:· The above paragraph --
17· · · · · · MS. KILLION:· -- the whole paragraph --
18· · · · · · MR. BLECKER:· -- shall not apply with respect to any
19· ·license -- any license granted -- number (III), right, Roman
20· ·numeral III.· Any license granted by Qualcomm, the
21· ·consideration for which consists in whole or in part of patent
22· ·rights or other rights of such substantial value as in the
23· ·reasonable judgment of Qualcomm to warrant a reduction of
24· ·royalty rates below the rates provided in this agreement or
25· ·the acceptance of such rights in lieu of royalties.




                                                                      CX6786-R-088
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 90 of 146




·1· · · · · · So that -- for example, someone comes in and pays us
·2· ·a billion dollars and says, we don't want to pay any
·3· ·royalties, so we don't have to offer zero royalty under this
·4· ·provision to QGT in that case, because this exception would
·5· ·apply.· They've granted us something of such substantial
·6· ·value, as in our judgment, to warrant a reduction in royalty
·7· ·rates below the rates provided in this agreement.· That's what
·8· ·this says.
·9· · · · · · MS. KILLION:· Okay. So it's saying that Qualcomm
10· ·doesn't have to lower the rate.
11· · · · · · MR. BLECKER:· Only if we get such substantial other
12· ·value that it justifies a lower royalty rate.· So some
13· ·third -- this is pretty standard in almost every
14· ·provisions -- if some third party comes in, supposing the
15· ·licensee who has the most favored provision, like in this
16· ·case, has a                royalty rate -- some other party
17· ·comes in and says, look, instead of paying you
18· ·on every unit, I'll pay you a billion dollars up front for a
19· ·paid-up license, zero royalty rate.
20· · · · · · Well, they've given us substantial value, which
21· ·justifies a lower royalty rate than the                  , right?
22· ·So that's what this provision says.· If you get substantial
23· ·value of that sort -- it doesn't have to be money; it could be
24· ·property, it could be patents, they could offer us a ton of
25· ·patents that are worth a lot of money.· I mean, Google bought




                                                                      CX6786-R-089
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 91 of 146




·1· ·Motorola for their patents for twelve-and-a-half million
·2· ·dollars.· Nortel patents went for fourteen-and-a-half billion
·3· ·dollars.· So if they give us patents worth a billion dollars
·4· ·or two billion dollars, we could say:· in return for those
·5· ·patents we're going to give you a royalty rate of
·6· ·or     .· And we wouldn't have -- under this exception, we
·7· ·wouldn't have to offer that under the most favored Provision.
·8· · · · · · MS. KILLION:· Okay.
·9· · · · · · MR. BLECKER:· That's all that's saying
10· · · · · · MS. KILLION:· Right, right.· Okay.
11· · · · · · MR. BLECKER:· But if we get nothing then and we give
12· ·them a lower royalty rate then we have to offer it.
13· · · · · · MS. KILLION:· Okay.
14· · · · · · MR. BLECKER:· Okay?
15· · · · · · MS. KILLION:· Okay.· So, okay, just this item, if it
16· ·includes such exceptions, I'd be -- you know, this item 5
17· ·would be okay.
18· · · · · · MR. HOWELL:· And so how would we apply that, then, to
19· ·the situations like a QGT then?· Would you say that QGT gave
20· ·something substantially to Qualcomm U.S., then?
21· · · · · · MR. GILBERT:· No.· I -- I think what -- what we've
22· ·been saying is that the most favored royalty rate provision
23· ·does apply, because those royalty rates have been offered to
24· ·other third parties.
25· · · · · · MR. BLECKER:· So we gave -- we changed VIA's rate




                                                                      CX6786-R-090
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 92 of 146
                                Meeting
                             - 07/27/2012                         Page 91

 ·1· ·from whatever it was to zero percent, right?· We didn't get
 ·2· ·anything substantial in return for doing that.· So as a
 ·3· ·result, we have to offer QGT the zero percent rate.· That's
 ·4· ·how this provision applies.
 ·5· · · · · · If VIA had given us a billion dollars in order to
 ·6· ·reduce its royalty rate to zero, then we wouldn't have to
 ·7· ·offer it under this most-favored provision.
 ·8· · · · · · MR. HOWELL:· Okay.
 ·9· · · · · · MS. RISSER:· Do the other ASIC licensees have similar
 10· ·MFRR provisions, so they would have been in the same boat as
 11· ·QGT where if we went to VIA, offered them-- you know,
 12· ·everybody would have been on par, because, I mean, they had
 13· ·the same clause?· So it wasn't something specific to QGT if
 14· ·that was --
 15· · · · · · MR. BLECKER:· Yeah.· At a certain point we entered
 16· ·into a zero royalty agreement and we had to offer it to VIA
 17· ·and a few others
 18· · · · · · MR. SCHNECK:· So you're saying that you want to add
 19· ·language regarding the additional language in the agreement to
 20· ·our facts.
 21· · · · · · MS. KILLION:· Well, yeah, if this is meant to be a
 22· ·living document, then I'd suggest that -- that you add some
 23· ·exceptions such as that.
 24· · · · · · MR. SCHNECK:· Okay.
 25· · · · · · MS. KILLION:· Is this what it's meant to be, though?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-091
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 93 of 146
                                Meeting
                             - 07/27/2012                         Page 92

 ·1· ·This is -- I know we're going over these facts and it's meant
 ·2· ·to be revised over and over.
 ·3· · · · · · MR. SCHNECK:· Absolutely, a working --
 ·4· · · · · · MS. KILLION:· Okay.
 ·5· · · · · · MR. SCHNECK:· -- document to -- this is just a start
 ·6· ·and -- and to get your comments, input, additions, deletions,
 ·7· ·everything.
 ·8· · · · · · MS. KILLION:· Okay.· Okay.
 ·9· · · · · · MR. BLECKER:· Maybe we could say:· subject to certain
 10· ·exceptions, and then put a footnote in with some exceptions in
 11· ·the footnote, and see if we copy all of this; but however you
 12· ·want to do it.
 13· · · · · · MR. SCHNECK:· Or you have:· subject to the exceptions
 14· ·in Section 3.5(c), whatever, of the agreement.
 15· · · · · · MS. KILLION:· I think we can put it that way, but it
 16· ·sounds like we're drafting another contract, if you know what
 17· ·I'm saying?
 18· · · · · · MR. SCHNECK:· All right, we'll we're all --
 19· · · · · · MS. KILLION:· It's yeah --
 20· · · · · · MR. SCHNECK:· -- and whatever will be cleanest and
 21· ·work better, but --
 22· · · · · · MS. KILLION:· Yeah, we just don't want to be trapped
 23· ·in something that we supposedly agreed and then that later
 24· ·turned out to be not true and but we've already agreed, you
 25· ·know, with this.· And we just don't want to -- avoid some


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-092
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 94 of 146




·1· ·misunderstanding at this stage.· So, you know, yeah, it's fine
·2· ·if you want to include it that way, you know.
·3· · · · · · MR. HOWARD:· Obviously, the agreement itself is a
·4· ·source document, right, so that's going to control, anyway.
·5· ·Regardless --
·6· · · · · · MS. KILLION:· Yeah.
·7· · · · · · MR. HOWARD:· -- of what we say about it in here,
·8· ·there's still going to be whatever other provisions you might
·9· ·need to refer to outside of a specific fact that we set out
10· ·here.
11· · · · · · MS. KILLION:· Right.· Right.
12· · · · · · MR. HOWELL:· So item number 8 there, it says QGT, the
13· ·clustering payments of                         --
14· · · · · · MR. HOWARD:· There are also amounts going the other
15· ·way, where Qualcomm U.S. reimburses QGT for some --
16· · · · · · MR. HOWELL:· Contract R&D or something like that?
17· ·Isn't there --
18· · · · · · MR. HOWARD:· So if you look at the 5471 on the
19· ·schedule on the Schedule M -- and you'll see a number at the
20· ·top and the bottom -- and one is paid, and one is received.
21· ·And I -- I didn't bring the latest return.
22· · · · · · MR. GARDNER:· I agree with that.· I don't know if
23· ·you --
24· · · · · · MS. KILLION:· I have the terms.
25· · · · · · MR. GARDNER:· -- have the terms, but I think he's




                                                                      CX6786-R-093
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 95 of 146
                                Meeting
                             - 07/27/2012                         Page 94

 ·1· ·looking it up.· Yeah, so it's true.· Let's say we have three
 ·2· ·billion of total R&D and QCT that maybe -- I'm making these
 ·3· ·numbers up, right -- that maybe QGT paid a billion and
 ·4· ·Qualcomm paid two billion.· So we'd add the three billion
 ·5· ·together, split it -- and let's say it was
 ·6· ·fifty/fifty -- split it in half.
 ·7· · · · · · MALE SPEAKER:· Okay.
 ·8· · · · · · MR. GARDNER:· And then based on those numbers that we
 ·9· ·filed with it, QGT would owe Qualcomm 500 billion, right?· So
 10· ·if the total was three billion, they were half, and they paid
 11· ·a billion on their own and two billion was paid by Qualcomm.
 12· ·But you have that exact number there, so --
 13· · · · · · MALE SPEAKER:· Oh, I think we could -- we could
 14· ·change --
 15· · · · · · MR. GARDNER:· -- it's not clear to me what this
 16· ·number is.· Is this number -- this is --
 17· · · · · · MALE SPEAKER:· Yeah, this is net.
 18· · · · · · MR. GARDNER:· -- let's say the --
 19· · · · · · MALE SPEAKER:· This is the net cost share.
 20· · · · · · MALE SPEAKER:· That's the net cost share.
 21· · · · · · MALE SPEAKER:· Okay.
 22· · · · · · MR. GILBERT:· Yeah, so I think what we could do is
 23· ·reword it to say, rather than say made payments of this,
 24· ·shared this much of the development cost.
 25· · · · · · MR. GARDNER:· Why don't we say all three of those?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-094
   Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 96 of 146




·1· ·In my example, why don't we say there's one billion -- one
·2· ·billion of our -- in my example, one billion of R&D was paid
·3· ·by QGT, two billion was paid by Qualcomm.· The split was
·4· ·50/50, therefore there was a payment made from QGT to Qualcomm
·5· ·of 500 million.· And we're using the actual -- whatever the
·6· ·actual --
·7· · · · · · MALE SPEAKER:· Yeah, I would --
·8· · · · · · MR. GARDNER:· But in that one, the         is the
·9· ·payment?
10· · · · · · MALE SPEAKER:· That was the net cost share by QGT.
11· · · · · · FEMALE SPEAKER:· But yeah, the payment came --
12· · · · · · MALE SPEAKER:· Yeah, okay, payment.
13· · · · · · MR. GILBERT:· So it's not necessarily QGT paying
14· ·Qualcomm, but it's putting all those costs in a bucket --
15· · · · · · MR. GARDNER:· Okay.
16· · · · · · MR. GILBERT:· -- that QGT share.
17· · · · · · MR. GARDNER:· Yeah, but it doesn't subtract out
18· ·what -- really, to come to the payment, you've got to take
19· ·this        less whatever QGT incurred itself, and then --
20· · · · · · MALE SPEAKER:· Right.
21· · · · · · MR. GARDNER:· -- payment's the difference, right?
22· · · · · · MR. GILBERT:· Right, so that's why we can either
23· ·record it to say this is the amount of the net cost share, or
24· ·we could break out the payments discretely.
25· · · · · · MR. BLECKER:· I think they'd prefer to break it out




                                                                      CX6786-R-095
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 97 of 146
                                Meeting
                             - 07/27/2012                         Page 96

 ·1· ·with this one.
 ·2· · · · · · MR. GILBERT:· Okay.
 ·3· · · · · · MR. HOWELL:· I'd prefer that.· I mean, if we could,
 ·4· ·it would be more clear, I think.
 ·5· · · · · · MR. GARDNER:· Okay.· It's just like any other -- it's
 ·6· ·kind of a funny fact in there, like -- right, I mean, I
 ·7· ·guess -- well, why is that fact in there?· I think we're just
 ·8· ·saying, well, there's a lot of consideration paid by QGT
 ·9· ·for --
 10· · · · · · MALE SPEAKER:· Yeah.
 11· · · · · · MR. GARDNER:· -- technology besides what they pay
 12· ·royalty, right?
 13· · · · · · MALE SPEAKER:· Yeah, fair enough.
 14· · · · · · MR. GARDNER:· That's all that point's really trying
 15· ·to --
 16· · · · · · MALE SPEAKER:· That's fair.
 17· · · · · · MR. GARDNER:· But we can make it clear.
 18· · · · · · MR. HOWELL:· What's your next one?· (Indiscernible).
 19· ·Something bothered me on number 12.· It says QGT and the
 20· ·third-party ASIC suppliers compete for the same customers and
 21· ·the same markets.· So my concern there was QGT, I guess, only
 22· ·sells outside of the U.S., right, whereas maybe a third-party
 23· ·ASIC supplier could probably sell inside the U.S. and outside
 24· ·of the U.S.?
 25· · · · · · MR. BLECKER:· Who makes handsets in Europe?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-096
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 98 of 146
                                Meeting
                             - 07/27/2012                         Page 97

 ·1· · · · · · MR. HOWELL:· I have no idea.· I've got to be honest
 ·2· ·with you, I don't know.
 ·3· · · · · · MR. BLECKER:· I just don't think there are any,
 ·4· ·but --
 ·5· · · · · · MR. HOWELL:· Oh, and you're probably right about
 ·6· ·that.
 ·7· · · · · · MR. GARDNER:· Well, it's a good point, though, still.
 ·8· ·There is a restriction on QGT market to be non-U.S.
 ·9· · · · · · MALE SPEAKER:· Right.
 10· · · · · · MALE SPEAKER:· And we just say --
 11· · · · · · MALE SPEAKER:· It's all just, practically, that there
 12· ·is no U.S. handset manufacturers, but --
 13· · · · · · MR. BLECKER:· But you're saying the same non-U.S.
 14· ·markets; that's the thing.
 15· · · · · · MALE SPEAKER:· Anyway --
 16· · · · · · MALE SPEAKER:· Okay.
 17· · · · · · MR. HOWARD:· Can't we just say in the same non-U.S.
 18· ·markets?
 19· · · · · · MR. HOWELL:· Yeah, that's a nice one.
 20· · · · · · MALE SPEAKER:· Saying non-U.S. markets would
 21· ·be -- yeah, that's fine.
 22· · · · · · MS. KILLION:· QGT and third-party ASIC suppliers face
 23· ·similar risks.· If it's similar, but not the same, I wouldn't
 24· ·say that that they're really the same risks.· And -- and if
 25· ·you're saying similar, but not the same, that's kind of okay.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-097
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 99 of 146
                                Meeting
                             - 07/27/2012                         Page 98

 ·1· ·I think there are risks that the QGT is not really undertaking
 ·2· ·as much as other independent chip suppliers, just, basically
 ·3· ·because QGT has the Qualcomm parents' protection, so to speak.
 ·4· ·So it's --
 ·5· · · · · · MR. BLECKER:· Like a financing risk?
 ·6· · · · · · MS. KILLION:· Financing or market risk, operation.
 ·7· ·It's -- I wouldn't say that the risks are the same, but I do
 ·8· ·realize that the use is similar.· So the degree of similarity
 ·9· ·is in question, but if it's -- if we can agree that the risks
 10· ·are not the same, then I'm okay.
 11· · · · · · MR. GILBERT:· I think different companies face
 12· ·different risks even if they're in the same industry by the
 13· ·nature of their organizational structure and the industries
 14· ·that they're in, right?
 15· · · · · · MR. BLECKER:· But pricing risk, they're all competing
 16· ·with each other on pricing.· QGT's pricing is no more stable
 17· ·than their competitors in video and --
 18· · · · · · MS. KILLION:· Right.
 19· · · · · · MR. BLECKER:· Well, how about if --
 20· · · · · · MS. KILLION:· Whereas QGT's pricing scheme may
 21· ·involve more consultation with Qualcomm parent here, so it's
 22· ·not as if QGT's independently operating as a business outside
 23· ·the U.S.· So their risks --
 24· · · · · · MR. BLECKER:· The risk is that it's pricing too high
 25· ·compared to its competitor, right?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com          YVer1f




                                                                       CX6786-R-098
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 100 of 146
                                 Meeting
                              - 07/27/2012                         Page 99

 ·1· · · · · · MS. KILLION:· Right.
 ·2· · · · · · MR. BLECKER:· That risk exists just like its
 ·3· ·competitors have that risk.
 ·4· · · · · · MS. KILLION:· Right.· So as a Qualcomm in general,
 ·5· ·that risk is very much there.
 ·6· · · · · · MALE SPEAKER:· And we --
 ·7· · · · · · MR. GILBERT:· And it's the same risk that, say,
 ·8· ·MediaTek would face if both MediaTek and QGT are trying to
 ·9· ·sell chipsets into Huawei or ZTE, very price sensitive, right?
 10· ·They're beating us up as much as they're beating MediaTek up
 11· ·for their price target, so we'd be subject to that equally as
 12· ·say MediaTek or VIA Telecom.
 13· · · · · · MS. KILLION:· Right.· You are subject to that, yes.
 14· · · · · · MR. GILBERT:· QGT would be -- I mean, it's same
 15· ·market risk with respect to price and competing for the same
 16· ·customer.
 17· · · · · · MS. KILLION:· Right.
 18· · · · · · MR. BLECKER:· Inventory risk, we're living through
 19· ·right now.
 20· · · · · · MS. KILLION:· Right.
 21· · · · · · MR. BLECKER:· We don't have a big inventory.
 22· · · · · · MS. KILLION:· Right.· Yeah, we heard that at the
 23· ·earnings call.
 24· · · · · · MR. HOWARD:· I was just going to say if the risks
 25· ·that we are setting out as examples in here that if you're


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-099
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 101 of 146
                                 Meeting
                              - 07/27/2012                       Page 100

 ·1· ·okay or agree that they are similar, can we just -- and just
 ·2· ·in terms of language, right, being more specific and saying
 ·3· ·the following risks are similar for QGT and ASIC suppliers and
 ·4· ·list those?· And then whatever is excluded won't be included
 ·5· ·in this factual statement.
 ·6· · · · · · So I'm just saying we can be more specific as to the
 ·7· ·risks that we're identifying as similar and -- which leaves
 ·8· ·open the fact that there may be other risks --
 ·9· · · · · · MS. KILLION:· I think the language itself is fine.
 10· ·Again, you're saying similar, but not the same, so the
 11· ·language is -- I'm fine by that, and I'm actually thinking
 12· ·that maybe I could even issue an IDR based on your statement
 13· ·here, and then you could provide us more details in writing
 14· ·aside from this document.· So that may be more education to us
 15· ·as well.
 16· · · · · · MR. HOWARD:· Okay.· Because I guess -- I'm just
 17· ·concerned down the road if we -- if it is vague --
 18· · · · · · MS. KILLION:· Right, right.
 19· · · · · · MR. HOWARD:· -- and similar --
 20· · · · · · MS. KILLION:· We don't want that.
 21· · · · · · MS. KILLION:· -- is a vague term, does that just
 22· ·leave things down the road to dispute or --
 23· · · · · · MS. KILLION:· Yeah, I think if we find a new idea, we
 24· ·can avoid that as well because that'll be your chance to
 25· ·avoid -- provide more details as well.· So we have the written


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-100
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 102 of 146
                                 Meeting
                              - 07/27/2012                       Page 101

 ·1· ·record that way.
 ·2· · · · · · MR. HOWARD:· Sure.
 ·3· · · · · · MS. KILLION:· So again, the way that this item reads,
 ·4· ·I don't have a problem with that.
 ·5· · · · · · MR. HOWELL:· Do you agree with these design risks,
 ·6· ·because it seems like -- and I'm not an engineer, right -- but
 ·7· ·wouldn't QGT have some sort of advantage over a third-party --
 ·8· · · · · · MR. GILBERT:· I think what I intended when I wrote
 ·9· ·that was that the company has to make a decision on the
 10· ·architecture of its chip --
 11· · · · · · MR. HOWELL:· Um-hum.
 12· · · · · · MR. GILBERT:· --· prior to it going to market.· And
 13· ·so they put resources into designing a certain architecture.
 14· ·And if that architecture ultimately does not win out in the
 15· ·marketplace, they bear a risk of having made a bad decision on
 16· ·how to implement a certain process in the silicon.
 17· · · · · · MS. KILLION:· But that designing process is taking
 18· ·place mostly at this Qualcomm U.S. side.
 19· · · · · · MR. GARDNER:· The design is happening.· It's who has
 20· ·the risk of it being bad, of it --
 21· · · · · · MR. GILBERT:· Yeah, and QGT is making the cost-share
 22· ·payments for that, and it ultimately makes these payments.
 23· ·And that design turns out to not be acceptable or accepted by
 24· ·the marketplace, other competitors gain traction with their
 25· ·designs.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-101
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 103 of 146
                                 Meeting
                              - 07/27/2012                       Page 102

 ·1· · · · · · MR. BLECKER:· So I think that's -- you had a great
 ·2· ·idea.· I mean, that would be the explanation that you would
 ·3· ·give to your IDR, right?· Just left it in this way, and you
 ·4· ·issued an IDR for these things --
 ·5· · · · · · MR. GILBERT:· Sure.
 ·6· · · · · · MR. BLECKER:· -- give that explanation?
 ·7· · · · · · MR. GILBERT:· Yeah.
 ·8· · · · · · MS. KILLION:· Yeah.
 ·9· · · · · · MALE SPEAKER:· I'm just kind of listening in, but I'm
 10· ·still getting acquainted with a lot of this.· But are we kind
 11· ·of saying really that QGP receives the benefit that ASIC
 12· ·suppliers don't because they have access to the resources
 13· ·within Qualcomm, where an ASIC supplier doesn't necessarily
 14· ·have unlimited access to resources at Qualcomm and therefore,
 15· ·they have that added benefit just because they're affiliated
 16· ·with?
 17· · · · · · MR. BLECKER:· But an ASIC supplier -- another ASIC
 18· ·supplier has its own technical resources.
 19· · · · · · MALE SPEAKER:· Yeah.
 20· · · · · · MR. BLECKER:· STI has an infinite technical resource.
 21· ·Intel has tremendous technical resources.· I mean, even Nvidia
 22· ·has in-house technical resources that it has access to.
 23· · · · · · MALE SPEAKER:· Um-hum.
 24· · · · · · MR. BLECKER:· So I mean, how do you balance those? I
 25· ·don't know.· And also there's the cost sharing where QGT pays


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-102
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 104 of 146
                                  Meeting
                               - 07/27/2012                      Page 103

 ·1· ·for those technical resources.· So I mean, you can't just say
 ·2· ·that the ASIC suppliers don't have access to Qualcomm's
 ·3· ·technical resources, but ignore their own technical resources,
 ·4· ·whether they do or not.
 ·5· · · · · · MALE SPEAKER:· Um-hum.
 ·6· · · · · · MR. HOWARD:· I think that's a key point to keep in
 ·7· ·mind, like -- as Marge (ph.) said, the payments to the cost
 ·8· ·sharing agreement (indiscernible).
 ·9· · · · · · MR. GILBERT:· Well, if you'd like to follow up with
 10· ·an IDR, or we could --
 11· · · · · · MS. KILLION:· Yeah, I'll --
 12· · · · · · MALE SPEAKER:· Mediation, yeah.· Separate, yeah.
 13· · · · · · MS. KILLION:· Yeah, so --
 14· · · · · · MALE SPEAKER:· The risks or whatever.
 15· · · · · · MS. KILLION:· -- why don't we do that?· Yeah, this
 16· ·item kind of piqued my curiosity and interest, so I'll issue
 17· ·an IDR offering (indiscernible).
 18· · · · · · MR. BLECKER:· I'm glad we spent the time explaining
 19· ·patent exhaustion.
 20· · · · · · MS. KILLION:· Yeah, yeah.· Can we hear that again?
 21· · · · · · MR. BLECKER:· Play back the tape.
 22· · · · · · MS. KILLION:· Yeah.· I'm okay with the next one,
 23· ·so -- I think -- yeah, I don't -- number 19 has been -- the
 24· ·information has been updated.
 25· · · · · · MALE SPEAKER:· Nineteen?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-103
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 105 of 146
                                 Meeting
                              - 07/27/2012                       Page 104

 ·1· · · · · · FEMALE SPEAKER:· Yeah, that was --
 ·2· · · · · · MR. HOWARD:· You had issued an affected IDR or --
 ·3· · · · · · MS. KILLION:· Yeah, I did already, so -- and then you
 ·4· ·responded.· So --
 ·5· · · · · · MR. BLECKER:· So, I'm sorry, but just going back to
 ·6· ·your question, so HiSilicon has had access to all the finance
 ·7· ·and all of Huawei's technology people, right (indiscernible).
 ·8· ·Huawei's a major technology implementer, as well as they file
 ·9· ·tons of patents related to (indiscernible) and all
 10· ·(indiscernible).· So there's a good example of what I was
 11· ·talking about.
 12· · · · · · MR. GILBERT:· I would even take that a step further
 13· ·in that Huawei is also a chipset customer of Qualcomm when
 14· ·Qualcomm provides Huawei significant technical engineering
 15· ·resources through our QGT chipsets -- through QGT, the
 16· ·customer engineering for applications, hardware, and software
 17· ·engineering services.· So they learn a lot from that process.
 18· · · · · · MALE SPEAKER:· Um-hum.
 19· · · · · · MR. HOWELL:· On item number 17, I guess I sort of
 20· ·have an issue with it just because it directly addresses a
 21· ·carve-out, and I wasn't sure at this point in time that we
 22· ·were ready to approach that or to speak to that.
 23· · · · · · MR. GILBERT:· I think where this is going is more of
 24· ·a mathematical impact to the QGT model, where, if QGT's
 25· ·benefitting from third-party patent rights, the benefits would


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-104
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 106 of 146
                                 Meeting
                              - 07/27/2012                       Page 105

 ·1· ·be measured financially, raising its profit, therefore it
 ·2· ·would absorb more cost than the cost shares.· It's just a
 ·3· ·mathematical scale.
 ·4· · · · · · MR. HOWELL:· I know we had discussed that a little
 ·5· ·more (indiscernible) and see what we want to -- I mean, I see
 ·6· ·what you're saying --
 ·7· · · · · · MR. BLECKER:· I don't understand the accounting part
 ·8· ·of this.· But going back just to the theory of what these
 ·9· ·third-party patent rights could accomplish for anybody, right,
 10· ·how could QGT benefit from the third-party patent rights?
 11· ·They might be able to raise their price if these third-party
 12· ·patent rights are worth anything to the customers.· Maybe they
 13· ·could raise their price, or they might get new customers.· And
 14· ·I think what Lee is saying, in each case, that would flow
 15· ·into -- into their sales.
 16· · · · · · MALE SPEAKER:· Yeah.
 17· · · · · · MR. BLECKER:· But those are the only ways that those
 18· ·patent rights would benefit -- could possibly benefit.· Okay.
 19· · · · · · MS. KILLION:· Yeah, we or I still have some questions
 20· ·about cost-share arrangement and cost-share methodology.· So
 21· ·(indiscernible) some IDR as well (indiscernible) say that for
 22· ·now.· So --
 23· · · · · · MR. HOWELL:· On 20 -- let me see here -- there's
 24· ·something written down here about, basically, an agreement not
 25· ·to sue each other, right, whenever you have these AS1C


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-105
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 107 of 146
                                 Meeting
                              - 07/27/2012                       Page 106

 ·1· ·agreements?
 ·2· · · · · · MR. BLECKER:· That's what number 1 was talking about.
 ·3· ·Number 1:· reciprocal patent rights with respect to ASIC.
 ·4· · · · · · MR. HOWELL:· Okay.
 ·5· · · · · · MR. BLECKER:· That's the agreement not to sue each
 ·6· ·other or to exhaust remedies, however it's written.
 ·7· · · · · · MALE SPEAKER:· Okay.· Do you have any other issues on
 ·8· ·20?
 ·9· · · · · · MS. KILLION:· Yeah.· No (indiscernible).
 10· · · · · · MALE SPEAKER:· Okay.
 11· · · · · · MS. KILLION:· I'm okay for now.
 12· · · · · · MR. HOWELL:· 21, I mean, I really -- I really hate
 13· ·that.
 14· · · · · · MS. KILLION:· That's a strong thing to say.
 15· · · · · · MR. HOWELL:· That's the one I'm just going to say,
 16· ·man, I do not like that sentence because it says all third-
 17· ·party CDAs (ph.) in at least -- and then it says suppliers
 18· ·infringe, at least all of Q-U.S.'s standards, essential
 19· ·patents, and all do not pay a royalty to Q-U.S.
 20· · · · · · MR. GILBERT:· I think there's a typo in there.
 21· · · · · · MR. HOWELL:· I can live --
 22· · · · · · MR. GILBERT:· At least --
 23· · · · · · MR. BLECKER:· You can live with?
 24· · · · · · MR. HOWELL:· I really feel like 25 essentially says
 25· ·the same thing, which I can certainly live with.· But the 21


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-106
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 108 of 146
                                 Meeting
                              - 07/27/2012                       Page 107

 ·1· ·gave me heartburn.
 ·2· · · · · · MS. KILLION:· And I do have a question about 25, by
 ·3· ·the way, so --
 ·4· · · · · · MALE SPEAKER:· Well, I can't -- I don't think --
 ·5· · · · · · MR. BLECKER:· Yeah.· I mean, we have patents that are
 ·6· ·essential to the standard.· You can't implement the standard
 ·7· ·without infringing.· That's what that means.· So if an ASIC
 ·8· ·supplier is making a CDMA ASIC, he has to infringe Qualcomm's
 ·9· ·standard essential patents.
 10· · · · · · MR. GARDNER:· So why don't we get the second part of
 11· ·the sentence off, because we don't need the "and do not pay"
 12· ·because it's down there, right?· So at least get rid of that.
 13· · · · · · MALE SPEAKER:· We can talk about it when we get
 14· ·there.
 15· · · · · · MR. GARDNER:· -- and we don't have to say it in the
 16· ·same sentence if we already say it in 25.
 17· · · · · · MR. HOWELL:· Yeah, I mean, I felt like 25 essentially
 18· ·said pretty much the same thing.
 19· · · · · · MR. GARDNER:· Well, but it doesn't say that all
 20· ·third-party ASIC suppliers infringe all of Qualcomm's standard
 21· ·essential --
 22· · · · · · MR. HOWELL:· Oh, okay.
 23· · · · · · MR. GARDNER:· And I think the reason for the word "at
 24· ·least" is because it's saying it could also infringe
 25· ·nonessential patents.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-107
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 109 of 146
                                 Meeting
                              - 07/27/2012                       Page 108

 ·1· · · · · · MALE SPEAKER:· Right.· We don't need that.
 ·2· · · · · · MR. GARDNER:· Maybe it's better to spell that out, so
 ·3· ·all third-party ASIC infringe all --
 ·4· · · · · · FEMALE SPEAKER:· Okay.
 ·5· · · · · · MR. GARDNER:· -- instead of saying at least all, why
 ·6· ·don't we say all of Qualcomm U.S. and may infringe --
 ·7· · · · · · MR. BLECKER:· May infringe on the patents.
 ·8· · · · · · MR. GARDNER:· And may infringe on the patents.
 ·9· · · · · · MS. KILLION:· On the patents?
 10· · · · · · MALE SPEAKER:· Okay.
 11· · · · · · MS. KILLION:· That makes more sense now that you said
 12· ·that.
 13· · · · · · MR. GARDNER:· And then get rid of the second part,
 14· ·because it's already stated at number 25.
 15· · · · · · MR. BLECKER:· My suggestion· --
 16· · · · · · MALE SPEAKER:· Move the order around?
 17· · · · · · MR. BLECKER:· Well, my suggestion -- it's just a
 18· ·minor suggestion -- but each third-party CDMA ASIC supplier
 19· ·infringes --
 20· · · · · · MALE SPEAKER:· Okay.
 21· · · · · · MR. BLECKER:· -- all of Qualcomm U.S. standard
 22· ·essential patents --
 23· · · · · · MALE SPEAKER:· Okay.
 24· · · · · · MR. BLECKER:· -- and may infringe other Qualcomm U.S.
 25· ·patents.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-108
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 110 of 146
                                 Meeting
                              - 07/27/2012                       Page 109

 ·1· · · · · · MR. HOWELL:· Do you have anything else?
 ·2· · · · · · MS. KILLION:· Just the last item, yeah.
 ·3· · · · · · MR. HOWELL:· Okay.
 ·4· · · · · · MS. KILLION:· Just kind of pointing out this
 ·5· ·sentence, it stuck out.· I know we have spent hours talking
 ·6· ·about zero royalty from -- that you're no longer collecting
 ·7· ·royalty from manufacturers.· But in reading these
 ·8· ·licenses -- license agreements, we noted a few places where
 ·9· ·you're actually collecting some dollar amounts in the name of
 10· ·renewal fees or license fees or -- it's not a royalty.· I'm
 11· ·just pointing out that the royalty rate may be --
 12· · · · · · MALE SPEAKER:· ASIC Agreement?
 13· · · · · · MS. KILLION:· Yeah, there are a few places where the
 14· ·monies are actually exchanged and a few million dollars
 15· ·collected by Qualcomm.· I'm saying a few million dollars; I
 16· ·can't remember how much that --
 17· · · · · · MR. BLECKER:· Years ago.
 18· · · · · · MS. KILLION:· It was in your original agreement.
 19· · · · · · MR. BLECKER:· Right, many years ago.
 20· · · · · · MS. KILLION:· And I don't know about the amendments.
 21· ·And it sounded as though that was still -- well, I think there
 22· ·was some amendments to that.· It looks like there was some
 23· ·dollar amounts collected, but I know you're not calling it
 24· ·royalties.
 25· · · · · · MR. BLECKER:· Since January 2010, I can assure you we


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-109
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 111 of 146
                                 Meeting
                              - 07/27/2012                       Page 110

 ·1· ·did not collect any up-front license fees or --
 ·2· · · · · · MS. KILLION:· Okay.
 ·3· · · · · · MR. BLECKER:· -- royalties from ASIC supplier.
 ·4· · · · · · MS. KILLION:· Okay.· So that -- the statement since
 ·5· ·January 2010, no royalties or fees --
 ·6· · · · · · MR. BLECKER:· Or fees.
 ·7· · · · · · MS. KILLION:· -- collect -- okay.
 ·8· · · · · · MR. BLECKER:· Royalty rates have been reduced to
 ·9· ·zero, and no other fees have been collected.
 10· · · · · · MS. KILLION:· Well, if you're saying since January
 11· ·2010, I can look back into those licenses myself, but I can
 12· ·believe it.· They may have been a few years back --
 13· · · · · · MR. BLECKER:· Right.
 14· · · · · · MS. KILLION:· -- perhaps 2007 or '8.· But I just
 15· ·noted that the -- whereas the royalty rate may be zero,
 16· ·there's still some money collected.· So --
 17· · · · · · MR. BLECKER:· Not since January 2010.
 18· · · · · · MS. KILLION:· Okay.· Yeah, so long as the date is
 19· ·there.· Again, I need to verify it myself, but I'll go back
 20· ·and see that myself.
 21· · · · · · MR. BLECKER:· Okay.
 22· · · · · · MR. GILBERT:· So should I add some language
 23· ·that -- "and no other fees have been assessed on the third-
 24· ·party"?
 25· · · · · · MS. KILLION:· You can, but I would still go back


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-110
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 112 of 146
                                 Meeting
                              - 07/27/2012                       Page 111

 ·1· ·myself and verify it anyways.· So, you know --
 ·2· · · · · · MR. GILBERT:· Okay.
 ·3· · · · · · MS. KILLION:· -- again, this is -- if it's a living
 ·4· ·document, and you feel you want to keep revising, if you're
 ·5· ·going to add that, that's fine, too.
 ·6· · · · · · MR. BLECKER:· And the statement is true either way.
 ·7· ·Whether you add that or not, the statement is true.
 ·8· · · · · · MS. KILLION:· Right, yeah.· Um-hum.· And it doesn't
 ·9· ·change the fact that I'll go back and study those exciting
 10· ·license agreements myself.· So --
 11· · · · · · MR. HOWARD:· So we can send revisions based on what
 12· ·we've discussed here in redline so you can see.· And then, I
 13· ·guess I will just ask, are there any facts that you have from
 14· ·your perspective that you would like to see added to this?· Or
 15· ·at -- you don't have to have them right here and now.· But at
 16· ·some point, are your anticipating then that you would be
 17· ·adding your own?
 18· · · · · · MR. HOWELL:· We may have some stuff I think to add or
 19· ·whatever on there.
 20· · · · · · MS. KILLION:· We may, but I personally -- it doesn't
 21· ·matter if it's in this form or IDR.· If I have some
 22· ·information in writing -- I'm thinking that aside from this,
 23· ·just like item number 13, I'll be issuing IDRs to ask for
 24· ·additional information besides this document anyway, so
 25· ·however you want to do it.· I mean, I'm speaking for myself.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com           YVer1f




                                                                       CX6786-R-111
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 113 of 146
                                 Meeting
                              - 07/27/2012                       Page 112

 ·1· ·If you want to keep revising it and if you want to share that
 ·2· ·with us, that's totally cool.· You know, more stuff for us to
 ·3· ·look at.· So -- but on top of that, I'll be independently
 ·4· ·asking for more information in the form of IDRs.
 ·5· · · · · · So -- and that may or may not be related to these
 ·6· ·facts.· And as that evolves, you may want to add those facts
 ·7· ·to your list or not, you know, however you want to do it.
 ·8· ·Whether this is a list of -- it's -- a list of facts, or it's
 ·9· ·in the form of IDRS forms, you know, so long as we have
 10· ·something in writing, just so long as we can go back to it. I
 11· ·don't really, you know, have any opinions either way.
 12· · · · · · MR. HOWARD:· And like Steve alluded to -- sorry, just
 13· ·real quick, at the beginning, give us some feedback on -- I
 14· ·know you've had some time to kind of go through and see the
 15· ·format and even have counsel involved.· So is this acceptable
 16· ·to you where we can all indicate our agreement and sign off on
 17· ·it at some point and have -- I know we're not in litigation
 18· ·here, so it's not anything that's going to be entered into
 19· ·evidence or anything like that.· But just so we have -- I
 20· ·mean, I think the intent -- when Sehilla (ph.) mentioned at
 21· ·the beginning coming up with a stipulation of facts or an
 22· ·agreement to the facts, was that we would do something of this
 23· ·nature.· So I think it will just be good to kind of get the
 24· ·services view.· Is this something that we're going to have as
 25· ·a controlling set of facts and will be signed off, formally,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                       CX6786-R-112
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 114 of 146
                                 Meeting
                              - 07/27/2012                       Page 113

 ·1· ·or how do you foresee that going?
 ·2· · · · · · MS. RISSER:· I think one of the options is -- I have
 ·3· ·been speaking with Bob Cutlip about this -- is maybe just also
 ·4· ·just incorporating this table into the 886-A, which is the
 ·5· ·886-A with the NOPA.· So either -- I don't have a definite
 ·6· ·whether or not this -- we can go this route, but it's a
 ·7· ·possibility.· But if not, it would definitely be incorporated
 ·8· ·into the 886-A.
 ·9· · · · · · MR. BLECKER:· You're getting out of my area of
 10· ·comfort zone --
 11· · · · · · MS. RISSER:· Oh, sorry.
 12· · · · · · MR. BLECKER:· -- so may I just excuse myself? I
 13· ·think we're done with my --
 14· · · · · · MS. RISSER:· I don't have a definite response, but --
 15· · · · · · MS. KILLION:· Thank you.
 16· · · · · · MS. RISSER:· -- I still need to --
 17· · · · · · MR. BLECKER:· Nice meeting you.
 18· · · · · · MALE SPEAKER:· I appreciate it.
 19· · · · · · FEMALE SPEAKER:· Nice meeting you, Mark (ph.)
 20· · · · · · MS. RISSER:· I still need to pursue that, and I need
 21· ·to discuss it with Alania (ph.).· So I don't have a definite
 22· ·answer for you.
 23· · · · · · MR. GILBERT:· Okay.· Why don't we -- I'll take the
 24· ·action item, to redraft this based on our comments here, and
 25· ·then we'll get it back out in the redline version.· And you


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                       CX6786-R-113
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 115 of 146
                                 Meeting
                              - 07/27/2012                       Page 114

 ·1· ·can review that.· And if you're okay with these
 ·2· ·changes -- except the IDR you're going to issue, right?
 ·3· · · · · · MS. KILLION:· Sure, yeah.· Well, yeah.
 ·4· · · · · · MR. GILBERT:· And at least we can agree that these
 ·5· ·are the --
 ·6· · · · · · MR. GARDNER:· By the way, I like that answer, Howard.
 ·7· ·So if they both put in their 886, and we put the same thing in
 ·8· ·whatever we write and say, okay, here's --
 ·9· · · · · · FEMALE SPEAKER:· Yeah.
 10· · · · · · MR. GARDNER:· As long as we're writing the same
 11· ·facts, right -- one guy writes one fact, and another guy
 12· ·writes another fact, and it's like --
 13· · · · · · MR. HOWARD:· Right.· I just don't want this to be for
 14· ·nothing.
 15· · · · · · MS. RISSER:· No, no, no.· My thought was we would
 16· ·take this --
 17· · · · · · MR. GARDNER:· If this -- if these facts get put into
 18· ·their facts, and it gets put into our -- that's perfect.
 19· · · · · · MS. RISSER:· My thinking is it would be just to take
 20· ·this table -- this is a great table -- and just to take
 21· ·exactly what you did here and put it within the 886-A.
 22· · · · · · MR. GARDNER:· Yeah, as we agree and modify --
 23· · · · · · MS. RISSER:· Yeah.· That's --
 24· · · · · · MR. GARDNER:· -- add things, right?
 25· · · · · · MALE SPEAKER:· Yeah.· The only thing is, make sure


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                       CX6786-R-114
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 116 of 146
                                 Meeting
                              - 07/27/2012                       Page 115

 ·1· ·they agree on the facts.
 ·2· · · · · · MS. RISSER:· No.
 ·3· · · · · · MALE SPEAKER:· I think the caution is like what kind
 ·4· ·of signing it and what --
 ·5· · · · · · MS. RISSER:· Right.
 ·6· · · · · · MALE SPEAKER:· Do we have a --
 ·7· · · · · · MALE SPEAKER:· Yeah.
 ·8· · · · · · MALE SPEAKER:· Who has the authority --
 ·9· · · · · · MS. RISSER:· Right.
 10· · · · · · MALE SPEAKER:· -- to sign a document that has a --
 11· · · · · · MS. RISSER:· No, and which is why I've been speaking
 12· ·to counsel.
 13· · · · · · MALE SPEAKER:· -- (indiscernible) --
 14· · · · · · MS. RISSER:· Right.
 15· · · · · · MALE SPEAKER:· -- (indiscernible) --
 16· · · · · · MS. RISSER:· Right.
 17· · · · · · MALE SPEAKER:· -- (indiscernible) if things change.
 18· · · · · · MS. RISSER:· But no, this is a great table.· The
 19· ·table would be incorporated into the 886-A.
 20· · · · · · MR. HOWARD:· Okay.· Yeah, we're just kind of looking
 21· ·for feedback and trying to get to a consensus so that -- I
 22· ·just said --
 23· · · · · · Ms. RISSER:
 24· · · · · · MR. HOWARD:· -- at least we have an underlying
 25· ·foundation to agree on facts and then --


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                       CX6786-R-115
    Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 117 of 146
                                 Meeting
                              - 07/27/2012                       Page 116

 ·1· · · · · · MS. RISSER:· Um-hum.
 ·2· · · · · · MR. HOWARD:· -- then we can look at the issues and
 ·3· ·get to the heart of the matter.· So --
 ·4· · · · · · MS. RISSER:· Right.· I think that --
 ·5· · · · · · MR. GARDNER:· So Lee, I think I would modify it for
 ·6· ·that way, right, that --
 ·7· · · · · · FEMALE SPEAKER:· I think that was our original idea,
 ·8· ·that we would try to agree as to the facts in the event that
 ·9· ·it went forward to appeal, that we don't need like a closing
 10· ·agreement.· I don't think that was our intention.
 11· · · · · · MR. GILBERT:· But if we bake it into the 886, we
 12· ·accomplish essentially the same purpose, right?
 13· · · · · · FEMALE SPEAKER:· Right.
 14· · · · · · MALE SPEAKER:· You had stipulated to it; it's in your
 15· ·document.· It's in our --
 16· · · · · · MS. RISSER:· And that's right, because the 886-A will
 17· ·also include Qualcomm's position, the government's position.
 18· ·And then you -- the notebook, the note which is attached to
 19· ·it, you either agree or you don't agree.· And yeah, so it
 20· ·accomplishes the same thing.· Okay.
 21· · · · · · MR. HOWARD:· Okay.· So are we concluded for --
 22· · · · · · MS. RISSER:· Great.
 23· · · · · · MALE SPEAKER:· Present your side.
 24· · · · · · MALE SPEAKER:· Thank you.
 25· · · · · · MS. RISSER:· Thank you.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                       CX6786-R-116
      Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 118 of 146
                                   Meeting
                                - 07/27/2012                       Page 117

 ·1· · · · · · MR. HOWARD:· I think, for concluding comments after a
 ·2· ·long day of meetings, it was a very productive day
 ·3· ·(indiscernible) and I think we accomplished a lot, at least
 ·4· ·from my perspective.· And I hope you guys would agree.
 ·5· · · · · · MS. KILLION:· It was very much informational, and it
 ·6· ·was wonderful.
 ·7· · · · · · MS. RISSER:· And Howard, thank you for bringing the
 ·8· ·QTL to the table.· Very beneficial.
 ·9· · · · · · Thank you so much.· Thank you.
 10· · · ·(Proceedings concluded)
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                         CX6786-R-117
      Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 119 of 146
                                   Meeting
                                - 07/27/2012                       Page 118

 ·1
 ·2· · · · · · · · · · · C E R T I F I C A T I O N
 ·3· · · · · · I, Esther Accardi, the court approved transcriber, do
 ·4· ·hereby certify the foregoing is a true and correct transcript
 ·5· ·from the official electronic sound recording of the
 ·6· ·proceedings in the above-entitled matter.
 ·7
 ·8
 ·9
 10
 11· · · · · · · · · · · · · · · · · · · ·January 22, 2019
 12· ·______________________________· · · __________________
 13· ·ESTHER ACCARDI· · · · · · · · · · · DATE
 14· ·AAERT Certified Electronic Transcriber CET-485
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                         CX6786-R-118
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 120 of 146
                                                  Meeting
                                               - 07/27/2012                                                i1
                              1:59:38                       87:17 92:14              8:6,18 9:6
               (               80:12
                                                        3G                          ability
                              1X                            14:14,15 61:10 64:11,    15:15 27:20 28:13
 (a)                           73:4                         19 65:2,4                59:17
     88:10
                                                        3rd                         able
                                           2                84:10                    11:3 24:16 26:11,21
               -                                                                     30:20 37:5 48:13 49:15,
                              20                                                     16,20 58:21 105:11
                                                                        4
 --in                          8:15 105:23 106:8
     85:16
                                                                                    absolute
                              200                       4G                           30:19 34:19 36:2
 --it                          52:1                         14:15
     54:17
                                                                                    absolutely
                              2000                                                   23:2 76:22 92:3
 --just                        42:15 57:17 58:1,5,6                     5
     60:24
                                                                                    absorb
                               64:4,11,12 66:14 84:10                                105:2
 --qualcomm                   2000s                     5
     85:12                                                  87:6,15 90:16
                                                                                    acceptable
                               62:8                                                  101:23 112:15
 --what                       2005                      50/50
     47:25                                                  95:4
                                                                                    acceptance
                               3:16 8:15                                             88:25
                              2007                      500
               1                                            94:9 95:5
                                                                                    accepted
                               110:14                                                101:23
                              2008                      5471
 1                                                          93:18
                                                                                    access
                               3:16 8:11 9:5                                         77:2,5,16 78:13,16,21
     106:2,3
                              2009                                                   102:12,14,22 103:2
 1.32                                                                   8            104:6
                               35:10,12 44:17 45:3
     93:13 95:8,19
                              2010                                                  accommodations
 100                                                    8                            10:9
                               109:25 110:5,11,17
     52:3                                                   93:12 110:14
                              2011                                                  accomplish
 12                                                                                  105:9
                               4:5
     96:19                                                              9
                              2012                                                  account
 13                                                                                  4:9
                               4:5                      90
     111:23
                              21                            64:14                   accounting
 17                                                                                  105:7
                               106:12,25                90s
     104:19
                              25                            42:14                   accurate
 19                                                                                  50:21
                               106:24 107:2,16,17       96
     103:23
                               108:14                       3:14 64:13,15           acquainted
 1930s                                                                               102:10
     24:6
                              2:11:24                   99
                               80:12                        64:21                   actively
 1990                                                                                11:9
     27:10
                              2G
                               64:9,14,17,25 65:2                       A           activity
 1992                                                                                10:23 12:20
     3:14
                              2X
                               73:1                     A-B-E-R-L-E                 actual
 1995                                                       8:18
                                                                                     40:3 69:14,20 83:14
     45:11                                                                           95:5,6
                                           3            A-N-H
 1996                                                       11:20
                                                                                    adaption
     18:2 43:13 44:17 45:11   3.5(c)                                                 60:23
                                                        Aberle



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                           CX6786-R-119
       Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 121 of 146
                                                Meeting
                                             - 07/27/2012                                              i2
 add                         79:6 82:4 84:13 93:22     ahead                     anyways
  20:13 26:20 80:2 91:18,    98:9 100:1 101:5           59:19 84:24               51:15 68:25 111:1
  22 94:4 110:22 111:5,7,
                            agreed                     allowed                   apart
  18 112:6
                             81:3 92:23,24              24:12                     75:10
 added
                            agreeing                   alluded                   appeal
  34:22 82:17 102:15
                             49:25                      112:12                    70:11
  111:14
                            agreement                  altogether                appealed
 adding
                             2:24 3:3 12:25 14:24       8:22,23                   70:12
  111:17
                             15:22,25 16:23 17:3,5,8
                                                       AMD                       applications
 additional                  18:14 21:15,18 27:4
                                                        43:9                      104:16
  18:16 20:11,12,13          29:21 30:6 32:17,25
  65:17 78:4 82:16 91:19     33:12 35:13 36:24 38:8,   amendments                applied
  111:24                     11,12,14,15 39:4,5,12,     39:19 109:20,22           15:24
                             24 40:4 43:25 45:17
 additions                                             America                   applies
                             46:14,17 47:20 49:14,
  81:8 92:6                                             65:15                     21:22,24 49:4,6 84:17,
                             17 50:24 51:1,6,15
                                                                                  18 91:4
 address                     54:8,13,16 55:4,22        amount
  49:19                      56:13,15 57:10,19          72:11 95:23              apply
                             58:17 59:16,21,22,24                                 49:2 87:24 88:9,18 89:5
 addresses                   60:15,16 65:18,25 66:8,   amounts
                                                                                  90:18,23
  104:20                                                63:10 93:14 109:9,23
                             12,13,17,23 67:1,7,9,15
                             68:5,8,17,18 74:19                                  appreciate
 adopted                                               Ana
                             75:17,23,24 76:10,16                                 11:5 79:11,12
  6:8 30:17 64:20                                       11:18
                             77:11 78:20,25 81:2,14,                             approach
 advanced                    15 82:14 83:10,11,23      Anh
                                                                                  15:2 27:1,7 28:10 29:1,
  3:15                       85:6,20,23,25 87:10,12     11:17 53:6
                                                                                  12 34:4 39:25 48:16,17
 advantage                   88:12,24 89:7 91:16,19    answer                     67:17 104:22
  101:7                      92:14 93:3 103:8           17:10 55:14
                             105:24 106:5 109:12,18                              approaches
 advice                      112:16,22                 answering                  25:19
  9:13                                                  87:14
                            agreements                                           approval
 affiliate                   7:23 9:13,14 13:18,20     answers                    85:7
  86:1,20,23                 14:1,2,4,9,11,23 15:21     5:24
                                                                                 April
 affiliated                  17:12 18:10 20:6 21:25    antenna                    3:10 43:13 44:16 45:4
  102:15                     22:2,13,24 26:19 29:19     21:2,4
                             30:5 34:2,15 37:8,10,15                             architecture
 affiliates                  38:5 39:16,21,23 40:7,    anticipating               101:10,13,14
  85:6,14,17 86:15           11,13 41:23 47:4,6,13      111:16
                                                                                 area
 affirmatively               49:9 51:11 52:1 53:17     anybody                    3:14 36:10 44:23
  49:10,25                   55:14,15,17,25 56:22       5:15 6:3 50:19 51:2
                             57:7,12 58:20,22 65:19,                             argue
                                                        79:9 81:15 85:3 86:16
 afraid                      24 68:14 69:3 70:14                                  32:1 70:20
                                                        105:9
  44:11                      74:5 75:20,21 76:9,21                               argument
                             77:7,24,25 78:8,9,22      anymore
 agenda                                                                           32:11
                             81:16 106:1 109:8          9:9 58:9 67:7 73:12
  2:18
                             111:10                                              arguments
                                                       Anytime
 ago                                                                              32:3 48:12,21 50:7
                            agrees                      70:18
  19:8 22:21 26:3 28:5                                                            70:1,4,16
  42:22 54:22 60:24          49:10                     anyway
                                                                                 arrangement
  64:10 78:10,11 109:17,    ah-hah                      13:25 23:25 60:14
                                                                                  105:20
  19                         76:16                      65:20 74:11 93:4 97:15
                                                        111:24                   arrows
 agree                      aha                                                   31:19
  19:18 40:2 49:21 50:3      24:13



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                       CX6786-R-120
      Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 122 of 146
                                                Meeting
                                             - 07/27/2012                                              i3
 article                    attempted                  bankrupt                   best
  4:5 87:17                  15:13                      35:19                      80:15
 articulated                attending                  base                       better
  24:25                      2:1,4                      14:3 18:6 19:14 20:1,18    28:20 38:25 45:5 48:4
                                                        32:20 84:7                 79:3 92:21 108:2
 AS1C                       attorney
  105:25                     9:16 45:13                based                      beyond
                                                        26:14 30:17 44:19 94:8     66:4 68:24 75:24 78:4
 ASIC                       attorneys
                                                        100:12 111:11
  14:7,8,9 15:1,3 21:25      6:25 9:12,17 12:4                                    big
  22:2,13,17,24 23:13                                  basic                       33:18 43:19,22 64:21
                            AUDIO
  27:2,6,11 29:16 30:5,6                                7:16 8:2 24:8 25:16        99:21
                             2:1,4
  36:16,23 37:8 38:4 39:3                               39:20 46:4 59:16
                                                                                  bigger
  41:18,21,23 47:7 49:8,    audit
                                                       basically                   42:25
  10,14 50:18 58:23          7:25 8:25 9:1 70:17
                                                        6:11 13:20 15:23 36:12
  61:22 76:21,25 77:6,11                                                          billion
  91:9 96:20,23 97:22
                            authorize                   64:20 98:2 105:24
                                                                                   89:2,18 90:2,3,4 91:5
                             29:6 48:8
  100:3 102:11,13,17                                   basics                      93:13 94:2,3,4,9,10,11
  103:2 106:3 107:7,8,20    authorized                  23:20                      95:1,2,3
  108:3,18 109:12 110:3      24:25 25:4,5,6,8,12
                                                       basis                      bit
 ASICS                      authorizing                 18:19 43:7,11 44:1         75:12 81:13
  22:19 29:14 59:5,7 76:9    36:5                       46:16 75:12
                                                                                  Blecker
 aside                      available                  baton                       3:13 4:23 8:10,14 9:5,
  100:14 111:22              14:18 18:17 33:6,17        66:23                      24 10:4,13,15,22,25
                             62:18 87:9                                            11:11,17,24 12:7,15
 asked                                                 Bay
                                                                                   13:16 15:4,19 16:10,14,
  5:14 14:22,23 37:7,9,24   average                     44:23
                                                                                   18,22 17:15,22 20:10
  38:5 57:11,15              73:10
                                                       Bay-area                    21:1,12,19,22 22:16,23
 asking                     avoid                       44:19                      23:3,6,15,18 25:21,23
  11:5 30:4 38:4 87:13       25:19 34:7 92:25                                      26:19 27:19 28:17,23
  112:4
                                                       BB                          29:12,23,25 30:3,11
                             100:24,25
                                                        4:8
                                                                                   31:7,10,12 32:6 34:9,
 assert                     avoiding
                                                       bear                        14,23 35:1 36:15 37:4
  28:19 38:18                26:3
                                                        101:15                     38:1,17,24 39:7,10,15,
 asserting                  aware                                                  19 40:9,21 41:2,7,17,25
  76:24
                                                       beating                     43:1 44:24 45:1 47:3,6,
                             35:23
                                                        99:10                      10,19 48:6,12 50:2,5
 assessed                                                                          51:5,10,16,21,23 52:1,
  110:23
                                                       beginning
                                         B                                         12,14 53:12,14,24 54:3,
                                                        64:13 112:13,21
 assets                                                                            12,16,20,25 55:3,6,9,
  35:20                     back                       begins                      12,19,25 56:3,22 57:4,
                             24:4,5 43:20 54:21         15:19                      9,15,20 58:3,5,9,11,15,
 assist                      58:1,14 64:9 68:9 69:7                                19,25 59:13,16 60:7
  10:4,7,9
                                                       believe
                             75:11 80:13 103:21         5:1 37:22 38:22 61:16      61:15 63:12,15,18,21
 Assume                      104:5 105:8 110:11,12,     62:13 78:13 110:12         64:13,23 65:13,15,21,
  19:4                       19,25 111:9 112:10                                    24 66:11,16,22 67:3
                                                       benefit                     68:2,8 70:5 71:2,5,8,13
 assuming                   background                  18:5 102:11,15 105:10,     72:7,20,22 73:10,17,20
  51:13 80:25 81:1           2:12 5:10 6:15 8:3 9:19    18                         74:2,12,15,21 75:1,19
                             12:10 13:6
 assure                                                benefits                    76:8,21 77:6,10,13,18,
  109:25                    bad                         104:25                     21,23 78:11,19,24 79:3,
                             26:13 101:15,20                                       8,25 80:4,7 84:9,12,15
 Atheros                                               benefitting                 85:12,16,24 86:8,10,24
  66:19 67:5                balance                     104:25                     87:1,10,13 88:2,8,13,
                             102:24
                                                                                   16,18 89:11 90:9,11,14,



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                      CX6786-R-121
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 123 of 146
                                               Meeting
                                            - 07/27/2012                                               i4
  25 91:15 92:9 95:25       bucket                     2:25 7:8 22:2 24:4         92:9 101:13,16
  96:25 97:3,13 98:5,15,     95:14                     25:15,18 31:4 34:16
                                                                                 certainly
  19,24 99:2,18,21 102:1,                              35:3,21,22 36:10 41:19
                            bunch                                                 31:4 59:2 60:18 63:16
  6,17,20,24 103:18,21                                 46:22 48:23 59:5 65:5
                             16:24 71:22                                          65:7 106:25
  104:5 105:7,17 106:2,5,                              69:12,18 89:4,16
  23 107:5 108:7,15,17,     business                   105:14                    cetera
  21,24 109:17,19,25         7:23,25 8:7,25 10:2,11                               71:10
                                                      cases
  110:3,6,8,13,17,21         12:7,21 15:22 16:5
  111:6
                                                       14:6 15:9 17:5 31:1       chain
                             33:18 50:10,11,13,14
                                                       52:19 54:1 59:4,6          33:10 36:9
                             70:24 72:17 98:22
 blowing                                               65:11,12 70:3,12 75:18
                                                                                 chance
  32:4                      buy
                                                      catching                    26:5 82:7 100:24
                             41:4,8 62:6 78:4
 boat                                                  65:13
                                                                                 change
  91:10                     buy-in
                                                      categories                  44:2 94:14 111:9
                             60:1,3
 Bob                                                   14:11,25 17:24
                                                                                 changed
  2:2,5,6 4:11 11:3         buying
                                                      category                    22:21 28:15 30:2,3
                             23:13 24:21 53:16
 Bob's                                                 14:7,14                    39:20 90:25
  4:10
                                                      cause                      changes
                                        C
 bothered                                              43:19                      86:11
  96:19
                            C-O-O-L-E-Y               CDAS                       changing
 bottom                      44:18                     106:17                     34:24
  93:20
                            call                      CDMA                       channel
 bought                      3:18 14:8 18:12 19:25     6:8 20:2 52:14 61:3,10,    14:3
  89:25                      20:23 22:1 28:19 47:16    11,15 62:11,22 63:7,17,
                                                                                 charge
                             72:20 99:23               19,24 64:4,18,19 65:1,
 brand                                                                            27:20,22 71:25 72:11
                                                       2,3,4 66:4,12 67:6 78:1
  53:3                      called                                                73:13
                                                       107:8 108:18
 breach                      23:4 29:21 34:6 38:12,                              charged
                             14 44:18 45:5 48:22      CDMA-BASE
  46:15                                                                           22:18,20,21,22 27:10,
                             74:7                      12:1
                                                                                  11
 break
                            calling                   CDMA-BASED
  60:12 79:18 95:24,25
                                                       12:1 60:23 66:2,7
                                                                                 charging
                             109:23                                               62:24
 breakthrough
                            can't                     CDMA2000
  64:21
                                                       64:13,16
                                                                                 check
                             6:2 27:13 34:22 35:20                                55:20
 Brent                       48:22 50:6 54:17 61:1    cdmaone
  4:6                        72:2,16 73:18 87:3        64:16
                                                                                 chief
                             97:17 103:1 107:4,6                                  4:12
 bright
                             109:16                   cell
  78:6
                                                       6:10 14:2 19:21 20:1,17
                                                                                 China
                            capture                                               3:7 10:1,12,15 11:9,15,
 bring                                                 26:9,12,14,17 28:15
                             18:13 20:23 21:11                                    23,25 12:6,23 52:3,6,9,
  16:6 93:21                                           32:20 42:21 64:9
                             24:16 30:20 74:6 75:5                                25 65:13
 bringing                    76:1,13,14,23            cellphones
                                                       42:7 43:8
                                                                                 Chinese
  50:8
                            care                                                  52:5
 Broadcom                    21:5                     center
                                                       5:6
                                                                                 chip
  69:17,22 70:2
                            careful                                               15:3,10,14 26:7,9,10,
 broader                     14:8                     centered                    15,17 28:13,15 31:22
  43:7                                                 60:21                      32:23 34:3 35:14,21
                            carve-out                                             37:8 40:24 41:1,2,9,10
 broken                      104:21                   certain
                                                                                  42:21,24 44:5 45:21
  33:16                                                16:11 25:18 28:8 45:23
                            case                                                  46:5,6,21 48:4 50:10,
                                                       56:6 59:4 78:3 91:15



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                       CX6786-R-122
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 124 of 146
                                               Meeting
                                            - 07/27/2012                                                i5
  11,12,13,17,18,23          81:9                       71:24 76:20 95:18        competitors
  52:15,18,19 53:8,17                                                             41:9,10 56:19 57:2
                            clarifier                  comes
  54:7,9,11,13,17,18,22,                                                          98:17 99:3 101:24
                             63:7                       5:25 6:10 12:15 21:25
  25 55:11 57:1 62:2
                                                        39:22 45:21 51:13 69:1   complete
  71:16 73:1,3 77:16 98:2   clarify
                                                        89:1,14,17                69:1
  101:10                     81:12
                                                       coming                    completely
 chipmakers                 clause
                                                        19:17 112:21              27:8 30:3 72:3
  6:14                       45:25 91:13
                                                       Comm                      complexity
 chips                      clauses
                                                        4:8                       16:5
  23:8,9,12 32:16 33:22,     16:11
  23,24 40:25 41:4,8                                   comment                   compliance
  43:7,8 52:9,10 53:15,
                            cleanest
                                                        57:16 85:9                8:1 9:1,15 10:7
                             92:20
  16,18,23 55:6 56:8,9
  60:17 66:18 67:6 77:4,
                                                       commented                 component
                            clear
                                                        57:22                     32:10,11 54:12 66:5
  17 86:14                   4:16,22 25:18 36:10
 chipset                     48:24 61:12 81:21         comments                  components
                             94:15 96:4,17              3:2 5:16 57:12 85:3       26:21,23,24 60:12,13
  33:18,20 62:23,24
                                                        92:6
  71:25 73:14 74:20         clearer                                              compromise
  104:13                     49:23                     commercially               56:15
                                                        18:12
 chipset-only               clearly                                              computed
  72:14                      23:6                      commitments                18:7
                                                        33:5
 chipsets                   clients                                              computers
  56:19 99:9 104:15          44:24                     common                     43:9
                                                        75:5
 choice                     close                                                concentrate
  26:16 36:7 56:12           44:2                      communication              32:19
                                                        19:11 20:3
 choose                     clustering                                           concern
  51:4 71:18                 93:13                     companies                  25:17 26:6 34:23 69:13
                                                        10:5 11:25 19:17,20       72:6,7 96:21
 choosing                   coincident
                                                        34:3 40:25 41:17 42:6,
  36:11                      29:12                                               concerned
                                                        13,23 43:4,15,22 44:5
                                                                                  16:16 27:9 28:17 57:2
 Circuit                    collaborative               51:5,10 56:4,11,14,18
                                                                                  100:17
  34:6,12,20 35:4 36:3       3:3                        72:25 75:11 76:5 98:11
 circumscribe                                                                    concerns
                            collect                    company
                                                                                  30:18
  48:3                       15:7,10,14,15 25:9         19:12,14 22:5 23:13
 circumstances               26:11,13,16 27:6 28:14     35:14,21 52:9 61:24      conduct
                             32:16 35:16,18 36:8        73:23 101:9               2:23 10:6
  49:13
                             42:6 46:7 48:13 70:23,
                                                       comparable                conducted
 clad                        24 73:11 110:1,7
                                                        59:13                     13:3
  30:19
                            collected
                                                       compared                  conferred
 claim                       39:14 109:15,23 110:9,
                                                        98:25                     85:22,25
  40:4 42:16                 16
                                                       compensation              confuse
 claimed                    collecting
                                                        46:12                     22:12
  25:1 30:6                  29:14 30:8 32:8 37:5
                             109:6,9                   compete                   confused
 claiming
                                                        96:20                     85:19 86:17
  31:15                     combined
                             77:24                     competing                 connection
 claims
                                                        60:24 98:15 99:15         77:17
  33:16 40:12               come
                             3:17 12:17 32:7,24 44:8   competitor                consider
 clarifications
                             59:3 67:12 68:9 69:17      98:25                     15:1



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-123
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 125 of 146
                                              Meeting
                                           - 07/27/2012                                                  i6
 consideration             controlling                counting                    45:8
  69:2 88:21 96:8           112:25                     64:6
                                                                                 current
 considerations            convince                   countries                   3:15 21:8
  30:16                     73:20                      9:25 10:5 65:9
                                                                                 currently
 considered                cool                       country                     3:6 15:13 31:18 35:13
  38:10                     112:2                      35:20 44:19 61:1           37:1
 consistent                Cooley                     couple                     Curtis
  18:1                      44:18                      10:16                      4:2
 consists                  cooperate                  course                     customer
  88:21                     79:6                       37:8 51:2 53:15,22 65:3    23:11 24:13 27:7,12
                                                       70:16                      30:21 46:7,13,21 99:16
 constantly                coordinator
                                                                                  104:13,16
  24:21                     4:9                       court
                                                       24:5,20 35:23 40:22       customer's
 consultant                copies
                                                       48:15 69:12 70:5 73:21     35:19
  3:19 9:7                  81:15
                                                      courts                     customers
 consultation              copy
                                                       71:9 73:22                 12:5 23:8 24:21 27:3
  98:21                     37:9 92:11
                                                                                  35:16,17 40:18 41:11
                                                      covenant
 contact                   corporate                                              46:1 49:25 50:1 55:7
                                                       29:5,10,21 34:4,19
  10:8                      45:13                                                 56:21 57:5 77:16 96:20
                                                       36:24 37:1,14 38:18
                                                                                  105:12,13
 contacts                  correct                     39:1,6,25 45:18,25
  11:24                     4:12 21:12 52:12           47:11,17 49:1,4,6 60:17   cut-off
                                                                                  78:7
 contains                  correctly                  covenant-to-
  25:11 26:8 28:3,4,6,15    3:21 8:9,22                48:16                     Cutlip
  33:24                                                                           2:2,5,7,9,11 4:11,13
                           cost                       covenanting
                                                                                  11:5 16:9,11,15,21
 continue                   58:17 73:14 78:22,23       74:24
  79:20                     79:5 94:19,20,24 95:10,                              cutoff
                                                      covenants
                            23 102:25 103:7 105:2                                 20:23
 continued                                             28:19 38:25 50:10
  65:3                     cost-
                                                      cover
                            66:11                                                             D
 contract                                              13:20,23 14:2,3,5 18:11
  10:7 12:3 13:13 23:10    cost-share                  82:12
  46:15 92:16 93:16         65:19,24 66:8 101:21                                 damages
                                                      coverage                    35:17 46:7,11
                            105:20
 contracts                                             22:10
  45:14                    costs                                                 date
                                                      covered                     18:14 20:22 21:11
                            73:1,4 95:14
 contractual                                           30:1 40:6                  48:15 75:23,24 83:15
  40:22 48:12 49:7 51:2    couldn't                                               110:18
                                                      covers
                            73:13
 contrast                                              13:21                     day
  78:12                    counsel                                                70:15
                                                      creating
                            3:11 4:12 58:12 112:15
 contribute                                            24:18                     days
  33:4 75:10               count                                                  3:17 28:12 78:1
                                                      cross
                            8:22 64:2
 contributed                                           85:16                     deal
  19:23                    counterparts                                           7:12 16:7,8 44:12 64:21
                                                      cross-rights
                            9:21,24 41:21,22 42:23
 control                                               30:7                      dealing
  93:4                     counterparty                                           2:16 45:21 57:7
                                                      curiosity
                            40:4
 controller                                            103:16                    deals
  3:7                      countersued                                            3:12
                                                      curious
                            44:11



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                         CX6786-R-124
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 126 of 146
                                                 Meeting
                                              - 07/27/2012                                              i7
 decade                     description                differences                100:14 111:4,24
  42:15                      47:11 58:24                58:22 59:3
                                                                                 documentation
 decades                    descriptions               different                  37:6 78:1,2
  24:5 36:10                 7:19                       13:18 14:14,15,17
                                                                                 documenting
                                                        22:11 26:6 27:21,24
 decide                     design                                                44:3
                                                        40:25 55:16,17 61:2
  53:9                       21:2,4 101:5,19,23
                                                        64:18 66:4,10 75:8       doesn't
 decided                    designed                    77:19 98:11,12            9:16 11:15 21:5 22:11
  13:14 24:20 32:15          77:4                                                 27:8,15 33:9 34:7 43:1
                                                       differently
  35:23 42:18                                                                     44:10 47:20,21 48:17
                            designing                   55:18 81:4
                                                                                  52:17 60:12 66:8 68:4
 decision                    101:13,17
                                                       dig                        80:19 81:5 82:14 86:24
  34:6 35:9 61:9,12 68:15
                            designs                     53:4                      87:19 88:5,6,9 89:10,23
  70:24 72:19,20 101:9,
                             78:2 101:25                                          95:17 102:13 107:19
  15                                                   digital
                                                                                  111:8,20
                            despite                     64:15
 decisions
                             37:24 38:5                                          doing
  24:5 70:6,8,9,10                                     dipping
                                                                                  29:22 31:25 42:19
                            details                     31:24
 defending                                                                        74:17 91:2
                             65:20 100:13,25
  33:15                                                direct
                                                                                 dollar
                            detente                     8:20 9:2 12:19
 defensive                                                                        63:9 109:9,23
                             43:18
  43:17                                                direction
                                                                                 dollars
                            determination               32:5 61:13
 definitely                                                                       73:13,14,15 89:2,18
                             70:13
  38:24                                                directly                   90:2,3,4 91:5 93:13
                            develop                     9:16 10:7 54:2 104:20     109:14,15
 definition
                             79:6
  56:19                                                director                  dominant
                            developed                   2:16 3:7,8                6:9 61:3
 degree
                             19:16 62:18 63:4 65:4,7
  98:8                                                 disappeared               don't
                            developing                  71:15                     2:15 10:6,18 11:14,15
 deletions                                                                        15:2,5,9,17 19:1,2,4,5
                             43:5 62:4 65:9
  92:6                                                 discretely                 20:9,21 24:20 25:19
                            development                 95:24
                                                                                  26:4,5 27:8 32:2,7,10,
 department
                             7:25 8:25 10:11,23                                   11 34:1 35:22 38:1,17
  45:15                                                discuss
                             12:7,21,25 19:21 42:14                               40:9 41:7 42:24 43:19
                                                        22:1
 depending                   63:22 94:24                                          46:15 53:3 55:12,19
  14:18,20 16:5 64:6 71:9                              discussed                  57:4,10,21 58:5 63:13
                            devices
                                                        105:4 111:12              66:16 68:12 69:14
 depends                     13:24 19:22
  47:19                                                discussion                 73:11 74:17 75:13,14
                            Dewey                                                 76:6,14,16,17,18,24,25
                                                        5:24 60:20 80:20 82:1,
 deployed                    45:5                                                 77:3,10,14 78:6,20,25
                                                        15
  65:4                                                                            79:4,21 80:15 81:15
                            dialed
                                                       discussions                83:2,10 84:17 85:1,10,
 Derek                       5:2
                                                        57:25 68:21               17 86:6,15 88:2,3,8
  8:5,6,7,10 9:6 58:13
                            didn't                                                89:2,3 92:22,25 93:22
                                                       dispute
 describe                    23:16 27:9 34:12 37:10                               94:25 95:1 97:2,3 99:21
                                                        77:1 100:22
  13:11 58:21 84:9           56:16 57:20 62:3,17                                  100:20 101:4 102:12,25
                             63:1 65:1 86:5 91:1       division                   103:2,15,23 105:7
 described
                             93:21                      52:20 57:1 58:12          107:4,10,11,15 108:1,6
  8:24 15:16 36:22
                            Diego                      doctrine                   109:20 111:15 112:11
 describes
                             12:4,15 13:4               24:3,24 30:17,25 31:2    double
  12:1
                            difference                 document                   31:10,12,24
 describing
                             29:4 59:23 65:17 95:21     87:20 91:22 92:5 93:4    doubt
  28:20



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-125
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 127 of 146
                                          Meeting
                                       - 07/27/2012                                               i8
  34:12                 effective                 entering                   etcetera
                         40:10 84:10               43:24 61:24                20:18
 draft
  3:1 80:14             effort                    entire                     Europe
                         3:3                       20:19 22:5,6 71:6,10       10:17 62:9 96:25
 drafted
  13:13                 eight                     entities                   eventually
                         8:23                      9:20,23 27:22              30:1 45:24 70:12
 drafting
  66:9,11 92:16         either                    entitle                    everybody
                         41:4 43:1 81:8 95:22      88:9                       11:3 33:10 91:12
 drafts
                         111:6 112:11
  57:21                                           entitled                   everybody's
                        element                    27:6                       4:22
 draw
                         24:3
  78:12                                           entity                     everyone's
                        elements                   44:9 83:3                  49:20
 drive
                         20:17
  62:19                                           entry                      evidence
                        eleven                     10:5 61:23                 112:19
 drop
                         9:2
  16:19                                           equally                    evolution
                        eliminate                  99:11                      28:25 29:2
 dual
                         39:10
  64:4                                            equipment                  evolve
                        eliminated                 13:19,22,23,25 14:1,2,     20:11 47:16
 dumb
                         39:8                      4,5 15:8,9 17:23,24
  52:8                                                                       evolved
                                                   21:20,23,24 32:21
                        emanates                                              6:12 15:12 24:24 25:18
                                                   75:21
                         24:3                                                 26:19 31:2
              E
                                                  equivalent
                        embodied                                             evolves
                                                   36:4 60:2
 e-mail                  62:5                                                 112:6
  81:21                                           Eric
                        embodies                                             evolving
                                                   3:9 5:15,23 6:24 7:20
 earlier                 24:9,15 25:1 26:25                                   15:4 20:10 61:4
                                                   9:8,10,16,17 13:20
  22:14 24:6 33:3       enable                     15:20 26:20 39:2 47:10,   exact
 earliest                19:10                     20 49:17 66:16 75:22       69:20 94:12
  77:22                                            79:21
                        encompasses                                          exactly
 early                   66:3                     Eric's                      31:24 50:4 56:20 69:23,
  30:6 31:1 43:5 62:8                              3:15 12:19                 24 78:7,15 83:13,18
                        encourage
  64:14 77:21,23 78:1                                                         84:11 86:22
                         4:16,20 6:3 60:22 61:6   Ericsson
 earnings                                          41:22 42:5,13 64:22       exam
                        ended
  99:23                                                                       68:25
                         64:19                    especially
 easier                                            6:13 32:3 74:18 76:21     example
                        engineer                   81:11
  31:6 53:15                                                                  21:1,6 38:7 50:9 51:6,9
                         77:3 101:6
                                                                              60:25 65:25 66:18
 economic                                         essential
                        engineering                18:11,21 19:6 20:1,4,7,
                                                                              73:13 89:1 95:1,2
  72:25 73:5             77:16 79:1 104:14,16,                                104:10
                                                   8,12,15,24 21:8 22:3,8
 economist               17
                                                   42:17 61:18 74:13 75:8    examples
  2:23 4:7 6:20 73:23   engineers                  106:18 107:6,9,21          99:25
 education               77:3 78:17                108:22
                                                                             exception
  100:14                enter                     essentially                 22:4,14 87:22 89:4 90:6
 educational             13:18 17:2 20:6 33:12     61:10,18,19 62:6 74:22
                                                   106:24 107:17
                                                                             exceptions
  36:21 79:13            34:2 49:14 56:12
                                                                              22:6 87:18 90:16 91:23
 effect                 entered                   et                          92:10,13
  37:13 47:17 76:13      29:20 91:15 112:18        71:10



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                 CX6786-R-126
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 128 of 146
                                                Meeting
                                             - 07/27/2012                                               i9
 exchange                   experience                 factual                    finalize
  29:21                      43:12                      100:5                      17:5
 exchanged                  experts                    fair                       finally
  109:14                     78:14                      73:21 96:13,16             36:17
 exciting                   expiration                 familiar                   finance
  111:9                      21:11                      14:7 65:20 86:10           3:6 7:25 9:2 104:6
 exclude                    expire                     far                        financially
  28:2                       40:6                       41:13 76:18 82:24          105:1
 excluded                   expired                    fast                       financing
  100:4                      40:7                       65:13                      98:5,6
 exclusively                explain                    favor                      find
  57:7                       18:22 23:22 76:4           70:9,11                    12:22 52:8,24 53:4,5,
                                                                                   15,18 55:20 100:23
 Excuse                     explained                  favored
  16:9 45:10                 33:3 83:11,19              87:7,11 89:15 90:7,22     findings
                                                                                   70:17
 executives                 explaining                 fear
  2:22                       103:18                     48:1                      fine
                                                                                   11:2 12:10 16:2 80:4,7
 exhaust                    explanation                Federal
                                                                                   93:1 97:21 100:9,11
  26:10 38:19,20,22 39:1,    102:2,6                    34:6,11,20 35:4 36:3
                                                                                   111:5
  25 45:18 47:11 67:21
                            explicitly                 feedback
  74:24 106:6                                                                     firm
                             49:21                      3:2 112:13
                                                                                   9:9 44:18,19 45:5,10
 exhaust-remedies
                            extended                   feel                        68:22
  48:17 67:22 74:16,21
                             17:4                       5:16,18 106:24 111:4
  76:8                                                                            first
                            extent                     fees                        13:16 34:3 36:12 37:2
 exhaust-remedy
                             4:17 13:1 29:2 42:12       15:7,10,15 31:21,23        46:6 52:12 57:17 59:14
  50:9
                             57:10 70:20 75:8           32:16 109:10 110:1,5,6,    61:10 86:9
 exhausted                                              9,23
                            extremely                                             five
  27:5 31:16 35:16
                             79:13                     felt                        73:14 75:18 76:17 80:9
 exhaustion                                             29:3 107:17                84:24
  15:12 23:21 24:2 25:19
                                         F             FEMALE                     five-
  26:4 28:11 29:7,9 30:16
                                                        19:2 35:9,11 36:18         79:17
  31:8,9,25 34:8,21 35:25
                            Fabian                      95:11 104:1 108:4
  36:16 40:4 48:2,18                                                              fixed
  60:21 69:11 70:10,14       6:21,22,24 8:21 9:11      fifteen                     18:18
  103:19                     42:22 63:3 79:21           17:21 26:2 28:4 64:9
                                                                                  flat
 exhaustive                 Fabian's                   fifty/fifty                 25:24 26:1 42:24
  40:11,12,14,16,18          30:5                       94:6
                                                                                  flow
 exhausts                   face                       fight                       18:9 105:14
  25:2,13                    97:22 98:11 99:8           32:11 76:25
                                                                                  focused
 existing                   fact                       figure                      59:1
  20:7 47:13 60:3            26:17 33:2 62:17 64:4      67:16
                             69:20 93:9 96:6,7 100:8                              follow
 exists                      111:9                     file                        2:24 103:9
  99:2                                                  104:8
                            facts                                                 following
 expansion                   2:25 3:1,4 79:21 80:1,    filed                       42:18 100:3
  61:7                       15 81:2,9 82:16 91:20      94:9
                                                                                  footnote
 expectation                 92:1 111:13 112:6,8,21,   final                       92:10,11
  81:23                      22,25                      12:3 68:16 70:13



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-127
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 129 of 146
                                                Meeting
                                             - 07/27/2012                                            i10
 foreign                    full                       generated                  going
  9:20                       14:10 78:16 82:14          17:25                      5:2 13:16 16:17 18:19
                                                                                   19:19 22:1 24:7 26:9,16
 forever                    fully                      generates
                                                                                   32:15 33:23 36:6,12
  18:11 83:24 84:4           65:4                       82:1
                                                                                   52:7 54:21 56:8 59:20
 form                       functions                  generation                  60:18 61:11,13 68:5,14
  14:24 15:1,3,5,20,22,25    7:24 8:24                  64:9                       69:5 75:14 76:7,9,20
  16:23 17:7,8 22:19                                                               79:20 80:14,16 82:10
                            funny                      German                      83:15 88:3 90:5 92:1
  24:23 38:2,18 39:20
                             96:6                       70:8
  61:4 111:21 112:4,9                                                              93:4,8,14 99:24 101:12
                            further                    getting                     104:5,23 105:8 106:15
 formal                                                                            111:5 112:18,24
                             79:6 81:1 85:18 104:12     2:6,8 16:7 24:18 27:23
  54:23
                                                        30:23 31:21 52:5 60:11
                            future                                                Gonell
 formally                                               63:1 74:19 102:10
                                                                                   6:17,21,23 7:3,5,7,13
                             18:15 20:8,21 21:9
  112:25
                             75:15 76:6                Gilbert                     9:12,23 10:2,11,14,18,
 format                                                 2:25 3:6 57:25 58:4,8,     24 11:14,18 17:18
                            fuzzy                                                  22:13,17 25:24 29:18,
  80:19 81:6 112:15                                     10,13 79:5 81:17 85:9,
                             29:19                                                 24 30:1,10 34:10,17
                                                        15 90:21 94:22 95:13,
 formerly                                                                          37:18,20,22,24 38:3,9,
                                                        16,22 96:2 98:11 99:7,
  3:7                                                                              12,14,22 41:16,20 42:3
                                         G              14 101:8,12,21 102:5,7
 forms                                                  103:9 104:12,23            47:4,15 48:24 49:16
  17:12,19 22:2,24 112:9    G-O-D-W-A-R-D               106:20,22 110:22 111:2     51:17,19,24 59:10 61:8
                             44:18                                                 63:13,16,20 64:1 65:7,
 formulations                                          give                        11 67:14,22,25 69:16,
  74:16                     gain                        7:19 25:7,10 34:4 35:14    19,23 70:1,7 71:18,22
                             101:24                     37:9 40:1 50:14 56:12      72:8,15,18,24 73:3,7,
 forth                                                  72:14 90:3,5,11 102:3,6
  49:20 75:11                                                                      16,18,22 76:12 77:9,15,
                            gaining                     112:13                     19,22 78:10 79:24
 forward                     10:5
                                                       given                      good
  3:4 18:20 86:5            Gardner                     26:15 89:20 91:5           2:11 26:5 45:16 47:6,12
 found                       3:22 57:17 59:23 60:9
                                                       giving                      50:7,8 51:9 97:7 104:10
  40:11,14 65:18             63:7,14 68:12,21 69:5
                                                        29:15 36:2 39:25 47:10     112:23
                             80:18,24 81:8,18 83:9,
 foundry                     21 84:1,3,7,16,21 86:4,    48:3 50:9 60:16           Google
  41:5                       9,19,23 87:3 93:22,25                                 89:25
                                                       glad
 four                        94:8,15,18,25 95:8,15,     103:18
                             17,21 96:5,11,14,17                                  gotcha
  12:12 14:11 85:2                                                                 24:13
                             97:7 101:19 107:10,15,    gladly
 fourteen-and-a-half         19,23 108:2,5,8,13         71:14                     gotten
  90:2                                                                             32:14
                            gathering                  go
 fourth                      5:19                       2:18 3:4 13:22,23,24      grant
  14:6                                                  15:16 18:19 24:12 36:6,    14:10 29:9,10 33:9
                            general                     12 43:7,8 46:19 49:3,5
 frame                       3:9,15 5:9 7:19,21 8:8,                               85:21 86:13 87:3
                                                        50:14 52:21 53:6,10,18
  58:1                       14 9:18 11:14 13:9 18:4    59:19 61:9 62:17 76:8,    granted
 Francisco                   22:7 31:3 32:3 45:18       14 77:13 80:5 81:10,13,    88:19,20 89:5
  44:23                      47:10 61:6 99:4            19,25 84:24 87:19 88:6
                                                                                  granting
                            generalize                  110:19,25 111:9
 free                                                                              29:4,5
                             24:7                       112:10,14
  5:18 36:7,8 50:19                                                               great
                            generally                  Godward                     13:6 33:14 36:17 82:3
 frequently                                             44:18
  56:23                      12:18 18:13 20:19                                     102:1
                             30:12 31:5 40:12 41:16,   goes
 front                       19 44:5 85:12,13,14                                  greater
                                                        24:4,5 75:6 81:1
  13:21 89:18                                                                      56:4



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-128
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 130 of 146
                                               Meeting
                                            - 07/27/2012                                          i11
 greatly                     62:10                     head                    hold
  18:8 61:16,25                                         8:25 9:2 12:21 16:12    37:12 40:22
                            handheld
 grew                        13:24                     hear                    honest
  62:8,10                                               2:10 5:25 6:15 11:3     97:1
                            hands
                                                        23:25 36:19 83:22
 group                       13:1 44:2                                         hope
                                                        103:20
  3:24 5:24 7:11 8:6,11                                                         22:11
                            handset
  12:21                                                heard
                             41:3 45:23 50:19 51:14,                           hopefully
                                                        36:20 69:2 99:22
 groups                      17 52:2,15 53:10 54:5                              5:22
  19:16                      56:10 61:23 62:7,10,11    hearing
                                                                               hoping
                             63:9 70:25 71:6,10,19      45:20
 grow                                                                           3:2
                             72:3,16 74:2 86:12
  20:11                                                heartburn
                             97:12                                             hours
                                                        107:1
 growing                                                                        78:3 109:5
                            handsets
  20:11                                                heavily
                             19:13 49:19 53:1,19                               Howard
                                                        19:23
 growth                      61:17 62:14 66:6 73:11                             2:15 13:10 93:3,7,14,18
  61:15 62:22 63:1,4,18,     78:3,8 96:25              Hello                    97:17 99:24 100:16,19
  21,23,24                                              2:5 3:22                101:2 103:6 104:2
                            happen
                                                                                111:11 112:12
 GSM                         33:1 64:23 67:19 68:1     help
  62:9 63:17,21,25 64:14,    74:1                       9:8 48:7               Howell
  15,18                                                                         4:6 69:10 70:22 71:4,7,
                            happened                   helped
                                                                                12,21,24 72:3,9,13,16,
 GSM-CAPABLE                 63:5 70:4                  62:14,15,19 80:1
                                                                                19,21,23 73:2,6,9,25
  64:5
                            happening                  helpful                  74:4,9,13 75:3 77:2,8,
 GSMS                        52:11 101:19               4:17,19                 12 78:15 79:2,11,14
  63:9                                                                          82:19,23 83:5,8,13,19,
                            happens                    helping                  25 84:2,6,20,22,25
 guess                       17:6                       9:7,8
                                                                                85:2,19 86:3,17,22,25
  6:25 7:9,20 45:19 67:2
                            hard                       helps                    87:23 90:18 91:8 93:12,
  69:9 74:7,10 82:5 85:19
                             56:5 59:1 60:9 73:19,20    53:18                   16 96:3,18 97:1,5,19
  96:7,21 100:16 104:19
                                                                                101:5,11 104:19 105:4,
  111:13                    harder                     here's                   23 106:4,12,15,21,24
                             31:5                       52:22 60:10 81:2,3
 guessing                                                                       107:17,22 109:1,3
  59:21                     hardware                   hey                      111:18
                             104:16                     42:19
 guy                                                                           Huawei
  26:12 31:22               Hartogs                    hi                       99:9 104:13,14
                             58:7,11                    3:9 6:22,23
 guys                                                                          Huawei's
  32:16,20 38:25 71:14      hasn't                     high                     104:7,8
  79:3                       17:18 18:5,7               98:24                  huge
                            hate                       higher                   59:23
            H                106:12                     26:15                  humongously
                            haven't                    highly                   71:20
 half                        15:11 39:20 67:4 68:13     56:1
  45:12 62:1 80:14 94:6,                                                       hundred
                             76:18 80:20
  10                                                   Hisilicon                62:11
                            he'll                       104:6                  hurt
 hand                        12:17
  13:20                                                historical               68:9
                            he's                        66:13
 handed                      3:20 6:24 8:11 10:13
  66:23                                                history                             I
                             11:9 12:18 16:7 93:25
                                                        4:24 6:15 8:9
 handful                                                                       I'D


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                   CX6786-R-129
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 131 of 146
                                               Meeting
                                            - 07/27/2012                                                i12
   23:24 79:25 90:16         impact                     independently               108:19
   91:22 96:3                 63:2 104:24                98:22 112:3
                                                                                   infringing
 I'LL                        impacted                   India                       24:14 53:9 107:7
   2:13,17 5:22 7:16 9:3      63:1                       65:13
                                                                                   initial
   13:6 16:2,19 28:24
                             implement                  indicate                    27:1,7 62:4
   43:19 48:21 80:18
                              19:7 101:16 107:6          112:16
   89:18 103:11,16 110:19                                                          initially
   111:9,23 112:3            implemented                indifferent                 23:3
                              19:9                       73:1,24
 I'M                                                                               injunctive
   2:15 3:22 6:17,19 7:1,    implementer                indiscernible               31:14
   21,22 8:23 9:7,12 14:25    104:8                      83:18 88:6 96:18 103:8,
   16:16 21:25 23:19,21
                                                                                   input
                                                         17 104:7,9,10 105:5,21
   24:7 34:18 35:3,22
                             implementing                                           92:6
                                                         106:9
                              14:21
   36:22 37:11,15 43:11                                                            inside
   47:25 50:22 51:13
                                                        industries
                             import                                                 3:18 96:23
                                                         98:13
   59:19,21 62:14 67:11       26:24
   72:9,13 74:23 77:3,13                                                           insight
                                                        industry
   80:7 82:25 83:17 84:25    important                                              7:15
                                                         18:5 42:10 43:7,16 44:5
   86:10 92:17 94:2 98:10     16:24 55:19
                                                         61:9 98:12                instance
   100:6,11,16 101:6         importing                                              21:2 50:8 66:17
   102:9 103:18,22 104:5                                industry-wide
                              28:5
   106:11,15 109:10,15                                   19:12                     Intel
   111:22,25                 impression                                             43:8 52:19 102:21
                                                        infinite
                              50:23
 I'VE                                                    102:20                    intellectual
   3:13 12:13 18:1 41:20,    in-house                                               56:4
                                                        influence
   22 43:18 59:1 97:1         102:22
                                                         57:19                     intended
 idea                        incentive                                              101:8
                                                        influenced
   6:11,12 13:9 24:8,16       31:17
                                                         61:16                     intent
   25:16 27:13,18 30:19      include                                                40:15,17 112:20
   46:4 53:13 60:21 97:1                                information
                              7:24 11:15 15:12 20:21,
   100:23 102:2                                          5:19 8:3 9:19 12:11       interest
                              22 21:8 30:18 45:25
                                                         13:6 33:20 52:25 56:7,     103:16
 ideas                        60:22 65:1 67:5 93:2
                                                         25 103:24 111:22,24
   82:25                                                                           interested
                             included                    112:4
                                                                                    11:25 12:2,24 16:1
 identify                     59:18 60:1 100:4
                                                        informative                 33:19 36:22
   4:18                      includes                    79:14,15
                                                                                   interface
 identifying                  15:22 16:23,24 21:9
                                                        infrastructure              12:5 13:2
   100:7                      90:16
                                                         14:1 15:8 17:24 21:23
                                                                                   internal
 IDR                         including                   75:20
                                                                                    9:7
   100:12 102:3,4 103:10,     8:21 9:15 33:2 43:15
                                                        Infrequently
   17 104:2 105:21 111:21     52:2 60:3
                                                         16:2
                                                                                   international
                                                                                    3:8,24,25 4:2,4
 IDRS                        increase
                                                        infringe
   111:23 112:4,9             18:10,17
                                                         106:18 107:8,20,24
                                                                                   interpret
                                                                                    81:3
 ignore                      increased                   108:3,6,7,8,24
   81:10 103:3                18:8
                                                        infringement               interrupted
                                                                                    16:12
 III                         incurred                    29:5,8 30:22 31:13
   88:19,20                   95:19                      32:25 33:14 34:5 35:15    interview
                                                         44:1,6,8,13 46:5,18,23     79:10
 immemorial                  independent                 47:2 51:3
   22:17                      98:2                                                 interviewees
                                                        infringes                   6:3




            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                         CX6786-R-130
         Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 132 of 146
                                               Meeting
                                            - 07/27/2012                                             i13
 interviewing              issues                     Jessica                     54:5,21 55:2,5,8 57:6,
  7:10                      3:4 4:2 10:7 28:18 31:8    3:23                       14 58:17,20 59:8,11,15
                            106:7                                                 60:20 61:14 63:6 65:9,
 interviews                                           job
                                                                                  16,23,25 66:15 67:1,8,
  2:23                     issuing                     3:15,21 7:18,19 9:14
                                                                                  13,24 68:7,11,19,24
                            111:23                     12:22 58:24
 intro                                                                            69:7 79:9,12,15,19
  5:11                     it's                       joined                      80:10 82:6,12,18,22
                            4:17,23 5:17,18,24 6:1,    45:4                       84:23 85:1 87:6,12,15,
 introduce                                                                        25 88:5,10,15,17 89:9
                            9 12:10 13:13,19 17:5
  2:19 6:18                                           judges                      90:8,10,13,15 91:21,25
                            18:6,14 20:19 22:10,11,
                                                       32:4
 introduced                 23 23:8,9,10,13 24:3                                  92:4,8,15,19,22 93:6,
  62:20                     25:6,18 27:23 29:1        judgment                    11,24 97:22 98:6,18,20
                            30:17 33:14,25 36:17,      35:19 88:23 89:6           99:1,4,13,17,20,22
 introductions              19,20,23,24 37:1 38:2,                                100:9,18,20,21,23
  3:5
                            3,6,10,12,14,18,20,24,
                                                      Judice                      101:3,17 102:8 103:11,
                                                       4:2                        13,15,20,22 104:3
 invention                  25 39:1,13 41:19 48:8
  24:9,10,15,17,18 25:1,    49:3,4,23 50:8,16 52:2,   judicial                    105:19 106:9,11,14
  12 28:2,3,4,6 30:25       8,22 53:6,7,15,20          24:3                       107:2 108:9,11 109:2,4,
                            54:12,19,20 55:19,25                                  13,18,20 110:2,4,7,10,
 inventions                 59:1,13,16,21 60:2        judicially                  14,18,25 111:3,8,20
  26:8                      61:3,4 63:14 67:4,6        30:17
                                                                                 kind
 inventory                  68:5,16 70:19 71:2        jump                        3:16 5:11 9:3 14:18
  99:18,21                  72:22 73:19 74:2,7,19      5:17,18                    21:10 22:1,11 33:12
                            75:23 76:2,3 79:13
 investigate                                          jumping                     36:22 38:6 41:14 42:25
                            80:4,24 82:1 83:3,10,15
  53:4                                                 82:8                       43:18 45:25 50:25
                            84:3,4,5,7,18 87:21
                                                                                  51:15 55:22 60:16,20
 investment                 89:9 91:25 92:1,19 93:1   justifies                   66:8 67:7,10 68:2,4
  24:17                     94:1,15 95:13,14 96:5      89:12,21                   69:13 77:11 79:4 80:19
                            97:7,11,23 98:4,7,9,21,
 involve                                                                          81:9 82:7 86:4 87:18
                            24 99:7,14 101:19
  98:21                                                            K              96:6 97:25 102:9,10
                            105:2 106:6 107:12,24
                                                                                  103:16 109:4 112:14,23
 involved                   108:2,14,17 109:10
  10:22 11:10 13:2 29:3     111:3,21 112:8,18         keep                       kinds
  43:4 57:6,9 66:5,9,11                                103:6 111:4 112:1          13:24 44:12 66:4
                           item
  112:15                    80:16 82:1 90:15,16       key                        know
 involvement                93:12 101:3 103:16         103:6                      2:15,20 4:23 5:14 6:2,
  58:15                     104:19 109:2 111:23                                   15 8:8 10:8 11:15,21,22
                                                      kidding
                                                                                  12:25 13:11,12 14:12,
 involves                  items                       4:24
                                                                                  16,17,22,24 15:2,23,24
  12:4                      82:6,8,12
                                                      Killion                     19:11,13,17,18,19
 iron                      its                         2:22 4:7,25 5:3,7,11,21    20:17 22:4 23:7 24:8,
  30:19                     19:23 23:8 27:22 68:6      6:19,22 7:1,4,6,8,14       19,20 25:14,17,20 26:2,
                            85:14 86:1 91:6 98:25      8:2,13,16,19 9:3,11,18     4,7 27:8 29:1 30:23,24,
 IRS                        99:2 101:10 102:18         11:2,8,12,19,21,23         25 31:3,5,16,19,20,22,
  2:16,23 4:1               105:1                      12:5,8,14 13:5 15:18       24 32:2,4,8,15 33:1,2,5,
 isn't                                                 18:23 19:1,4 21:7,13,      8,10,11,13,15,16,18,19,
  30:18 35:22 44:11 54:7                               16,18,21 23:1,25 27:17     20,21,22,23,25 34:1,3,
                                        J
  63:10 86:19 93:17                                    35:3,6 36:17,19 37:3,6,    19,20 35:23 36:1,4,5,7,
                                                       17,19,21,23,25 38:6,10,    8,11,15 37:10,13 38:1
 issue                     January                     13,16 39:3,9,12,18         39:24 40:1,2,6,7,9
  40:5 70:18,21 100:12      84:10 109:25 110:5,10,     40:20 42:8 44:15,21,25     41:13 42:18,24 43:1,6,
  103:16 104:20             17                         45:2,7,13,16 46:9 47:9,    8,10,12,13,14,16,17,18,
 issued                    Japan                       14,16,23 48:11,14,19       21,22,24 44:3,7,9,11
  102:4 104:2               9:25 52:3                  49:12 50:17 51:8,13,18,    45:6 46:3,4,11,12,13
                                                       20,22,25 53:8,13,25        48:1,2,3,16,22,23 50:22



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                      CX6786-R-131
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 133 of 146
                                              Meeting
                                           - 07/27/2012                                                i14
  52:11 53:16,23 54:2,7,     65:15                     license                     25 69:3 74:4,22,23
  8,9 55:12,14,15,19                                    7:23 9:13 10:12 12:24,     75:6,11 76:5 85:20
                            laugh
  56:7,23 57:4 58:15                                    25 13:18,19,25 14:1,4,
                             45:6                                                 licensors
  59:22 60:10,15,17 61:4                                8,9,10 15:7,10,13,15
                                                                                   31:6
  62:21 64:2,3,8,17         laughing                    16:1,3 18:8 20:6,18,19,
  66:16,22,24 67:9 68:2,     45:7                       25 21:8,9,10,14 22:5,     lieu
  12 69:14 70:11,16,17,                                 10,19,20,22 23:4,11,12     88:25
  18 71:13 72:11 73:12,
                            law                         24:23 25:7,10,11 26:7,
  22 74:19 75:5,6,7,8,11,
                             4:6 15:12 24:3,4 25:15
                                                        22 27:1,3,4,14 28:8,9,
                                                                                  Likewise
                             26:22 31:4,25 36:10                                   82:13
  13,15,16,17 76:1,2,3,4,                               14 29:4,6,9 31:21,23
                             44:17 45:10 68:22
  5,6,23 77:3,4 79:3,22                                 32:16 33:9 36:4 37:7,9    limit
  80:15,21,25 81:12,15,     law's                       38:2,7,8,11,24 39:4        75:16,17,22 76:9,11
  18 82:15 83:10,14,22       25:18                      40:1 41:21,23 42:6,19,
  85:1 88:1 90:16 91:11                                 24 45:17 46:14,25 50:5    limitation
  92:1,16,25 93:1,2,22      lawsuit                     52:1,17,22 54:8,16         48:6 66:8,12 74:5
  97:2 102:25 105:4          69:15,20                   57:10 58:20 59:18,25      limitations
  109:5,20,23 111:1         lawsuits                    60:8,16 61:22 62:6         74:23 75:2
  112:2,7,9,11,14,17         44:13                      66:2,6,13,17,23 68:17
                                                        70:17 75:20,21 77:20,     limited
 knowing                    lawyer                                                 22:3,7,20 48:8 74:10,12
                                                        23,25 78:8,9,19,24
  66:3                       43:12                      85:17 86:2 88:19,20       limits
 knowledge                  lawyers                     89:19 109:8,10 110:1       20:23 66:1,7
  43:12                      8:21,22,23 10:16 44:22     111:10
                                                                                  line
 known                      lead                       licensed                    4:10 70:23 78:6
  44:8                       6:25 42:18 80:16,18        28:12 42:21 45:22
                                                        50:19 54:4,10 61:19       lines
 knows                      leads                                                  70:2
  18:18,19 57:24             8:24                      licensee
                                                        6:14 14:19 16:1,6 18:9,   Lisa
 Korea                      learn                       17,18 23:7 27:14 29:6      4:9 5:11
  9:25                       104:17                     46:14,22 47:7,8 49:3,4    list
                            leave                       54:7 89:15                 77:14 100:4 112:7,8
              L              32:18 34:12 43:22         licensee's                 listening
                             53:10 60:18 82:25          26:10                      102:9
 language                    100:22
  59:8 65:18,21 66:6                                   licensees                  listing
                            leaves                      12:23 13:9 15:24 16:25
  83:20 91:19 100:2,9,11                                                           3:1
                             100:7                      19:9 20:25 49:7,11 52:6
  110:22
                                                        54:3,22 56:9 57:8 70:15   literally
                            Leboeuf
 languages                   45:5                       77:2,15 85:17 86:13        19:15
  66:10                                                 87:8 91:9                 litigation
                            Lee
 large                       2:25 3:6 13:10 57:24      licenses                    70:2,3 112:17
  42:15 44:19 45:8                                      14:18 21:20,23,24 22:1
                             105:14                                               little
 larger                                                 26:20 29:16 37:12 38:5     17:3 29:19 36:15 52:5
                            left                        85:16 86:13,14 109:8
  56:4                                                                             65:15 75:12 81:13
                             71:16 102:3                110:11                     105:4
 lasting                    legal
  84:4                                                 licensing                  live
                             9:13                       3:11,14 6:7 7:2,3,11,12    33:13 106:21,23,25
 late                       let's                       10:2,6,18 11:10 12:2,3
  6:17 62:8                                             13:8 18:2 27:21 29:3      living
                             15:21 94:1,5,18
                                                        32:19 36:2,16,23 41:15,    91:22 99:18 111:3
 latest                     level
  37:17,20 93:21                                        18 42:12,20 43:3 49:19    long
                             15:1,8 64:17 66:5 70:25    51:15 52:20 57:7,19        32:18 40:2,3 43:10 75:6
 Latin                       71:6                       61:5,16,17 62:13 65:18,    76:4 78:10,11 110:18



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                         CX6786-R-132
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 134 of 146
                                                Meeting
                                             - 07/27/2012                                             i15
  112:9,10                  85:21                      6:9 52:24 61:7,16,23,25   meetings
                                                       62:7,16,22 63:4 97:8       10:10 12:17
 long-range                maker
                                                       98:6 99:15 101:12
  19:22                     53:8                                                 memorialize
                                                      marketplace                 43:23
 longer                    makers
                                                       53:21 61:24 101:15,24
  22:22 29:13 36:23         54:22,25 55:11                                       memories
  109:6                                               markets                     38:25
                           making
                                                       96:21 97:14,18,20
 look                       11:25 14:20 19:12,14                                 memory
  3:4 31:21 34:24 36:13     20:1 28:2,14 40:4 52:14   Marv                        58:25 59:2 79:1,8
  43:6 59:2 63:18 64:6      53:1,19 84:17 94:2         3:13 5:15,23 9:4 12:23
                                                                                 mentioned
  73:22 89:17 93:18         101:21 107:8               16:9 22:14 25:7 28:7
                                                                                  11:8 68:13 74:6 112:20
  110:11 112:3                                         58:9 81:11 85:9 86:6
                           MALE
                                                                                 mentor
 looked                     11:20,22 17:10 23:2,23,   Marvin
                                                                                  3:20
  37:7 82:14                24 34:22 57:13 64:11       79:21
                            67:21 69:4,22 74:8                                   merits
 looking                                              mathematical
                            78:23 83:2,6,7,18                                     35:18
  16:7 86:4 94:1                                       104:24 105:3
                            84:11,14 87:5 94:7,13,
                                                                                 methodology
 looks                      17,19,20,21 95:7,10,12,   matrix
                                                                                  80:22 105:20
  109:22                    20 96:10,13,16 97:9,10,    14:17
                            11,15,16,20 99:6 102:9,                              MFRR
 losing                     19,23 103:5,12,14,25
                                                      matter
                                                                                  91:10
  16:15                                                24:19 52:17 72:15,24
                            104:18 105:16 106:7,10
                            107:4,13 108:1,10,16,
                                                       73:5,18,19 76:12          microphone
 lot
                                                       111:21                     5:4 16:13
  23:20 26:15 29:3 34:12    20,23 109:12
  43:21 52:5 57:18 60:24
                           man                        mean                       microprocessors
  64:4 66:4 70:25 74:1                                 9:22 12:12 19:7 33:9       43:9
                            106:16
  80:2 89:25 96:8 102:10                               40:7 41:13 49:16 55:23
  104:17                   manager                     59:1,4 72:21,22 83:21
                                                                                 mics
                            3:10,15,23 4:1,4 7:22                                 16:17
                                                       89:25 91:12 96:3,6
 lots                       8:8,14                     99:14 102:2,21,24         mid-
  4:24
                                                       103:1 105:5 106:12         62:8
                           Mannheim
 loud                       70:9,10
                                                       107:5,17 111:25 112:20
  4:16
                                                                                 migrated
                                                      meaning                     65:2
                           manufacture
 lower                      40:25 41:1,7
                                                       17:20
  87:8 88:6 89:10,12,21
                                                                                 migration
                                                      means                       64:19
  90:12                    manufacturer
                                                       7:22 28:9 107:7
                            41:4 45:9 53:2                                       Mike
 lucrative
                                                      meant                       58:7,11
  71:22                    manufacturers
                                                       5:24 6:1 60:15 61:10
                            32:7 36:23 37:8 39:4                                 million
                                                       69:7 91:21,25 92:1
                            40:24 41:3,14 45:22,23                                90:1 95:5 109:14,15
             M
                            50:18,20,24 51:14,17      measured
                            52:2,4,5 53:10 58:23       105:1                     mind
 M2m                        61:20 97:12 109:7                                     60:22 61:5 82:8 103:7
  13:22,23                                            Mediatek
                           manufacturing               37:18,19 38:2,7,14,22     mine
 main                       52:10                      99:8,10,12                 6:5
  13:7 17:24                                                                     miniscule
                           Marge                      Mediation
 major                      103:7                      103:12                     62:25
  30:6 52:4 104:8                                                                minor
                           Mariko                     meeting
 majority                   2:22 4:7 5:14,18 6:19      2:20 4:15 58:13 68:14      108:18
  44:22 51:14,19,24 64:3    18:4 58:17                 80:12,14                  minute
 majority-owned            market                                                 23:21 42:22 79:18




            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-133
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 135 of 146
                                               Meeting
                                            - 07/27/2012                                             i16
 minutes                                                94:17,19,20 95:10,23    noted
  19:8 80:9                             N                                        109:8 110:15
                                                       network
 misunderstanding                                       6:10                    notes
  93:1                      naked                                                67:10
                             59:6                      networks
 Mitosis                                                14:5                    nother
  68:15 86:7,10             name                                                 60:6
                             7:18 8:16,17 11:13,15     never
 mode                        31:14 53:3 109:9           36:3 70:13 72:12        notice
  64:4                                                                           46:11
                            Narayanan                  new
 model                       4:8 17:9,11,17,20 40:24    18:9 39:23,25 40:15     notion
  16:5 22:9 104:24           41:6,12 42:2,4,9 49:13     61:23 62:18,20 68:14,    30:18,23
                             50:4 52:7,13 55:10,21      15 74:16,21 100:23
 modems                                                                         nuances
                             56:2,17 57:3               105:13
  15:9                                                                           25:15
                            nature                     nice
 modified                                                                       number
                             98:13 112:23               67:3 97:19
  17:19                                                                          47:6,12 62:7 73:12
                            nearly                     Nineteen                  75:24 78:3 82:19 85:2
 modules
                             62:11                      103:25                   87:6,15 88:19 93:12,19
  13:22,23 15:9
                                                                                 94:12,16 96:19 103:23
                            necessarily                ninety-five
 monetary                                                                        104:19 106:2,3 108:14
                             10:3 20:3 46:3 81:5        32:6,12 71:13
  46:12                                                                          111:23
                             95:13 102:13              no-brainer
 money                                                                          numbers
                            necessary                   72:22 82:3
  24:11 32:22 42:19,20                                                           94:3,8
  44:2 47:1 70:18 74:1,3     18:12 19:7,25 22:8        Nokia
                             61:13                                              numeral
  76:17 89:23,25 110:16                                 41:11,13,21 42:5,12
                                                                                 88:20
                            need                        70:3,10
 monies
                             12:24 13:17 19:11                                  Nvidia
  109:14                                               non
                             52:16,22 67:15 68:4                                 51:5 52:18 102:21
                                                        23:10 49:11
 monitor                     80:5 81:18 82:3,15 93:9
  52:24                      107:11 108:1 110:19       non-u.s.
                                                                                            O
                                                        97:8,13,17,20
 month                      needs
  17:4                       82:4                      nonessential             obligated
                                                        18:11 20:18,20,22,24     46:14 48:9
 months                     negotiate                   21:1,3,5,9 74:7,14
  12:12,16 13:10 16:4        9:12 13:1 50:13 56:5                               obviously
                                                        75:22 107:25
  62:1                                                                           71:19 72:19 79:23 93:3
                            negotiated                 nonexhaustive
 most-favored                30:7 47:20 55:18 56:1,                             occur
                                                        23:11 28:19
  91:7                       14                                                  25:5
                                                       nonlicensees
 Motorola                   negotiating                                         occurred
                                                        49:15
  41:11 43:1,3 45:12 90:1    70:17                                               64:19
                                                       nonpayment
 move                       negotiation                                         OFDMA
                                                        46:17
  13:7 108:16                11:10 13:13 14:22                                   66:18 67:5
                             15:19 16:3 17:2 50:5,6,   nonpracticing
 moved                                                                          OFDMA-BASED
                             16 52:23 56:16 77:1        44:9
  28:18                                                                          52:15
                            negotiations               normally
 multiple                                                                       offer
                             10:6,12,21 12:3 13:2,3     20:21,22
  28:25 30:23 55:16                                                              24:1 89:3,24 90:7,12
                             16:4 17:3 32:20           Nortel
 mute                                                                            91:3,7,16
                            nervous                     90:2
  80:8                                                                          offered
                             75:12 76:5                note
 mutual                                                                          90:23 91:11
                            net                         67:12
  74:19



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                     CX6786-R-134
       Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 136 of 146
                                                  Meeting
                                               - 07/27/2012                                           i17
 offering                    ones                       overall                  participate
  103:17                      47:15 51:1 60:10 74:14     3:3                      10:6 33:2 57:11 79:22
                              77:22 84:24
 offhand                                                overseas                 participated
  11:16                      ongoing                     9:21 10:9                19:20 42:13 58:12
                              29:2
 office                                                 oversee                  particular
  3:17                       open                        7:23                     20:8,15 25:2,13 31:7
                              62:14,16 100:8                                      46:6 56:15 75:19
 offices                                                oversimplify
  44:19                      opened                      24:7                    particularly
                              62:7,15                                             47:15 56:3
 oh                                                     overwhelming
  2:9 4:11 5:3 6:19 7:4,6,   operating                   51:24                   parties
  8 8:19 12:5 16:14 23:5      98:22                                               16:25 40:2,15,17 41:1
                                                        owe
  37:23 38:13,16 42:8                                                             60:18 74:10 78:17 79:6
                             operation                   76:17 94:9
  44:25 45:13 47:9 48:19                                                          90:24
                              98:6
  60:5 71:2 72:5 84:23,25
                                                                                 partition
  85:2 94:13 97:5 107:22     opinion                                 P
                                                                                  27:19,21
                              34:13
 okay
                                                        Paden                    partitioning
  2:9,10,13 3:6 5:3,7,11     opinions
                                                         4:4                      29:13
  7:1,6,8,14,16 8:2,13,19     112:11
  9:3,11,18 11:2,4,7,8                                  page                     partner
  12:5,8,14 13:5 16:18,19
                             opportunity
                                                         87:21                    73:25
                              39:22
  17:20 19:3 21:13 23:14,
  18 25:14 26:10 27:5                                   paid                     parts
                             opt
                                                         93:20 94:3,4,10,11       14:16
  28:22 37:17,21,25           70:24
  38:13,16,24 39:3 40:20                                 95:2,3 96:8             party
  42:4,8 44:21 45:2,8,10,    option
                                                        paid-up                   40:12 68:18 86:12
  13,16 47:9,14,23 48:19      46:22,23 83:14
                                                         89:19                    89:14,16 106:17 110:24
  49:12 52:13 53:13 55:8     order
  56:17 57:6 58:17,21                                   painstaking              pass
                              23:12 91:5 108:16
  60:20 61:14 63:6 64:12                                 53:7                     27:14,16
  65:16 66:22 67:8 68:19     organization
                                                        par                      Pat
  69:8,9,25 70:22 71:4,7,     7:24
                                                         91:12                    4:4
  12 75:3 77:12 79:2,10      organizational
  80:8,13,25 81:25 82:11,                               paragraph                patent
                              98:13
  18 83:5,8 84:22 85:2,                                  87:23 88:16,17           12:24 14:8,9 15:12 19:7
  15,19 86:3,17,18 87:5      organize                                             20:20 21:2,3,5,10 22:10
                              5:12                      paraphrasing              23:12,20 24:2,8,23
  88:2 89:9 90:8,10,13,
                                                         34:18                    25:1,2,6,7,12,13 26:12,
  14,15,17 91:8,24 92:4,8    original
  94:7,21 95:12,15 96:2,5                               Pardon                    22,25 27:25 28:1 29:3,
                              6:5 83:23 109:18
  97:16,25 98:10 100:1,                                  2:7                      7,9 30:15,22,24 31:24
  16 103:22 105:18           originally                                           32:24 33:14 34:7 35:15,
                              7:10 60:1                 parent                    24 36:16 38:12,15
  106:4,7,10,11 107:22
                                                         98:21                    41:18 42:15 43:16,18,
  108:4,10,20,23 109:3       originated
  110:2,4,7,18,21 111:2                                 parentheses               19 44:1,6,7,12 46:5
                              31:2 76:3                                           47:2 48:2,18 51:3 52:16
                                                         88:10
 old                         outdated                                             56:5 59:25 60:21 61:19,
  59:21 62:9 74:16            65:10                     parents'                  22 67:9 68:3,6 69:11
                                                         98:3                     74:22 75:1,6 77:24 78:9
 older                       outpaced
  47:15                                                 part                      82:22 83:6,7 85:5,24
                              63:24                                               86:12 88:21 103:19
                                                         4:24 9:14 10:20 30:14
 once                        outside                                              104:25 105:9,10,12,18
                                                         33:4 43:22 44:7 47:24
  12:13 43:23                 3:10 76:14,23 88:6 93:9                             106:3
                                                         53:20 69:2 86:6 88:21
 one-by-one                   96:22,23 98:22             105:7 107:10 108:13     patented
  7:19                                                                            24:15 52:20,21 53:9



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-135
       Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 137 of 146
                                               Meeting
                                            - 07/27/2012                                               i18
 patentees                   13:3 26:3 29:3 31:15,17   phones                      29:21 43:19 61:19
  31:6                       33:6 49:19,24 52:25        13:24 19:22 32:20 64:3,    75:12
                             53:18 56:8 72:25 76:14     5,9,14,15
 patents                                                                          portfolio-wide
                             104:7
  18:9,11,12,16,22 19:24                               phrase                      44:1
  20:1,4,5,7,8,12,15,19,    percent                     16:19
                                                                                  portfolios
  21,22,25 21:8 22:3,8       32:6,9,12 71:13 82:20
                                                       pick                        42:15 43:17 56:5 74:22
  23:7,9 24:14 26:8,11       83:16 84:5,12 87:19
                                                        76:24                      75:1
  30:7 31:5,16 36:8 40:6     88:3,5 89:16,17,21 90:5
  41:15 42:6,16,19 44:10     91:1,3                    picture                    portion
  59:7 60:4 61:18 62:5                                  50:22                      13:7
                            percentage
  74:7 75:8,11,22 76:11,
  14,17,23 82:24 83:3
                             32:8 55:10 87:19,20       piqued                     portions
                             88:7                       103:16                     17:15
  84:18,19,20 85:11,14
  89:24,25 90:1,2,3,5       period                     place                      posing
  104:9 106:19 107:5,9,      17:13 18:13 20:23          34:15 39:24 51:15 68:9     18:4
  25 108:7,8,9,22,25         21:11 29:2 43:11 74:6      101:18
                             75:5 76:15,24
                                                                                  position
 Patrick                                               places                      8:12 33:9,15
  3:25 4:5                  periodically                109:8,13
                             12:16
                                                                                  positions
 pattern                                               planning                    7:18
  17:6 69:20                periods                     14:19
                             76:1,13
                                                                                  possibilities
 patterns                                              play                        48:25 49:22
  74:13                     permeates                   67:12 103:21
                             47:25
                                                                                  possibility
 pause                                                 please                      49:5,6,23 50:3,14,15
  2:3 80:12                 perpetual                   37:9
                                                                                  possibly
                             82:20 83:9,12 84:1,13
 pay                                                   point                       105:18
  24:22 30:22 31:18         perpetuals                  6:1 13:11 17:7 18:3
  40:19 45:24 46:14 47:1                                                          potential
                             83:20                      22:18 31:20 32:2,14
  48:9 60:10 70:19 73:3,4                                                          12:22 14:19 15:25 16:6,
                                                        40:7 48:22 55:18 61:11
  89:2,18 96:11 106:19
                            person                                                 25 50:1 71:5,8
                                                        68:25 70:23 75:25
                             10:12 11:13 12:9 27:11
  107:11                                                81:20 83:22 84:16,17      powerful
                             28:14
                                                        86:11 87:16 91:15 97:7     31:17
 paying
  31:19 46:19 56:9 62:21
                            personal                    103:6 104:21 111:16
                             43:9                       112:17
                                                                                  practical
  76:15 89:17 95:13                                                                72:15 73:18,19 76:12
 payment                    personally                 point's
                             111:20                     96:14
                                                                                  practicality
  95:4,9,11,12,18                                                                  73:7
 payment's                  personnel                  pointed
                             57:1                       62:22
                                                                                  practically
  95:21                                                                            72:2 97:11
 payments                   perspective                pointing
                             20:24 111:14               87:25 109:4,11
                                                                                  practice
  39:8,11 93:13 94:23                                                              28:16,18 33:7 41:12
  95:24 101:22 103:7        pertinent                  points                      42:10 44:4 75:5 76:1,19
                             5:17                       55:16
 pays                                                                             practicing
  89:1 102:25               ph                         policy                      20:3
                             4:8 103:7 106:17           13:9 24:20 30:16,17
 peace                                                                            predominant
                             112:20                     54:6
  40:3 43:24 44:3                                                                  63:8
 pejorative                 phone                      pop
                             4:11 6:10 11:4 20:1,17     52:6
                                                                                  prefer
  44:9                                                                             5:17 49:17 95:25 96:3
                             26:9,12,14,17 28:15
 people                                                portfolio
                             42:21 61:1 80:8                                      preference
                                                        12:25 20:20 22:5,6,10
  4:20 5:17 8:4 9:15 10:9                                                          34:1 67:7,14,17



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                       CX6786-R-136
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 138 of 146
                                                 Meeting
                                              - 07/27/2012                                           i19
 premise                    problems                   protocols                  QC
  52:12                      64:6                       19:14,18                   83:3
 preparation                procedure                  provide                    QCT
  14:22                      35:1                       5:10 9:13 15:25 16:23      57:1,4 94:2
                                                        55:4 57:12,16 59:4
 prepared                   process                                               QGP
                                                        100:13,25
  3:1 57:21                  33:3 53:7 82:21 101:16,                               102:11
                             17 104:17                 provided
 present                                                                          QGT
                                                        56:25 77:11,14,25 78:2,
  49:9                      product                                                57:10 58:23 65:19 66:1,
                                                        3,20 87:6,8 88:11,24
                             14:18 24:9,10,13,15,18,                               18 76:10 78:13,16,19
 preserve                                               89:7
                             19,25 25:3,6,8,11,14                                  85:6,10,20,22,23,25
  32:11
                             26:24 28:3,4,6 30:20,21   provides                    86:1 87:4,9,10,12 88:9
 preserves                   33:24 44:10 54:14          87:18 104:14               89:4 90:19 91:3,11,13
  40:15                      61:24                                                 93:12,15 94:3,9 95:3,4,
                                                       providing
                                                                                   10,13,16,19 96:8,19,21
 president                  products                    5:23
                                                                                   97:8,22 98:1,3 99:8,14
  3:16 8:6,7,10,12           12:1 14:21 15:15 20:17
                                                       provision                   100:3 101:7,21 102:25
                             33:7 47:2 66:19 67:5
 pressed                                                40:14,15 47:5 56:16,23,    104:15,24 105:10
  33:25                     profit                      24 67:23 79:4 87:11
                                                                                  QGT's
                             105:1                      88:14 89:4,15,22 90:7,
 presume                                                                           98:16,20,22 104:24
                                                        22 91:4,7
  78:15                     program
                                                                                  QGTP
                             12:2,3 32:19 41:18        provisions
 pretty                                                                            57:7
                             42:12 43:4 61:17 62:13     78:25 79:5 89:14 91:10
  21:22,23 44:4 51:22
                                                        93:8                      QTI
  59:6,21 65:5 84:20        projects
                                                                                   86:9
  89:13 107:18               9:8                       public
                                                        24:19 30:16,17            QTL
 prevalent                  promise
                                                                                   2:22 3:10,16,18 6:25
  44:4                       29:5,7,10 34:5 35:14      purchase
                                                                                   7:22,23,24 8:6,8,10,15,
                             36:2,12,24 43:25           77:17
 prevent                                                                           21,22,23 10:8,13,15,16
  31:25 80:24               promises                   purpose                     11:9 56:25 57:20 58:11
                             33:16 75:9                 2:20 67:16
 price                                                                            QTT
  24:19 26:14,15 30:20      promising                  purposes                    86:9
  62:20 99:9,11,15           29:16                      43:17
                                                                                  Qualcomm
  105:11,13
                            promissory                 pursue                      3:7,11,13 9:22,23,24,25
 pricing                     67:10,11                   72:21                      10:1 19:20,23,24 23:12
  13:8 14:23 15:23 16:23                                                           41:1,5,7,8 43:14 44:24
                            proof                      put                         45:1,4,24 47:7,8 51:14
  17:17,18,22,23 18:1,5
                             35:19                      26:9 39:23 68:8 80:8
  98:15,16,20,24                                                                   54:23,24 55:4 68:3
                                                        92:10,15 101:13
                            property                                               69:10 76:2 78:13 85:4,
 primarily                                                                         5,7,13 86:1,23 87:1,3,6
                             56:5 89:24                putting
  10:22 14:5 41:3 86:12                                                            88:20,23 89:9 90:20
                                                        95:14
                            protect                                                93:15 94:4,9,11 95:3,4,
 primary
                             74:20                                                 14 98:3,21 99:4 101:18
  57:11
                                                                   Q               102:13,14 104:13,14
                            protecting
 prior                                                                             108:6,21,24 109:15
                             33:19
  3:7 69:12 101:12                                     Q&a
                            protection                  5:14                      Qualcomm's
 probably                                                                          20:4 52:16,20 68:5
                             98:3
  11:21 29:1 52:2 55:13                                Q-U.S.                      85:10 103:2 107:8,20
  57:24 58:6 67:15 83:16,   protections                 106:19
  19,20 96:23 97:5           40:10                                                question
                                                       Q-U.S.'s                    9:4 17:11 18:4 20:17
 problem                    protocol                    106:18                     21:21 40:21 41:25 50:2
  28:11 29:1 40:3 101:4      6:10 20:3 61:2                                        52:8 55:21 68:19 70:14



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-137
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 139 of 146
                                                Meeting
                                             - 07/27/2012                                           i20
  81:13 98:9 104:6 107:2    really                    reference                   4:19 5:16 20:16 76:13
                             10:18 12:9 25:19 32:4     78:2 81:19
 questions                                                                       relief
                             34:17 36:24 37:11,20
  2:22 5:9,23 7:17 13:7                               referred                    31:14
                             38:10 43:17 44:13 61:3
  65:17 79:9 82:9 105:19                               19:8 37:13
                             62:14,15,22 66:1,2                                  remain
 quick                       67:16 70:4 79:11,12      referring                   47:21 56:25
  2:17 3:5 112:13            95:18 96:14 97:24 98:1    30:5,11
                             102:11 106:12,24
                                                                                 remains
 quickly                     112:11
                                                      refuse                      70:21
  6:8                                                  46:25 56:5,11
                            reason                                               remedies
 quite                       35:19 76:22 107:23
                                                      regard                      35:16 38:19,20,23 39:1,
  22:3,7 32:1 65:5 69:20                               31:9                       25 40:16,21,23 45:18
                            reasonable                                            47:11 67:21 74:24
                             88:23
                                                      regarding
                                                                                  106:6
              R                                        91:19
                            reasons                                              remember
                             15:11 33:1 71:23 76:4
                                                      regardless
 R&d                                                                              19:8 30:15,19 38:17,19
                                                       49:2 52:15 93:5
  62:3 93:16 94:2 95:2                                                            45:9 56:18 58:5,6 59:8
                            recall
                             59:5 78:19
                                                      regards                     73:12 78:6,24 79:4
 raise                                                 31:7                       109:16
  105:11,13                 received
                                                      regroup                    renegotiate
 raising                     93:20
                                                       80:9                       39:23
  40:5 105:1                receives
                                                      Reifschneider              renewal
 rate                        102:11
                                                       3:9,20 7:21 8:5,18,20      109:10
  18:6,10,17,18 63:18,21,   reciprocal                 9:22 10:16,20 12:12,20
  23,24 87:7,8 89:10,12,                                                         repeat
                             106:3                     14:13 15:6 18:21,24
  16,19,21 90:5,12,22,25                                                          9:4
                                                       19:3,6 20:14 21:15,17
  91:3,6 109:11 110:15      recognize
                                                       23:5,14,16,19 24:2        rephrasing
                             53:3
 rates                                                 25:22 26:1 27:13,18,24     87:16
  6:7 62:19 88:11,24 89:7   record                     28:22,24 30:14 31:9,11,
                                                                                 replace
  90:23 110:8                4:22 95:23 101:1          13 32:14 34:11,16,18,
                                                                                  40:14 68:17
                                                       25 35:2,5,7,10,12 37:1,
 rationale                  recorded
                                                       15 38:20 39:22 41:10      report
  55:23                      4:15,23
                                                       42:5,11 43:3 44:17,22      8:4,5 9:6,16,17 54:24
 read                       recording                  45:3,11,14 46:3,10
                                                       47:24 48:15,20 50:21
                                                                                 reporting
  82:7 87:18 88:13           2:1,4 4:25 16:16
                                                                                  9:7,15 53:17
                                                       51:7,9 53:22 54:1,4,6,
 reading                    recording's                15,19 55:13 56:18         reports
  85:6 86:20 109:7           16:17
                                                       59:12,20 60:14 63:11       8:20 9:2 12:19,22 55:4
 reads                      redline                    64:8,12,17,25 65:8,14
                                                       66:20,25 67:11 69:14,     request
  101:3                      111:12
                                                       17,25 70:15 72:2,5,10      6:5
 ready                      reduce                     74:18,25 75:4,25 80:2,5   require
  104:22                     91:6
                                                      reimburses                  45:19 47:7 53:17 54:9
 real                       reduced                    93:15                      55:11,22 56:21
  32:21 70:21 71:16          9:6 61:25 110:8
                                                      related                    required
  112:13                    reduction                                             21:3 40:18 45:23 54:23
                                                       9:13 77:20 104:9 112:5
 reality                     88:11,23 89:6
                                                      relates                    requirement
  14:10 73:7 76:13          reemphasize                                           55:3
                                                       6:8 18:3
 realize                     4:14
                                                      relationship               requires
  12:24 98:8                refer                                                 54:13
                                                       41:14 54:23 55:1
 realizing                   93:9
                                                      relevant                   resell
  24:22



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                     CX6786-R-138
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 140 of 146
                                             Meeting
                                          - 07/27/2012                                                i21
  54:17                   review                      98:14,18,25 99:1,4,9,     royalty
                           57:12 58:18                13,17,19,20,22 100:2,      2:21 6:7,13 13:8,14
 reserve
                                                      18 101:6 102:3 104:7       18:5,6,10,17,18 22:14
  27:3                    reviewed
                                                      105:9,25 107:12 108:1      25:9 26:11,13,16 27:10,
                           57:21
 resource                                             109:19 110:13 111:8,15     11,12 28:14 29:22
  102:20                  reviewing                                              30:13 32:12 33:23 36:6
                                                     rights
                           84:24                                                 39:8,11,13 45:20,24
 resources                                            25:2,13 26:10 27:5,15,
                                                                                 48:13 56:9 61:6 62:19,
  101:13 102:12,14,18,    revise                      19,20,23,24 28:1,2,8
                                                                                 23,24 70:23 71:14,16,
  21,22 103:1,3 104:15     17:12,15                   29:13,15 40:13 48:3
                                                                                 25 72:4,11,14,16 73:3,
                                                      59:5,6 68:3 74:19 82:25
 respect                  revised                                                4,10,14,21 76:22 82:20,
                                                      83:6 85:5,18,22,24
  20:20 25:2 75:1 82:15    39:5,10 57:13 61:5 82:4                               22 83:12,23 84:13 87:7,
                                                      86:12,14,15 88:22,25
  85:22 88:18 99:15        92:2                                                  8 88:11,24 89:3,6,12,
                                                      104:25 105:9,10,12,18
  106:3                                                                          16,19,21 90:5,12,22,23
                          revising                    106:3
                                                                                 91:6,16 96:12 106:19
 responded                 111:4 112:1
                                                     risk                        109:6,7,10,11 110:8,15
  104:4
                          revision                    15:12,17 32:12 33:13
                                                                                royalty-bearing
 responsibility            58:3,4,6                   48:1 98:5,6,15,24 99:2,
                                                                                 52:22
  9:9                                                 3,5,7,15,18 101:15,20
                          revisions                                             royalty-free
 responsible               57:23 111:11              risks
                                                                                 45:21
  7:22 8:6                                            97:23,24 98:1,7,9,12,23
                          reword                      99:24 100:3,7,8 101:5     ruled
 rest                      94:23                      103:14                     48:16 71:9
  17:2 61:19
                          rewriting                  Risser                     rules
 restrict                  69:2                       4:9 5:13 81:22,24 91:9     5:12 75:9
  51:11
                          rid                        road                       run
 restriction               63:1 78:7 107:12           100:17,22                  3:20
  47:12,13 49:8 97:8       108:13
                                                     Rob
 restructuring            right                       11:17                                  S
  68:20 69:1               4:13 5:5,21 6:13 9:1
                           10:4,14,24 11:18 12:8     Robert
 result                                               11:18,19 53:6             said-said
                           13:21 15:1,5,6,18 19:6
  18:9 91:3                                                                      63:3
                           21:21 23:7,8 25:3 27:3,
                                                     Roecker
 resuming                  15,16,17 28:9,10,17
                                                      3:25                      sale
  80:13                    29:23 30:16,23 32:1                                   24:25 25:5,6,12 26:10
                           33:20 34:18,25 35:2,9     Roman                       27:6 29:6 48:8
 retired                   37:3,6 39:9 40:2 41:1      88:19
  3:17                                                                          sales
                           45:3 47:9 48:11,14
                                                     room                        48:9 49:2,3,7 63:9
 retract                   50:15 51:7,8,16,18
                                                      2:18                       105:15
  4:24                     53:24,25 54:5 55:2,5
                           57:5,13 58:8,10 59:15     rooted                     Samsung
 retroactively             60:1,4,11 64:20,22,25      30:16                      41:11,13
  88:9                     65:9 67:24 68:7,8,11,
                                                     roughly                    San
 return                    13,22 69:23,24 71:8,19,
                                                      55:11                      12:4,15 13:3 44:23
  12:21 22:6 24:12,17      24 72:4,8,15,18,23,24
  90:4 91:2 93:21          73:25 74:6 75:25 78:15    royalties                  Savi
                           79:4,19 80:1,19 81:15      15:7,10,14,15 18:19        4:8
 revenue                   82:8 83:4,13 84:1,2,5,     22:18,19,20,22 29:14
  17:25 30:24 63:16,17     18 85:4,8,10,13,21         30:4,8,9,13 31:12,18,     saying
  71:6,10,16               86:20,22,24,25 87:3,12,    22,23 32:7,9,16 35:17      4:22 13:16 16:22 27:5
                           15 88:15,19 89:21          36:8 40:19 42:7 46:7,      36:5 42:22 62:14 72:9,
 revenues
                           90:10 91:1 92:18 93:4,     11,15 48:10 62:17,21       10,13 80:19 83:22 84:3
  71:14
                           11 94:3,9 95:20,21,22      73:11 76:15 88:25 89:3     89:9 90:9,22 91:18
                           96:6,12,22 97:5,9          109:24 110:3,5             92:17 96:8 97:13,20,25



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                      CX6786-R-139
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 141 of 146
                                                Meeting
                                             - 07/27/2012                                             i22
  100:2,6,10 102:11          41:3 45:22,23 46:2       settled                    similarities
  105:6,14 107:24 108:5      47:7,8 49:11,15,18,20,    70:3,12                    58:22 59:4
  109:15 110:10              25 50:19 51:2,12 53:22
                                                      settlement                 similarity
                             54:7,11,24 59:5,7,9,17
 says                                                  64:21                      98:8
                             60:17 86:14 96:23 99:9
  26:22 54:17 56:24 83:2,
                                                      seven                      simple
  14 85:20 87:7 89:2,8,     selling
                                                       8:22 73:15                 82:2
  17,22 93:12 96:19          11:25 14:20 23:8,9
  106:16,17,24               24:18 28:3,14 33:22      shaped                     simply
                             52:11 53:23 54:1          69:13                      56:11 59:4,6 87:7
 scale
  105:3                     sells                     share                      Sino
                             31:22 96:22               58:17 79:6 94:19,20        52:25
 scenario
                                                       95:10,16,23 112:1
  46:21                     semi-                                                sit
                             3:16                     shared                      40:13
 schedule
                                                       94:24
  9:6 93:19                 semiconductor                                        site
                             43:6,16 44:5             shares                      14:2
 scheme
                                                       105:2
  45:20 61:6 62:25 98:20    send                                                 sitting
                             53:5 111:11              sharing                     68:10
 Schneck
                                                       66:12 78:22,23 102:25
  2:6,8,10,13,16 4:11,14    senior                                               situations
                                                       103:8
  5:1,5,8 6:18,24 11:3,7     3:23                                                 90:19
  78:12 79:17,20 80:8,11,                             shifted
                            sense                                                six
  13,23 81:7,20,23,25                                  35:12
                             23:20 68:4 108:11                                    62:1 73:15
  82:11,13 91:18,24 92:3,
                                                      short
  5,13,18,20                sensitive                                            slower
                                                       17:3
                             99:9                                                 65:15
 scope
                                                      shouldn't
  21:18 58:24 68:25         sentence                                             small
                                                       30:20
                             106:16 107:11,16 109:5                               52:5
 se
                                                      show
  15:3 30:25                sentences                                            software
                                                       65:21
                             54:22                                                61:22 62:2 104:16
 second
                                                      sic
  49:14 50:15 64:9 80:14    sentiment                                            sold
                                                       11:18 32:13
  84:16 107:10 108:13        32:3                                                 24:13 53:1,2,18 55:6
 section                                              side
                            separate                                             solution
                                                       20:2 50:7 82:8 101:18
  32:12 92:14                27:4 103:12                                          61:21 62:2
 see                                                  sides
                            service                                              somebody
                                                       2:25
  10:25 53:2 60:9 82:16      2:21                                                 11:9 15:21 24:10 26:7,9
  87:21 88:2,3,8 92:11                                sign                        28:12 33:11 37:2,5
  93:19 105:5,23 110:20
                            services
                                                       16:2 17:1 75:17 112:16     44:10 53:6 54:7,11
                             104:17 112:24
  111:12,14 112:14
                                                      signed                     someplace
 seeing                     session
                                                       13:13 39:4 112:25          52:10
                             5:14
  53:21
                                                      significant                somewhat
 seen                       set
                                                       104:14                     65:10 74:10
                             3:4 11:14 15:3 17:6
  48:7
                             49:25 50:1 55:15 75:9    silent                     soon
 Sehilla                     93:9 112:25               73:25                      32:17
  112:20
                            sets                      silicon                    sorry
 sell                        15:10,14                  43:13 44:15 101:16         6:17 7:1 8:23 33:11
  14:19 23:4 24:10,11                                                             35:3 59:19 74:23 104:5
  25:6,8,11 26:8,24 27:2
                            setting                   similar
                                                                                  112:12
                             10:9 33:3 58:1 99:25      60:6 91:9 97:23,25 98:8
  28:13 29:15 30:20 36:5
                                                       100:1,3,7,10,19



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                      CX6786-R-140
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 142 of 146
                                               Meeting
                                            - 07/27/2012                                               i23
 sort                       spell                        100:5,12 110:4 111:6,7   strongest
  3:18 6:14 13:14 18:4       8:17 108:2                                            50:6
                                                        States
  20:22 31:19 40:5 43:23
                            spelled                      28:5 71:15               structure
  53:9 60:15 61:2 65:4
                             27:25                                                 22:11,15,18 58:2 68:15
  74:5 89:23 101:7                                      station
                                                                                   98:13
  104:19                    spent                        20:2,18
                             103:18 109:5                                         struggling
 sounded                                                stations
                                                                                   55:13
  109:21                    split                        14:3,4 19:14 32:21
                             28:7 94:5,6 95:3                                     stuck
 sounds                                                 statutes
                                                                                   109:5
  70:22 92:16               spoken                       28:1
                             12:13                                                study
 source                                                 statutory
                                                                                   111:9
  93:4                      stable                       24:4 28:1
                             98:16                                                stuff
 spans                                                  stay
                                                                                   76:6 111:18 112:2
  55:15                     staff                        39:12 79:25
                             12:17                                                Sub-item
 speak                                                  stayed
                                                                                   88:10
  4:16 6:3,6 7:9 32:22      stage                        39:16 62:19
  43:18 50:17 98:3           93:1                                                 subject
  104:22
                                                        staying
                                                                                   70:11 92:9,13 99:11,13
                            standalone                   22:15
 SPEAKER                     54:18                                                sublicense
                                                        step
  11:20,22 17:10 19:2                                                              85:5,7,10,13,18 86:1,
  23:2,23,24 34:22 35:9,
                            standard                     33:10 36:9 104:12
                                                                                   14,16,20
                             14:24 15:1,2,3,5,20,22,
  11 36:18 57:13 64:11                                  steps
  67:21 69:4,22 74:8
                             23,25 16:23 17:8,11,12,                              sublicenses
                                                         28:25
                             22,23 18:6 19:8 20:8,16                               85:21 86:6
  78:23 83:2,6,7,18
  84:11,14 87:5 94:7,13,
                             21:4,5 22:19 33:3,4,7      Steve
                                                                                  sublicensing
                             41:12 42:9 75:10 89:13      3:22 13:10 112:12
  17,19,20,21 95:7,10,11,                                                          86:7
                             107:6,9,20 108:21
  12,20 96:10,13,16 97:9,                               STI
  10,11,15,16,20 99:6                                                             subscriber
                            standards                    102:20
  102:9,19,23 103:5,12,                                                            13:19,25 14:6 15:8
                             9:14 10:23 14:14,15,21
  14,25 104:1,18 105:16      19:9,10,12,13,16,21,24,
                                                        stipulation                17:23 21:19 54:9 75:20
  106:7,10 107:4,13                                      3:1 80:15 112:21          77:15,23 86:13
                             25 20:10 42:17 106:18
  108:1,4,10,16,20,23                                   stopped                   subscriber/licensees
  109:12                    standpoint
                                                         29:14 30:4                48:9
                             48:4 51:2 59:24 60:2
 speaking                                               straight                  subsidiaries
  2:12 41:16,19 43:11       stands
                                                         78:9                      85:22
  111:25                     15:13 66:1 67:1
                                                        stream                    subsidiary
 speaks                     start
                                                         71:6,10                   60:19 68:3,6
  34:16                      2:13,17 7:16,19 13:16
                             52:23 53:4 80:16 81:24     streams                   substantial
 specialist                  92:5                        30:24                     88:22 89:5,11,20,22
  4:3,6                                                                            91:2
                            started                     strengths
 specific                    2:6,8 3:14 4:25 9:5 23:3    56:4                     substantially
  82:24 91:13 93:9 100:2,    27:10 34:6 64:14,15                                   25:1 90:20
  6                          65:2                       stricken
                                                         82:4                     subtract
 specifically               starting                                               95:17
  86:7                       3:10 13:12 17:7 55:18      strong
                                                         30:7 106:14              sue
 specifications             stated                                                 24:12 29:5,8,10,17
  19:18                      23:6 108:14                stronger                   30:21 32:24 33:14 34:4,
                                                         50:12
 specified                                                                         5,19 35:14,21 36:3,6,24
                            statement
  87:20 88:7                                                                       37:1,5 43:19,25 44:6



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                         CX6786-R-141
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 143 of 146
                                                 Meeting
                                              - 07/27/2012                                            i24
  46:4,16,18,23 47:2 51:3    33:22 37:15 47:25        tape                       tendency
  68:5 105:25 106:5          48:23 56:8 67:11 80:10    103:21                     16:18
                             84:25 101:2 102:5
 sued                                                 target                     term
                             104:21
  35:15 44:7 46:6 69:10                                99:11                      18:13 37:11 45:19
                            surpassed                                             47:17 100:21
 suggest                                              tax
                             63:17
  91:22                                                2:16 3:8,22,24 4:6        terminate
                            surprised                                             40:13 46:16 68:16 69:5,
 suggestion                                           taxes
                             24:21                                                6
  108:15,17,18                                         71:14
                            surprising                                           terms
 suing                                                taxpayer
                             67:4                                                 5:9 16:3,24 17:2 18:21
  44:13                                                83:4
                                                                                  25:15 26:3 33:15,21
                            survive
 summer                                               team                        35:24 39:12,16 41:15
                             56:16
  45:11                                                3:25 4:4 7:3,25 8:1        44:9 50:6 52:23 55:17
                            switched                                              58:24 60:8 62:2 63:9,
 supervised                                           technical                   16,17 70:17 84:10
                             29:25 30:12,13
  12:20                                                14:14,20 19:8,9,10
                                                                                  93:24,25 100:2
                            system                     20:15 42:17 61:21
 supplier                                                                        test
                             12:4                      77:11,24 78:2,3,4,14,20
  29:16 30:6 46:5 47:7
                                                       102:18,20,21,22 103:1,     14:4,5,6 15:9 21:24
  48:4 49:8,10,15 96:23
                                                       3 104:14                   32:21 75:21
  102:13,17,18 107:8                     T
  108:18 110:3                                        technically                thank
                            T-R-A-N-S-C-O-R-E          22:8                       2:11 5:13,21 8:19 11:5
 supplier's                                                                       16:21 36:21 79:14,15,
  27:7 46:21                 35:7                     technologies                16
                            table                      20:13 60:23,25 62:12,
 suppliers                                                                       Thanks
                             5:20 68:10                18,20 63:19,23 79:7
  27:2 30:9 32:10,23
                                                                                  24:1
  33:20 41:3,18,21,23,24    take                      technology
  42:24 62:7,10,11 76:25     15:2,17 23:21 28:23,24    6:8,9 18:7 19:13,23       that'll
  96:20 97:22 98:2 100:3     31:19 33:8 42:25 46:25    33:4,6,17 42:14 43:5       100:24
  102:12 103:2 106:17        59:2 60:25 71:14 79:17    47:1 52:16,20,21 53:9,
                                                                                 them--
  107:20                     95:18 104:12              19 60:3 62:5,9 63:8,24
                                                                                  91:11
                                                       65:1,10 66:2,3,5,7,12
 supply                     taken                      74:10 75:10 86:2 96:11    Theoretically
  33:10 36:9 54:13           8:11 17:5                 104:7,8                    73:16
 support                    takes                     Telecom                    theory
  3:18 77:11,16,24 78:4,     10:25 40:1                99:12                      33:13 69:11,12 72:25
  21 79:1
                            talk                                                  73:5 105:8
                                                      tell
 Suppose                     2:21 4:21 12:18 19:15     6:6 8:3 11:12 33:11       there'd
  52:9                       22:23 53:6 58:6 68:2      48:1 50:22 52:21 57:18     5:14 76:22
 supposed                    107:13                    73:23
                                                                                 there's
  31:25                     talked                    telling                     5:5,9 9:25 10:11 16:3
 supposedly                  9:10 62:9                 56:20                      17:6 19:11 22:4 26:5
  92:23                     talking                                               31:3 35:22 39:13 40:3
                                                      ten
                             4:17 6:20 13:10 17:25                                48:24,25 49:7 56:24
 supposing                                             9:17 17:20 26:2 31:4
                                                                                  58:15 59:23 60:1,6,23,
  89:14                      21:7,13,19 39:2 41:2      64:9 73:13 80:9
                             46:6 55:15 59:14 69:21                               24 63:8 70:12,18 75:16
 Supreme                     77:6 104:11 106:2        ten-                        77:10,14 78:25 82:6,13
  24:5,20                    109:5                     79:17                      93:8 95:1 96:8 102:25
                                                                                  104:10 105:23 106:20
 sure                       talks                     ten-dollar                  110:16
  3:20 8:5,21 14:25 18:23    28:7                      73:14
  23:23,24,25 28:12                                                              they'd
                                                                                  31:17 95:25



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                        CX6786-R-142
     Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 144 of 146
                                              Meeting
                                           - 07/27/2012                                             i25
 they're                    third-                      79:23                  tremendously
  10:20,22 14:21 19:10,      86:11 106:16 110:23                                62:8 63:24
                                                       timing's
  19 31:18 33:21 40:11,
                            third-party                 29:18                  trend
  12 41:8,9 42:11 46:15
                             6:7,13 7:12 13:9 57:8                              31:4
  49:16 52:14,16,18,19                                 TLA
                             74:4 85:5,13,24 86:21
  53:14 54:10 57:1,2 59:6                               83:14                  tried
                             87:8 96:20,22 97:22
  70:19 74:12 75:14 76:6,                                                       29:10 49:22
  15 97:24 98:12,14,15
                             101:7 104:25 105:9,10,    today
  99:10 102:15
                             11 107:20 108:3,18         66:16 68:10,13         trigger
                                                                                29:7 34:21 48:17
                            thought                    today's
 they've
  39:10 89:5,20
                             7:10 26:3 41:25 72:10      4:15                   triggering
                             82:21                                              35:24
 thing                                                 told
                            thousands                   41:20,22 42:23 68:13   troll
  12:10 13:14 17:6 21:22,
                             20:14                                              44:10
  24 26:13 29:24 39:2                                  ton
  49:24 61:2 62:15 71:9     threat                      89:24                  trot
  77:19 97:14 106:14,25      71:17                                              70:19
  107:18                                               tons
                            threaten                    104:9                  true
 things                      70:20                                              3:2 50:5 70:8 75:19
  2:13 3:12 15:16 25:20                                top
                                                                                84:6 92:24 94:1 111:6,7
  26:2,6,24 28:20 31:5
                            threatened                  87:21 93:20 112:3
  32:7 50:22 56:6 62:25
                             69:11 71:11                                       trust
                                                       total
  64:7,18 70:19 73:24                                                           58:25 59:2
                            threatening                 94:2,10
  80:5 81:3,12 88:1          71:6                                              try
  100:22 102:4                                         totally
                                                                                14:8 16:19 23:21 26:5
                            three                       112:2
 think                                                                          28:11 32:15 36:6 46:7
                             3:17 7:6 8:24 10:25
  2:17 9:16 14:7,16 16:18                              touch                    53:4 81:20
                             48:25 49:22 82:19
  26:4 34:7 35:22 36:9                                  12:9
                             83:15 84:4,12 87:19                               trying
  38:1,3,4,20 48:20 50:2     88:3,5 89:16,17,21        traction                 2:24 25:19 31:23 67:3
  52:2 57:10,19,21,22,25     94:1,4,10,25               101:24                  76:4 77:13 78:12 80:24
  58:12,13 63:13,15 64:1                                                        84:9 96:14 99:8
  67:19 68:12,16,21         three-                     Transcore
  74:17,21 75:7 76:9,10      68:17                      34:6 35:5,6 36:3       turn
  77:10,14 78:20,21,25                                                          30:21 54:10 80:11
                            throwing                   transcribing
  79:10,25 80:4,7,18         83:1                       4:21                   turned
  81:1,9,11 82:7 83:2,11,                                                       56:15 63:15 71:9 92:24
  21,22 84:13,17 85:10      TI                         transcript
  86:6 87:10,21 88:6         52:18                      4:19                   turning
  90:21 92:15 93:25                                                             16:12 24:22
                            time                       transfer
  94:13,22 95:25 96:4,7      4:18 5:1,20 6:12 15:11     60:6                   turnkey
  97:3 98:1,11 100:9,23      17:13,14,15,16 20:11,                              62:2
  101:8 102:1 103:6,23       24 22:3,7,17 29:3,14,     transferred
  104:23 105:14 106:20       20,22 30:4,8,12 43:11      60:11                  turns
  107:4,23 109:21 111:18                                                        25:15 101:23
                             53:16 55:16 58:1 61:11,   transmittal
  112:20,23                  22,24 63:22 64:23 65:3     81:21                  twelve-and-a-half
 thinking                    66:13 68:25 70:25                                  90:1
                             74:23 75:2,16,17,22       trapped
  30:14 31:1 36:1 47:25                                 92:22                  twenty
  60:7 68:9 100:11           76:4,9,11 78:10,11
                             79:11,13 81:11 84:12                               28:5
  111:22                                               treaty
                             103:18 104:21 112:14       43:24 44:3             twenty-five
 third                                                                          82:12
  41:1 49:9,23,24 50:3,14   times                      tremendous
  60:18 74:9 78:17 89:13,    10:4 32:23 43:21           62:21 102:21           twice
  14 90:24                  timewise                                            12:13




            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                    CX6786-R-143
        Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 145 of 146
                                                Meeting
                                             - 07/27/2012                                              i26
 twists                      23:20 30:15 56:20         Valley                      46:25 65:16 71:25
  25:14                      67:16 68:24 105:7          43:13 44:15                81:23 87:17
 two                        understatement             value                      wants
  5:15 7:10 9:15 12:16       71:3                       16:6,7 24:16 50:8 88:22    15:21
  17:4 25:4,5 27:21 40:1                                89:6,12,20,23
                            undertaking                                           warrant
  42:5,23 46:10 58:14
                             98:1                      variety                     88:23 89:6
  60:12,13 62:1 63:22
                                                        43:14 46:19
  64:18 90:4 94:4,11 95:3   unexplored                                            wasn't
                             79:7                      various                     57:17 83:18 91:13
 type
                                                        12:17 22:24 31:16 33:1     104:21
  48:3 49:14 67:22          unique
                             76:1                      vast                       watching
 types
                                                        51:19 64:3                 53:20
  13:18 14:18 55:17 66:3    unit
                             13:19 54:10 56:21         verify                     way
 typo
                             77:23 89:18                110:19 111:1               6:19 13:15 24:24 25:7
  106:20
                                                                                   26:19 27:4 29:8 37:9,24
                            United                     version
                                                                                   39:6,7 42:1 45:20 46:13
                             28:5 71:15                 59:14 65:3
              U                                                                    48:8,25 49:3,9 52:24
                            units                      versus                      60:19 63:2 66:1 80:15
 U.S.                        8:7 14:3,6 15:8 77:15      29:4 62:9 63:21            92:15 93:2,15 101:1,3
  52:4 82:24 83:2,3,7                                                              102:3 107:3 111:6
                            unlicensed                 VIA's                       112:11
  84:18 85:4,5,7,12 90:20    46:18                      90:25
  93:15 96:22,23,24                                                               ways
  97:12 98:23 101:18        unlimited                  video                       25:4,5 31:11,16 46:10,
  108:6,21,24                102:14                     98:17
                                                                                   19 105:17
 ultimately                 unsuccessful               view                       WC
  14:17 101:14,22            37:4                       6:1 13:12 42:25 112:24
                                                                                   63:23
 um-hum                     up-front                   voice                      we'd
  41:6 46:9 51:8 56:2        110:1                      4:16 16:19
                                                                                   22:3 23:25 32:14,17,25
  57:3 65:14 66:15 73:2     upcoming                   volume                      46:18 56:6 94:4 99:11
  74:8 80:23 83:25           68:20                      56:21
  101:11 102:23 103:5                                                             we'll
  104:18 111:8              updated                    VP                          12:18 22:1 36:2 53:5
                             67:4 103:24                3:22                       54:8 81:25 92:18
 UMTS
  64:3                      use                                                   we're
                             18:21 19:19,25 21:4                  W                2:6,8 3:2 16:15 17:25
 UMTS/GSM                    22:2 23:4,7,9,12 26:24                                27:20 32:15,24 33:11,
  64:4                       27:2,3,16 28:10 39:25                                 19 36:1,2,5,6,7,11,12
                                                       walk
 unable                      54:9,13 59:17 61:1,2       56:13                      37:4 41:2 46:6 48:3
  35:18                      68:6 75:4,25 81:11 98:8                               50:9 52:4 53:23 54:1
                                                       want                        60:16,17,18 68:10,14
 unconditional              useful                      2:24 4:14,18 9:8 13:1      69:4,5,21 73:25 74:22,
  25:11 34:19                20:16 33:21                15:17 17:10 18:3 24:20     23 76:9,24 80:24 84:3
                            uses                        26:16 28:23 31:19 32:2,    87:25 90:5 92:1,16,18
 underlying
                             20:2                       10,11 33:6 36:9 42:25      95:5 96:7 99:18 100:7
  31:1 67:16
                                                        43:6 49:18 50:10,11,12     112:17,24
 undermine                  usually                     51:3 56:20 57:4 72:20
  15:14                      16:3,25 18:10              74:1 76:24,25 79:22       we've
                                                        89:2 91:18 92:12,22,25     21:19 22:9,24 25:17
 undermining                                                                       35:17 39:8 48:7 56:13,
                                         V              93:2 100:20 105:5
  28:13                                                                            14 57:9,11 68:21 74:15
                                                        111:4,25 112:1,6,7
 understand                                                                        81:3 83:11 90:21 92:24
                            vague                      wanted                      111:12
  6:13 13:17 18:24 19:4,5
                             100:17,21                  2:21 5:13 6:11,15 36:15



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                       CX6786-R-144
       Case 5:17-cv-00220-LHK Document 1455-1 Filed 01/28/19 Page 146 of 146
                                                Meeting
                                             - 07/27/2012                                            i27
 week                      work                        2:8 5:1,21,22 6:19 7:13    105:6 109:6,9,23
  3:17 68:22                3:3 6:7 9:20 19:22         9:23 10:14,18 11:11        110:10 111:4
                            25:19,21,22,25 26:2,3,     12:12,15,20 22:16 23:2
 weighed                                                                         you've
                            4,5 27:8,9 34:7,9,10,11    28:24 30:10 31:13
  70:9                                                                            31:16 33:16 82:14
                            44:15 48:25 57:13          34:17 35:10,11 36:12
                                                                                  88:13 95:18 112:14
 Weinberg                   72:12 81:25 92:21          37:20,23 38:7 39:15
  3:23                                                 40:24 41:2,10 48:5,24
                           workable
                                                       51:9,20,25 52:7 53:12                Z
 welcome                    73:8
                                                       57:14,25 58:8,14 59:10,
  79:23
                           worked                      23 60:7 63:20 64:12,24    zero
 went                       45:8,9,12 58:7             65:8 66:15 68:19,22,24     6:14 30:13 76:22 89:3,
  70:10 72:13 78:8 90:2                                69:7,16,19,23 70:7         19 90:6 91:1,3,6,16
                           working                     71:21 72:5,23 73:6,9,
  91:11                                                                           109:6 110:9,15
                            3:11,18 9:5,14 12:18
                                                       10,20 74:12 77:18
 weren't                    19:17 43:14 92:3
                                                       78:10 79:5 80:2,4,18      ZTE
  28:13 44:13 46:19                                    81:7,17,22,23 82:9 83:2    99:9
                           works
 what's                     6:24 11:12,24 13:12        84:14,20,21 86:19
  53:21 60:11 81:14         35:24 45:20 48:17,23       87:12,23 88:15 91:15,
  82:20 96:18               80:17                      21 92:19,22 93:1,6
                                                       94:1,17,22 95:7,11,12,
 Where'd                   world                       17 96:10,13 97:19,21
  44:15                     14:16 65:7 83:9            99:22 100:23 101:21
 who's                     worried                     102:7,8,19 103:11,12,
  16:1 19:12,14 26:9        31:15 32:24                13,15,20,22,23 104:1,3
  53:1,16 58:9                                         105:16,19 106:9 107:5,
                           worth                       17 109:2,13 110:18
 Willful                    50:15 70:25 89:25 90:3     111:8
  31:13                     105:12
                                                      year
 willing                   worthwhile                  43:14 45:4,12 61:25
  34:2 48:21 60:17 79:25    22:23,25                   75:18
 win                       wouldn't                   years
  101:14                    29:8 34:5 39:15,16 44:6    3:11 15:24 16:5 17:4,5,
                            56:20 58:25 59:22          19,20,21 18:8 19:21
 wireless                   60:14 62:25 65:19
  19:10,22 20:2 42:14                                  22:21,25 24:24 25:15
                            66:20 82:8 85:25 90:6,7    26:3 28:5 31:2,4 34:2
  43:5
                            91:6 97:23 98:7 101:7      39:20 43:5,13 55:16
 won                       write                       57:9,22 60:24 62:1
  35:18                                                64:10 75:18,24 109:17,
                            80:25
 won't                                                 19 110:12
                           writing
  16:16 26:11 33:1,11                                 you'd
                            100:13 111:22 112:10
  46:4 54:7 100:4                                      5:10,16 50:7 82:16
                           written                     103:9
 wonder                     66:13 67:8 83:23 87:16
  82:6                                                you'll
                            100:25 105:24 106:6
 wondering                                             49:14 93:19
                           wrong
  23:19,21 37:12 82:23                                you're
                            23:15,17 50:22 79:1
 word                                                  4:17 7:1,11 14:7 20:1
                           wrote                       21:7 24:12,14 26:16
  83:9 107:23
                            101:8                      31:15,21,23 37:11,16
 wording                                               51:22 52:21 55:13,15
  86:18                                                71:19 72:15 75:12
                                       Y
 words                                                 76:23 79:23 83:22
  16:15                                                86:19 87:13 91:18 97:5,
                           yeah
                                                       13,25 99:25 100:10



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com

                                                                                                       CX6786-R-145
